
	
		II
		110th CONGRESS
		1st Session
		S. 40
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Sununu (for himself
			 and Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the issuance of Federal
		  charters and licenses for carrying on the sale, solicitation, negotiation, and
		  underwriting of insurance or any other insurance operations, to provide a
		  comprehensive system for the Federal regulation and supervision of national
		  insurers and national agencies, to provide for policyholder protections in the
		  event of an insolvency or the impairment of a national insurer, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited
			 as the National Insurance Act of
			 2007.
			(b)Table of
			 ContentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					TITLE I—Office of National Insurance
					Subtitle A—Establishment of Office of National
				Insurance
					Sec. 1101. Establishment.
					Sec. 1102. Commissioner of National Insurance.
					Sec. 1103. Office personnel matters.
					Sec. 1104. Division of Insurance Fraud.
					Sec. 1105. Division of Consumer Affairs.
					Sec. 1106. Insurance self-regulatory organizations.
					Sec. 1107. Office of the Ombudsman.
					Subtitle B—Supervision of National Insurers and National
				Agencies
					Sec. 1121. Examination of national insurers and national
				agencies.
					Sec. 1122. Examination fees and other assessments.
					Sec. 1123. Disclosure of information.
					Sec. 1124. Reporting requirement.
					Sec. 1125. Regulatory supervision and relationship to State
				law.
					Sec. 1126. Preservation of office records.
					Sec. 1127. Compliance with anti-money laundering
				requirements.
					Subtitle C—Enforcement of Federal Insurance Laws
					Sec. 1141. National insurer license suspension, restriction, or
				revocation.
					Sec. 1142. Suspension, restriction, or revocation of Federal
				license of national agencies and federally licensed insurance
				producers.
					Sec. 1143. Cease-and-desist proceedings.
					Sec. 1144. Affirmative action to correct conditions resulting
				from violations or conduct.
					Sec. 1145. Suspension, removal, and prohibition
				authority.
					Sec. 1146. Suspension or prohibition based on criminal
				activity.
					Sec. 1147. Ancillary provisions.
					Sec. 1148. Hearings and judicial review of suspension, removal,
				or prohibition order.
					Sec. 1149. Civil and criminal penalties.
					Sec. 1150. Public disclosures of final orders and
				agreements.
					Sec. 1151. Foreign investigations.
					Sec. 1152. Action or proceeding against non-United States
				insurers.
					Sec. 1153. Cooperation between Commissioner and State
				commissioners.
					Subtitle D—Insurance Fraud
					Sec. 1161. Investigation of insurance fraud.
					Sec. 1162. Penalties.
					Sec. 1163. Civil remedy.
					TITLE II—National Insurance Companies And National Insurance
				Agencies
					Subtitle A—Organization, Licensing, and Operations
					Sec. 1201. Organization, operation, and regulation of national
				insurance companies and national insurance agencies.
					Sec. 1202. United States branches of non-United States
				insurers.
					Sec. 1203. Federal licensing of national insurers.
					Sec. 1204. Corporate governance.
					Sec. 1205. Participating policy procedures.
					Sec. 1206. Conversion of State insurer to national insurer or
				State insurance agency to national agency.
					Sec. 1207. Conversion of national insurer to State insurer or
				national agency to State agency.
					Sec. 1208. Powers.
					Sec. 1209. Separate accounts of national life
				insurer.
					Sec. 1210. Protected cells.
					Sec. 1211. Chartering and licensing commencement
				date.
					Subtitle B—Financial, Product, and Market
				Regulations
					Sec. 1212. Transitional financial regulations.
					Sec. 1213. Other financial regulations.
					Sec. 1214. Product regulation for national life
				insurers.
					Sec. 1215. Product regulation for national property/casualty
				insurers.
					Sec. 1216. Regulation of sales and marketing.
					Sec. 1217. Prompt corrective action.
					Subtitle C—Reinsurance
					Sec. 1221. Federal licensing of reinsurers.
					Sec. 1222. Credit for insurance ceded by a national insurer or
				federally licensed reinsurer.
					Sec. 1223. Relationship to State law.
					Sec. 1224. Freedom of commercial contract.
					Sec. 1225. Review by the Commissioner.
					Subtitle D—Acquisitions of Control; Mergers; Bulk Transfers;
				Domestication
					Sec. 1231. Acquisition of control of national
				insurers.
					Sec. 1232. Mergers, consolidations, and acquisitions of
				national insurers.
					Sec. 1233. Bulk transfers.
					Sec. 1234. Domestication of United States branch of a
				non-United States insurer.
					Sec. 1235. Mergers, consolidations, and acquisitions of
				national agencies.
					Subtitle E—Conversions
					Sec. 1241. Definitions.
					Sec. 1242. Conversion of stock life insurer to national life
				insurer in mutual form.
					Sec. 1243. Conversion of mutual insurer to national insurer in
				stock form.
					Subtitle F—State Taxation
					Sec. 1251. State taxation of national insurers.
					Sec. 1252. State taxation of national agencies.
					Sec. 1253. State taxation of non-admitted and surplus lines
				insurance.
					TITLE III—Insurance Producers And Other Insurance Servicing
				Persons
					Sec. 1301. Federal licensing of insurance
				producers.
					Sec. 1302. Producer database.
					Sec. 1303. Supervision and oversight of federally licensed
				insurance producers.
					Sec. 1304. Relationship to State law.
					Sec. 1305. Licensing commencement date.
					TITLE IV—Holding Companies
					Sec. 1401. Definitions.
					Sec. 1402. Registration.
					Sec. 1403. Standards and management of a national insurer
				within an insurance holding company system.
					Sec. 1404. Relationship to State law.
					Sec. 1405. Conflict with other Federal laws.
					Sec. 1406. No delegation permitted.
					TITLE V—Receivership
					Sec. 1501. Appointment of Office as receiver.
					Sec. 1502. Effect of receivership proceeding.
					Sec. 1503. Powers and duties.
					Sec. 1504. Rulemaking.
					Sec. 1505. Judicial review.
					TITLE VI—Insolvency Protection
					Sec. 1601. Participation in guaranty associations.
					Sec. 1602. Qualified and nonqualified associations.
					Sec. 1603. Establishment of the National Insurance Guaranty
				Corporation.
					Sec. 1604. Benefits for policyholders of national life
				insurers.
					Sec. 1605. Claims covered for policyholders of national
				property/casualty insurers.
					Sec. 1606. Powers and duties of the Corporation.
					Sec. 1607. Subrogation.
					Sec. 1608. Assessments.
					Sec. 1609. Regulations.
					Sec. 1610. State taxation.
					Sec. 1611. Examination of the Corporation; annual
				report.
					Sec. 1612. Immunity.
					TITLE VII—Conforming Amendments and Miscellaneous
				Provisions
					Sec. 1701. Nondiscrimination.
					Sec. 1702. Application of the Federal antitrust laws to
				national insurers, national agencies, and federally licensed insurance
				producers.
					Sec. 1703. Application of State law and regulation to national
				insurers, national agencies, and federally licensed insurance
				producers.
					Sec. 1704. Federal court jurisdiction.
					Sec. 1705. Federal court venue.
					Sec. 1706. Judicial review.
					Sec. 1707. Amendment to the Freedom of Information
				Act.
					Sec. 1708. Amendments to the Federal securities
				laws.
					Sec. 1709. Amendments to the Employee Retirement Income Security Act of
				1974.
					Sec. 1710. Amendments to the Gramm-Leach-Bliley
				Act.
					Sec. 1711. Amendments to the Federal Deposit Insurance Act.
					Sec. 1712. Amendments to the Bank Holding Company Act of 1956.
					Sec. 1713. Amendments to title
				18 (crimes and criminal
				procedure).
					Sec. 1714. Amendments to the Americans with Disabilities Act of
				1990.
					Sec. 1715. Amendment to the Age Discrimination in Employment
				Act.
					Sec. 1716. Amendments to the Fair Credit Reporting Act.
				
			2.PurposesThe purposes of this Act are—
			(1)to establish a comprehensive system of
			 Federal chartering, licensing, regulation, and supervision for insurers and
			 insurance producers that is independent of the State system of insurance
			 licensing, regulation, and supervision, yet that requires federally chartered
			 and licensed insurers and producers to comply with certain State laws,
			 including State tax laws;
			(2)to provide for the creation of an Office of
			 National Insurance within the Department of the Treasury that is funded by
			 assessments imposed upon federally chartered and licensed insurers and
			 insurance producers; and
			(3)to provide for the appointment of a
			 Commissioner of National Insurance, who, among other duties, is
			 authorized—
				(A)to issue Federal charters and licenses to
			 insurers and insurance producers;
				(B)to exclusively regulate and supervise the
			 operations and solvency of federally chartered or licensed insurers and
			 producers on a uniform, nationwide basis, including the conduct of such
			 insurers and producers with policyholders; and
				(C)to protect the interests of policyholders
			 by establishing a comprehensive scheme for the receivership for federally
			 chartered insurers that requires federally chartered insurers to participate in
			 qualified State guaranty funds.
				3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)AffiliateThe term affiliate means any
			 person that controls, is controlled by, or is under common control with another
			 person.
			(2)Business
			 entityThe term
			 business entity means a corporation, association, partnership,
			 trust, limited liability company, limited liability partnership, or other legal
			 entity.
			(3)Business of
			 insuranceThe term
			 business of insurance has the meaning given to such term in
			 section 1033(f) of title 18, United States Code.
			(4)CommissionerThe term Commissioner means
			 the Commissioner of National Insurance.
			(5)Control
				(A)In
			 generalThe term
			 control, including the terms controlling,
			 controlled by, and under common control with means
			 the possession, direct or indirect, of the power to direct or cause the
			 direction of the management and policies of a person, whether through the
			 ownership of voting securities, by contract or otherwise, unless the power is
			 the result of an official position with or corporate office held by a
			 person.
				(B)Special
			 ruleFor purposes of sections
			 1204(c), 1231, 1243(g), and title IV, control shall be presumed to exist if any
			 person, directly or indirectly, owns, controls, holds with the power to vote,
			 or holds proxies representing, 10 percent or more of the voting securities of
			 any other person.
				(6)Corporate
			 governance proceduresThe term corporate governance
			 procedures includes rules governing—
				(A)corporate
			 finance;
				(B)shareholders,
			 members, policyholders, directors, and officers and meetings, elections,
			 voting, and notice relating to such persons;
				(C)indemnification
			 of directors and officers and insurance for indemnification of directors and
			 officers; and
				(D)the duties of
			 shareholders, directors, and officers (including any duty of care or duty of
			 fair dealing and any business judgment rule).
				(7)CorporationThe term Corporation means the
			 National Insurance Guaranty Corporation established under section 1603.
			(8)Federal banking
			 agenciesThe term
			 Federal banking agencies means the Office of the Comptroller of
			 the Currency, the Board of Governors of the Federal Reserve System, the Federal
			 Deposit Insurance Corporation, and the Office of Thrift Supervision.
			(9)Federally
			 licensed insurance producerThe term federally licensed insurance
			 producer means a person, including a national agency and a natural
			 person acting on behalf of a national agency, that is an insurance producer
			 licensed pursuant to section 1301.
			(10)Fraudulent
			 insurance actThe term
			 fraudulent insurance act has the meaning given to such term in
			 section 1037A(d)(3) of title 18, United States Code.
			(11)Functional
			 regulatorThe term
			 functional regulator means—
				(A)in the case of a broker-dealer, investment
			 advisor or investment company, the Securities and Exchange Commission;
				(B)in the case of a State insurer or State
			 insurance producer, the appropriate State insurance regulator of a State that
			 has jurisdiction over such insurer or insurance producer;
				(C)in the case of a bank holding company or
			 financial holding company, the Federal Reserve Board;
				(D)in the case of a savings and loan holding
			 company, the Office of Thrift Supervision;
				(E)in the case of a national bank, the Office
			 of the Comptroller of the Currency;
				(F)in the case of a Federal savings bank or
			 Federal savings association, the Office of Thrift Supervision;
				(G)in the case of a State bank, the
			 appropriate State banking authority for the State in which the bank is
			 chartered or the Federal Deposit Insurance Corporation, in the case of a State
			 bank that is not a member of the Federal Reserve System, or the Federal Reserve
			 Board, in the case of a State bank that is a member of the Federal Reserve
			 System;
				(H)in the case of a State savings bank or
			 State savings association, the appropriate banking authority for the State in
			 which the thrift is chartered; and
				(I)in the case of a commodities company, the
			 Commodities Exchange Commission.
				(12)Functionally
			 regulated affiliateThe term
			 functionally regulated affiliate means—
				(A)a broker or dealer that is registered under
			 the Securities Exchange Act of
			 1934;
				(B)a registered investment adviser, registered
			 by or on behalf of either the Securities and Exchange Commission or any
			 State;
				(C)an investment company that is registered
			 under the Investment Company Act of
			 1940;
				(D)a State insurer or State insurance producer
			 that is subject to supervision by a State insurance regulator;
				(E)a bank holding company or financial holding
			 company registered with or certified by the Federal Reserve Board;
				(F)a national bank subject to the supervision
			 of the Office of the Comptroller of the Currency;
				(G)a State bank subject to the supervision of
			 a State banking regulator;
				(H)a Federal savings bank or Federal savings
			 association subject to the supervision of the Office of Thrift
			 Supervision;
				(I)a State savings bank or State savings
			 association subject to the supervision of a State banking regulator; and
				(J)a business entity that is subject to
			 regulation by the Commodity Futures Trading Commission, with respect to
			 commodities activities of such entity and activities incidental to such
			 commodities activities.
				(13)Insolvency;
			 insolvent
				(A)In
			 generalThe term
			 insolvency or insolvent means the inability of an
			 insurer to pay its obligations when they are due or when the assets do not
			 exceed liabilities plus the greater of—
					(i)any capital and surplus required by law for
			 its organization; or
					(ii)the total par or stated value of its
			 authorized and issued capital stock.
					(B)LiabilitiesIn this paragraph, the term
			 liabilities shall include reserves required by statute or by rule
			 or specific requirements imposed by the Commissioner upon an insurer.
				(14)Insurance
			 operationsThe term
			 insurance operations includes—
				(A)the business of insurance;
				(B)all acts and transactions relating to the
			 sale, solicitation, negotiation, and underwriting of insurance;
				(C)all acts and transactions relating to
			 claims adjustment and settlement;
				(D)all acts and transactions relating to the
			 establishment of rates, rules, risk classifications, rating classifications,
			 rating territories, and forms (including, endorsements, addendums, and policy
			 language) for insurance;
				(E)all acts and
			 transactions relating to marketing and sales practices;
				(F)financial
			 condition and solvency;
				(G)holding company
			 transactions; and
				(H)corporate
			 governance.
				(15)Insurance
			 personThe term
			 insurance person has the same meaning as in section 1037A(d)(4) of
			 title 18, United States Code.
			(16)Insurance
			 producerThe term
			 insurance producer—
				(A)means any person, including a national
			 agency and a natural person acting on behalf of a national agency, that sells,
			 solicits, or negotiates policies of insurance, non-admitted insurance, and
			 surplus lines of insurance; and
				(B)does not include—
					(i)a national insurer;
					(ii)an officer, director, or employee of a
			 national insurer or of an insurance producer—
						(I)if the officer, director, or employee does
			 not receive any commission or other compensation on insurance policies written
			 or sold by the national insurer or insurance producer, which commission or
			 other compensation is directly dependent upon the amount of insurance policies
			 written or sold; and
						(II)if—
							(aa)the activities of the officer, director, or
			 employee are executive, administrative, managerial, clerical, or a combination
			 thereof, and are only indirectly related to the sale, solicitation, or
			 negotiation of insurance;
							(bb)the functions of the officer, director, or
			 employee relate to underwriting, loss control, inspection, or the processing,
			 adjusting, investigating, or settling of a claim on a policy of insurance;
			 or
							(cc)the officer, director, or employee is
			 acting in the capacity of a special agent or agency supervisor assisting
			 insurance producers where the person’s activities are limited to providing
			 technical advice and assistance to federally licensed insurance producers, and
			 do not include the sale, solicitation, or negotiation of insurance;
							(iii)a person who secures and furnishes
			 information for the purpose of group insurance policies, or for the purpose of
			 enrolling individuals under plans, or issuing certificates under plans, or
			 otherwise assisting in administering plans, where no commission or other
			 compensation directly dependent upon the amount of insurance policies written
			 or sold is paid to the person for the service;
					(iv)an employer or association or its officers,
			 directors, employees, or the trustees of an employee trust plan, to the extent
			 that the employer, association, officer, director, employee, or trustee is
			 engaged in the administration or operation of a program of employee benefits
			 for the employer’s or association’s own employees or the employees of its
			 subsidiaries or affiliates, which program involves the use of insurance written
			 by the national insurer, as long as the employer, association, officer,
			 director, employee, or trustee is not in any manner compensated, directly or
			 indirectly, by the national insurer;
					(v)an employee of a national insurer or an
			 organization employed by a national insurer that is engaging in the inspection,
			 rating, or classification of risks, or in the supervision of the training of
			 insurance producers and that is not individually engaged in the sale,
			 solicitation, or negotiation of insurance;
					(vi)a person whose activities are limited to
			 advertising without the intent to solicit insurance through communications in
			 printed publications or other forms of electronic mass media, provided that the
			 person does not sell, solicit, or negotiate insurance;
					(vii)a salaried full-time employee who counsels
			 or advises his or her employer relative to the insurance interests of the
			 employer or of the subsidiaries or business affiliates of the employer provided
			 that the employee does not sell or solicit insurance or receive a commission or
			 other compensation directly dependent upon the amount of insurance policies
			 written or sold;
					(viii)a person that sells, solicits, or
			 negotiates a funding agreement; or
					(ix)any other kind of person identified by the
			 Commissioner, by regulation, as not being an insurance producer for purposes of
			 this Act.
					(17)Insurance
			 securitizationThe term
			 insurance securitization means the issuance of debt instruments by
			 a national insurer, the proceeds from which support the exposures attributed to
			 a protected cell, where repayment of principal or interest, or both, to
			 investors under the transaction terms is contingent upon the occurrence or
			 nonoccurrence of an event with respect to which the national insurer is exposed
			 to loss under insurance policies or reinsurance contracts it has
			 written.
			(18)Insurer-affiliated
			 partyThe term
			 insurer-affiliated party means—
				(A)any director, officer, employee, or
			 controlling shareholder of, or agent for, a national insurer or a national
			 agency;
				(B)any other person who has filed or is
			 required to file a statement with the Commissioner under section 1231;
				(C)any shareholder, consultant, joint venture
			 partner, and any other person as determined by the Commissioner (by regulation
			 or order) who participates in the conduct of the affairs of a national insurer
			 or a national agency; and
				(D)any independent contractor (including any
			 attorney, actuary, or accountant) of a national insurer or a national agency
			 who in that capacity knowingly or recklessly participates in any violation of
			 any law or regulation, any breach of fiduciary duty, or any conduct that
			 involves an undue risk of loss to the policyholders of a national insurer as a
			 whole, and which violation, breach, or conduct caused or is likely to cause
			 more than a minimal financial loss to, or a significant adverse effect on, a
			 national insurer or the policyholders as a whole of a national insurer.
				(19)Insurer in
			 fraternal formThe term
			 insurer in fraternal form means an incorporated society, order, or
			 supreme lodge, without capital stock (generally known as a fraternal benefit
			 society), that—
				(A)is conducted solely for the benefit of its
			 members and their beneficiaries and not for profit;
				(B)is operated on a lodge system with
			 ritualistic form of work;
				(C)has a representative form of
			 government;
				(D)provides benefits to members and their
			 dependents; and
				(E)operates for 1 or more social,
			 intellectual, educational, charitable, benevolent, moral, fraternal, patriotic,
			 or religious purposes for the benefit of its members, which may also be
			 extended to others.
				(20)NAICThe term NAIC means the
			 National Association of Insurance Commissioners.
			(21)National
			 agencyThe term
			 national agency means a national insurance agency chartered under
			 section 1201.
			(22)National
			 insurerThe term
			 national insurer means a national insurance company chartered
			 under section 1201.
			(23)National life
			 insurerThe term
			 national life insurer means a national insurer that holds a
			 Federal license to sell, solicit, negotiate, and underwrite 1 or both of life
			 insurance and annuities, provided that a national life insurer may also sell,
			 solicit, negotiate, and underwrite disability income insurance, long-term care
			 insurance, and funding agreements.
			(24)National
			 property/casualty insurerThe
			 term national property/casualty insurer means a national insurer
			 that holds a Federal license to sell, solicit, negotiate, and underwrite any
			 combination of lines of property/casualty insurance.
			(25)NegotiateThe term negotiate, in the
			 context of negotiating insurance, means the act of conferring directly with or
			 offering advice directly to a purchaser or prospective purchaser of a
			 particular policy of insurance concerning any of the substantive benefits,
			 terms, or conditions of the contract, provided that the person engaged in that
			 act either sells insurance to or obtains insurance coverage for
			 purchasers.
			(26)Non-admitted
			 insuranceThe term non-admitted insurance means any
			 property/casualty insurance permitted to be placed directly or through an
			 insurance producer with a non-admitted insurer eligible to accept such
			 insurance.
			(27)Non-admitted
			 insurerThe term non-admitted insurer means an
			 insurer that is not licensed to engage in the business of insurance in a State
			 and that—
				(A)satisfies the
			 eligibility requirements of the State in which an insured maintains its
			 principal place of business, or, in the case of an individual, maintains a
			 principal residence; and
				(B)is not a national
			 insurer.
				(28)Non-United
			 States insurerThe term
			 non-United States insurer means a business entity that is
			 organized under the law of a foreign country to sell, solicit, negotiate, and
			 underwrite insurance, but is not so organized under the laws of a State, and is
			 not a national insurer.
			(29)OfficeThe term Office means the
			 Office of National Insurance.
			(30)Participating
			 policy proceduresThe term participating policy
			 procedures—
				(A)means the rules
			 applicable to a life insurer in mutual form, by which the insurer ascertains
			 divisible surplus and apportions an amount of divisible surplus to
			 participating insurance policies; and
				(B)does not include
			 any limitation on the amount of surplus that may be retained by a life insurer
			 in mutual form.
				(31)PersonThe term person means any
			 natural person, business entity, governmental body or entity, voluntary
			 organization, or similar organization.
			(32)Policy of
			 insurance; insurance policyThe term policy of insurance
			 or insurance policy means a policy, contract, certificate, or
			 other evidence of insurance. Policy of insurance or
			 insurance policy includes an annuity contract and a funding
			 agreement, but does not include a reinsurance contract.
			(33)PolicyholderThe term policyholder of an
			 insurance policy means the person who is identified as the legal owner under
			 the terms of the insurance policy or who is otherwise vested with legal title
			 to the insurance policy. An assignment, absolute on its face, completed in
			 accordance with the terms of the insurance policy and properly recording the
			 assignee as the policyholder on the books of the insurer vests legal title in
			 the name of the assignee. The term policyholder does not include a
			 person with a mere beneficial interest in an insurance policy or a person to
			 whom an insurance policy is assigned for collateral security purposes.
			(34)Property/casualty
			 insuranceThe term
			 property/casualty insurance—
				(A)means a product that insures, guarantees,
			 or indemnifies against liability, loss of life, loss of health, or loss through
			 damage to or destruction of property, including surety bonds, private passenger
			 or commercial automobile, homeowners, mortgage guaranty, financial guaranty,
			 commercial multiperil, general liability, professional liability, workers’
			 compensation, fire and allied lines, farm or ranch owners multiperil, aircraft,
			 fidelity, surety, medical malpractice, ocean marine, inland marine, and boiler
			 and machinery insurance; and
				(B)does not include life insurance, disability
			 income insurance, long-term care insurance, health insurance, annuities, a
			 funding agreement, or title insurance.
				(35)Protected
			 cellThe term protected
			 cell means an identified pool of assets and liabilities of a national
			 insurer segregated and insulated from the remainder of the national insurer’s
			 assets and liabilities. The remainder of the national insurer’s assets and
			 liabilities includes general account assets and liabilities, separate account
			 assets and liabilities, and assets and liabilities of other protected
			 cells.
			(36)Protected cell
			 accountThe term
			 protected cell account means a specifically identified bank or
			 custodial account established by a national insurer for the purpose of
			 segregating the protected cell assets of 1 protected cell from the protected
			 cell assets of other protected cells and from the assets of the national
			 insurer’s general account and separate accounts.
			(37)SellThe term sell, in the context
			 of selling a policy of insurance, includes exchanging a policy of insurance by
			 any means, for money or any other valuable consideration, on behalf of an
			 insurer.
			(38)Separate
			 accountThe term
			 separate account means an account established and maintained by a
			 national life insurer under which income, gains, and losses, whether or not
			 realized, from assets allocated to such account, are, in accordance with the
			 applicable contract, credited to or charged against such account without regard
			 to other income, gains, or losses of the national life insurer.
			(39)SolicitThe term solicit, in the
			 context of soliciting a policy of insurance, means attempting to sell insurance
			 or asking or urging a person to apply for a particular kind of insurance from a
			 particular insurer.
			(40)StateThe term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, any
			 territory of the United States, Guam, American Samoa, the Trust Territory of
			 the Pacific Islands, the United States Virgin Islands, and the Commonwealth of
			 the Northern Mariana Islands.
			(41)State
			 insurance agencyThe term
			 State insurance agency means an insurance producer that is
			 organized under the laws of a State.
			(42)State
			 insurerThe term State
			 insurer means an insurer incorporated or organized under the laws of a
			 State.
			(43)SubsidiaryThe term subsidiary means a
			 business entity controlled, directly or indirectly, by another business entity.
			 For purposes of this definition—
				(A)a business entity is conclusively presumed
			 to be controlled by a person that, directly or indirectly, with power to vote,
			 owns, controls, or holds a majority of the outstanding voting securities of
			 such business entity;
				(B)no presumption, either of control or of
			 absence of control, arises if such ownership, control, or holding of voting
			 securities is less than a majority but more than 5 percent;
				(C)absence of control is presumed if such
			 ownership, control or holding of voting securities is 5 percent or less;
			 and
				(D)in determining control, voting securities
			 held in separate accounts of a business entity shall be deemed to be owned by
			 the business entity, but voting securities in an investment advisory account
			 that are not owned by a business entity but are held in an account as to which
			 the business entity is an investment adviser shall not be deemed to be
			 controlled or held by such business entity.
				(44)Surplus lines
			 of insuranceThe term surplus lines of insurance
			 means insurance on properties, risks, or exposures located or to be performed
			 in a State with a non-admitted insurer that is sold, solicited, or negotiated
			 by a national agency, federally licensed insurance producer, or other insurance
			 producer.
			(45)Title
			 insuranceThe term title insurance or business
			 of title insurance means any of the following:
				(A)A contract
			 insuring or indemnifying the owners of real or personal property, or other
			 persons lawfully interested therein, against loss or damage arising from any of
			 the following conditions, or the reinsurance thereof:
					(i)Defects in or any
			 liens or encumbrances on the insured title.
					(ii)Unmarketability
			 of the insured title.
					(iii)Invalidity,
			 lack of priority, or unenforceability of any liens or encumbrances on the
			 stated property.
					(iv)Lack of legal
			 right of access to the land.
					(v)Unenforceability
			 of rights in title to the real or personal property.
					(B)Insuring the
			 correctness of searches and examinations of all instruments, liens, or charges
			 affecting the title to real or personal property.
				(C)Procuring and
			 furnishing information relative to the title to real or personal property,
			 including abstracting, searching, and examining titles.
				(D)Handling escrows,
			 settlements, or closings done in conjunction with subparagraph (A), (B), (C),
			 (E), or (F).
				(E)Any product or
			 service defined by the laws of any State, whether by statute, regulation, or
			 administrative determination, as title insurance.
				(F)Doing or
			 proposing to do any business substantially equivalent to any of the activities
			 described in this paragraph, in a manner designed to evade the provisions of
			 this Act.
				(46)Title
			 insurerThe term title insurer means a company
			 organized under the laws of a State for the purpose of conducting the business
			 of title insurance.
			(47)Trusteed
			 assetsThe term
			 trusteed assets means, with respect to a United States branch,
			 assets required or permitted by this title to be deposited by a non-United
			 States insurer with a qualified trustee for the security of its policyholders
			 and creditors in the United States.
			(48)Trusteed
			 surplusThe term
			 trusteed surplus means, with respect to a United States branch,
			 the value of the insurer’s trusteed assets deposited with a trustee under
			 section 1202(b), plus accrued investment income thereon where such income is
			 collectible by the trustee, less the aggregate net amount of all of its
			 reserves and other liabilities in the United States as determined under section
			 1202(b).
			(49)United States
			 branchThe term United
			 States branch means the business unit through which business is
			 transacted within the United States by a non-United States insurer and the
			 assets and liabilities of the insurer within the United States pertaining to
			 such business.
			(50)United States
			 holding companyThe term
			 United States holding company means, with respect to a national
			 insurer, a person organized or incorporated in a State that directly or
			 indirectly controls a national insurer.
			(51)ViolationThe term violation includes
			 any action or inaction (alone or with another or others) for or toward causing,
			 bringing about, participating in, counseling, or aiding or abetting a
			 violation.
			(52)Voting
			 securitiesThe term
			 voting securities means securities of any class or any ownership
			 interest having voting power for the election of directors, trustees, or
			 management of a business entity, other than securities having such power only
			 by reason of the happening of a contingency.
			IOffice of National Insurance
			AEstablishment of Office of National
			 Insurance
				1101.Establishment
					(a)In
			 GeneralThere is established,
			 in the Department of the Treasury, the Office of National Insurance, which
			 shall be headed by the Commissioner of National Insurance.
					(b)OfficesThe Commissioner shall establish a main
			 office in Washington, D.C., not fewer than 6 regional offices, and such
			 additional offices, within or outside the United States, as the Commissioner
			 determines to be necessary to carry out the provisions of this Act.
					(c)FundingThe operations of the Office, including the
			 compensation of the Commissioner and all employees of the Office, shall be paid
			 from fees and assessments imposed under the terms of section 1122.
					(d)Applicability
			 of Administrative Procedures ActThe Office shall be an agency of the United
			 States for purposes of subchapter II of chapter 5 and chapter 6 of title 5,
			 United States Code.
					(e)Annual
			 ReportThe Commissioner shall
			 prepare and submit to Congress an annual report on the activities of the
			 Office.
					1102.Commissioner of
			 National Insurance
					(a)Appointment
						(1)In
			 generalThe Commissioner of
			 National Insurance shall be appointed by the President, by and with the advice
			 and consent of the Senate, from among individuals who are citizens of the
			 United States.
						(2)TermThe Commissioner shall be appointed for a
			 term of 5 years.
						(3)VacancyA vacancy in the position of the
			 Commissioner, which occurs before the expiration of the term for which the
			 Commissioner was appointed shall be filled in the manner established under
			 paragraph (1). The Commissioner appointed to fill the vacancy shall be
			 appointed only for the remainder of the term of the preceding
			 Commissioner.
						(4)Service after
			 termAn individual may serve
			 as the Commissioner after the expiration of the term for which appointed until
			 the earlier of—
							(A)such time as a successor has been
			 appointed; or
							(B)1 year after the expiration of the
			 individual’s term.
							(5)Prohibition on
			 financial interestsThe
			 Commissioner may not have a direct or indirect financial interest in any
			 national insurer, national agency, or other federally licensed insurance
			 producer, except that the Commissioner may own, directly or indirectly, or may
			 have a direct or indirect beneficial interest in any insurance policy written
			 or sold by a national insurer or national agency.
						(6)OversightThe Commissioner shall be subject to the
			 general oversight of the Secretary of the Treasury, who may not intervene in
			 any matter or proceeding before the Commissioner unless otherwise specifically
			 provided by law.
						(7)Executive
			 schedule
							(A)In
			 generalThe Commissioner
			 shall receive compensation at the rate prescribed by law under section 5314 of
			 title 5, United States Code, for positions at level III of the Executive
			 Schedule.
							(B)Technical
			 amendmentSection 5314 of
			 title 5, United States Code, is amended by inserting Commissioner of
			 National Insurance, Department of the Treasury. as a new item after
			 Administrator, Pipeline and Hazardous Materials Safety
			 Administration..
							(b)Powers of the
			 Commissioner
						(1)In
			 general
							(A)PowersThe Commissioner shall—
								(i)oversee the organization, incorporation,
			 operation, regulation, and supervision of national insurers and national
			 agencies;
								(ii)issue charters and licenses for national
			 insurers and national agencies;
								(iii)license, regulate, and supervise federally
			 licensed insurance producers other than national agencies; and
								(iv)have exclusive authority to determine
			 whether a person subject to this Act has complied with the Act or the
			 application of any State law to matters regulated under this Act, including the
			 determination of any complaint raised by any person.
								(B)Final agency
			 actionA determination of the
			 Commissioner under subparagraph (A)(iv) shall be the final agency action for
			 purposes of judicial review of that action.
							(2)Rulemaking
							(A)Issuance of
			 regulations and other actionsThe Commissioner may issue such rules,
			 regulations, orders, and interpretations as the Commissioner determines to be
			 necessary to carry out the purposes of this Act.
							(B)AutonomyThe Secretary of the Treasury may not delay
			 or prevent the issuance of any rule, regulation, order, or interpretation by
			 the Commissioner, unless otherwise specifically authorized by law.
							(C)No delegation
			 permittedThe Commissioner
			 may not delegate any authority conferred under subparagraph (A) to any
			 insurance self-regulatory organization.
							(3)Litigation
			 authority
							(A)In
			 generalThe Commissioner may
			 sue and be sued, complain and defend, and otherwise litigate, in the
			 Commissioner’s name and through the Commissioner’s own attorney, in any Federal
			 or State court, other than the Supreme Court of the United States in which the
			 Commissioner shall be represented by the Solicitor General of the United
			 States.
							(B)EnforcementThe Commissioner may apply to the United
			 States district court for the jurisdiction in which the main office of a
			 national insurer or national agency is located, or in which any other federally
			 licensed insurance producer or other person is located, for the enforcement of
			 any effective and outstanding rule, regulation, order, or interpretation issued
			 pursuant to this Act.
							(4)Consultation
			 with state insurance regulatorsThe Commissioner may, as appropriate,
			 consult with State insurance regulators responsible for the supervision of
			 States insurers, State insurance agencies, and State licensed insurance
			 producers regarding regulatory and supervisory matters of common
			 interest.
						(5)International
			 coordination and cooperation
							(A)In
			 generalThe Commissioner may
			 engage in international efforts to secure bilateral and multilateral
			 cooperation and agreements, as appropriate, with respect to insurance
			 regulation in global markets in order to promote open and fair competition in
			 such markets and to improve the quality and uniformity of insurance regulation
			 in all countries.
							(B)Foreign
			 insurance regulatorsThe
			 Commissioner may provide appropriate technical assistance to, and cooperation
			 with, individual foreign insurance regulators and regional and global
			 regulatory organizations in insurance matters affecting international commerce,
			 including—
								(i)the development and implementation of
			 international regulatory standards; and
								(ii)the development and implementation of
			 bilateral and multilateral mutual recognition agreements on the licensing of
			 insurance companies and insurance producers.
								(C)Consultation
			 and cooperationIn exercising
			 the authority granted under subparagraphs (A) and (B), the Commissioner—
								(i)shall consult and cooperate with the
			 Executive Office of the President and the United States Trade Representative;
			 and
								(ii)may include a representative of any
			 interested State insurance regulators as the Commissioner determines to be
			 appropriate.
								(6)Independence in
			 congressional testimony and recommendationsSection 111 of Public Law 93–495 (12 U.S.C.
			 250) is amended by inserting the Commissioner of National
			 Insurance, after the Director of the Office of Thrift
			 Supervision,.
						(c)GAO
			 auditThe Commissioner shall
			 make available to the Comptroller General of the United States all books and
			 records necessary to audit all of the activities of the Office.
					1103.Office personnel
			 matters
					(a)In
			 GeneralThe Commissioner may
			 employ such examiners, lawyers, accountants, actuaries, and other employees as
			 are necessary to carry out the provisions of this Act.
					(b)CompensationThe Commissioner shall fix the compensation
			 and number of employees of the Office without regard to chapter 51 or
			 subchapter III of chapter 53 of title 5, United States Code.
					(c)Additional
			 CompensationThe Commissioner
			 may provide additional compensation and benefits to employees of the Office if
			 the same type of compensation or benefits are then being provided by any
			 Federal banking agency or, if not then being provided, could be provided by any
			 such agency under applicable provisions of law or regulation. In setting and
			 adjusting the total amount of compensation and benefits for employees of the
			 Office, the Commissioner shall consult, and seek to maintain comparability
			 with, the Federal banking agencies.
					(d)Acting
			 CommissionerThe Commissioner
			 shall designate an employee of the Office to serve as the Acting Commissioner
			 during the absence or disability of the Commissioner.
					(e)Delegation of
			 Powers
						(1)Employees and
			 othersUnless otherwise
			 prohibited by this Act, the Commissioner may delegate to any employee,
			 representative, or agent any power of the Commissioner.
						(2)Self-regulatory
			 organizationsUnless
			 otherwise prohibited by this Act, the Commissioner may, by regulation, delegate
			 to any insurance self-regulatory organization any power of the Commissioner in
			 accordance with the terms of section 1106.
						1104.Division of
			 Insurance Fraud
					(a)EstablishmentThere is established, within the Office, a
			 Division of Insurance Fraud.
					(b)AuthorityThe Division of Insurance Fraud shall have
			 all powers necessary to enforce the terms of subtitle D, other than the power
			 to execute search and arrest warrants.
					1105.Division of
			 Consumer Affairs
					(a)EstablishmentThere is established, within the Office, a
			 Division of Consumer Affairs.
					(b)AuthorityThe Division of Consumer Affairs shall
			 support the Commissioner in the implementation and enforcement of the market
			 conduct regulations issued pursuant to section 1216.
					1106.Insurance
			 self-regulatory organizations
					(a)Authority of
			 the CommissionerSubject to
			 the terms of this section, and the regulations issued pursuant to this section,
			 the Commissioner shall have the authority to—
						(1)provide for the registration of an
			 insurance self-regulatory organization; and
						(2)supervise and regulate any registered
			 insurance self-regulatory organization, which shall include the authority
			 to—
							(A)review, approve, abrogate, modify, or add
			 to the operating rules of an insurance self-regulatory organization;
							(B)review, approve, abrogate, or modify any
			 disciplinary action taken by an insurance self-regulatory organization;
							(C)remove, suspend, or bar an individual from
			 serving as an officer or director of an insurance self-regulatory
			 organization;
							(D)remove or suspend a member of an insurance
			 self-regulatory organization; and
							(E)suspend or revoke the registration of an
			 insurance self-regulatory organization.
							(b)Authority of
			 registered insurance self-regulatory organizationsAn
			 insurance self-regulatory organization that is registered by the Commissioner
			 shall have the authority to—
						(1)carry out the purpose of this Act;
			 and
						(2)enforce compliance by its members with the
			 provisions of this Act, applicable regulations issued by the Commissioner, and
			 the rules of the organization.
						(c)MembershipAn insurance self-regulatory organization
			 may be formed by, and consist exclusively of—
						(1)national insurers;
						(2)national agencies;
						(3)federally licensed insurance producers;
			 or
						(4)any combination of national insurers,
			 national agencies, and federally licensed insurance producers.
						(d)RegulationsNot later than 2 years after the date of
			 enactment of this Act, the Commissioner shall issue regulations governing the
			 registration and operations of insurance self-regulatory organizations. Such
			 regulations shall establish—
						(1)the procedures insurance self-regulatory
			 organizations must follow to be registered by the Commissioner, which shall
			 provide for public notice and an opportunity for public comment on the proposed
			 registration;
						(2)the standards that the Commissioner shall
			 apply in reviewing a proposed registration, which shall require an insurance
			 self-regulatory organization to demonstrate that—
							(A)it has the capacity to—
								(i)carry out the purpose of this Act;
			 and
								(ii)enforce compliance by its members with the
			 provisions of this Act, applicable regulations, and the rules of the
			 organization; and
								(B)its operating rules—
								(i)assure a fair representation of its members
			 in the selection of its directors and the administration of its affairs;
								(ii)provide for the equitable allocation of
			 fees, dues, and other charges among its members;
								(iii)provide for the organization to take
			 appropriate disciplinary actions against members, including the revocation of
			 membership status, for violations of this Act, the regulations issued pursuant
			 to this Act, or the operating rules of the organization; and
								(iv)include procedures for members that are
			 subject to disciplinary actions to obtain review of such actions by the
			 Commissioner;
								(3)the procedures and standards the
			 Commissioner shall follow in reviewing, approving, abrogating, or modifying any
			 new operating rule or any amendment to an existing operating rule that is
			 proposed by an insurance self-regulatory organization, which shall include
			 procedures for public notice and comment on such rule or amendment;
						(4)the procedures and standards the
			 Commissioner shall follow in abrogating, modifying, or adding to the operating
			 rules of an insurance self-regulatory organization;
						(5)the procedures and standards the
			 Commissioner shall follow in reviewing, approving, abrogating, or modifying any
			 disciplinary action by an insurance self-regulatory organization;
						(6)the procedures and standards the
			 Commissioner shall follow in removing, suspending, or baring any individual
			 from serving as an officer or director of an insurance self-regulatory
			 organization;
						(7)the procedures and standards the
			 Commissioner shall follow in suspending or revoking the registration of an
			 insurance self-regulatory organization; and
						(8)such other matters as the Commissioner
			 determines appropriate to ensure and protect the public interest and the
			 interests of policyholders.
						1107.Office of the
			 Ombudsman
					(a)Establishment
			 of the office of the ombudsmanThere is established within the Office, an
			 Office of the Ombudsman. The Commissioner shall appoint an Ombudsman to
			 administer the Office of the Ombudsman. The Ombudsman shall report directly to
			 the Commissioner.
					(b)Duties of the
			 ombudsman
						(1)In
			 generalThe Ombudsman shall
			 act as a liaison between the Office and any regulated person adversely affected
			 by the supervisory or regulatory activities of the Office, including the
			 failure of the Office to take a requested action. The Ombudsman shall assure
			 that safeguards exist to encourage complainants to come forward and preserve
			 confidentiality.
						(2)DefinitionFor purposes of this section the term, a
			 regulated person means a national insurer, a national agency, a
			 federally licensed insurance producer, or an insurer-affiliated party.
						(c)Powers of the
			 ombudsmanThe
			 Ombudsman—
						(1)with the prior consent of the Commissioner,
			 may stay any appealable decision or action during the resolution of an
			 appealable matter; and
						(2)shall review and report any weakness in
			 policy or procedures to the Commissioner, and make recommendations to the
			 Commissioner regarding changes in such policies or procedures.
						(d)Appealable
			 mattersAny regulated person
			 adversely affected by an Office decision or action may seek Ombudsman review of
			 such decision or action, other than—
						(1)the appointment of a receiver or
			 conservator;
						(2)any preliminary examination conclusions
			 communicated to the regulated person before a final examination report is
			 issued;
						(3)any formal enforcement-related action or
			 decision, including the issuance of a cease-and-desist order, assessment of a
			 civil money penalty, or commencement of a formal investigation;
						(4)any formal or informal rulemaking pursuant
			 to subchapter II of chapter 5 of title 5, United States Code;
						(5)any decision or recommended decision
			 following a formal adjudication conducted pursuant to subchapter II of chapter
			 5 of title 5, United States Code; or
						(6)any request for agency records pursuant to
			 section 552 of title 5, United States Code (commonly referred to as the Freedom
			 of Information Act).
						(e)Procedures for
			 filing an appeal to the ombudsmanA regulated person may seek review of an
			 appealable matter by filing a written appeal with the Office of the Ombudsman.
			 In the case of a regulated person that is an entity, the appeal shall be signed
			 by the President or Chief Executive Officer of the regulated person. The appeal
			 shall set forth all of the reasons for the appeal and supporting documentation.
			 The Ombudsman may arrange for a meeting of Office personnel and the
			 complainants to discuss the appeal.
					(f)Decisions of
			 the ombudsmanAfter a
			 thorough investigation of the matter, and after considering all relevant
			 information provided by the complainant and the Office, the Ombudsman shall
			 issue a written determination of the appeal. Such determination shall become
			 the final decision of the Office, unless reversed, modified, or stayed by the
			 Commissioner.
					(g)Retaliation
			 prohibitedThe Office and its
			 staff may not take any adverse action against a complainant for appealing any
			 decision or action to the Ombudsman. Upon learning of any possible retaliatory
			 actions, the Ombudsman shall investigate the matter, and if the Ombudsman
			 determines that reasonable grounds exist to conclude that retaliation has taken
			 place, shall refer the matter to the Commissioner.
					BSupervision of National Insurers and National
			 Agencies
				1121.Examination of
			 national insurers and national agencies
					(a)In
			 General
						(1)ExaminationThe Commissioner shall provide for
			 examinations of national insurers and national agencies.
						(2)Regular and
			 special examinations of national insurersNot less than once during each 36-month
			 period, the Commissioner shall conduct an on-site examination of each national
			 insurer, and may conduct a special examination of a national insurer whenever
			 the Commissioner determines that a special examination is necessary.
						(3)Examination of
			 national agenciesThe
			 Commissioner may examine a national agency only in response to a complaint or
			 any other evidence that the national agency has violated or is about to
			 violate—
							(A)a law, rule, or regulation;
							(B)any condition imposed in writing by the
			 Commissioner in connection with issuing a license for a federally licensed
			 insurance producer; or
							(C)any written agreement entered into with the
			 Commissioner.
							(4)Affiliates
							(A)In
			 generalIn making
			 examinations of national insurers or national agencies, the Commissioner may,
			 to the extent necessary to discover information concerning activities of an
			 affiliate that may have a materially adverse effect on the operations,
			 management, or financial condition of the national insurer or national
			 agency—
								(i)require an affiliate to make such reports
			 and provide such material as the Commissioner may direct; and
								(ii)conduct an examination of the affairs of an
			 affiliate, if—
									(I)the Commissioner has reasonable cause to
			 believe that the activities of the affiliate may have such an effect;
									(II)the examination is limited to the extent
			 necessary to disclose information related to such effect; and
									(III)the Commissioner is unable to obtain the
			 necessary information from the national insurer or national agency.
									(B)Acceptance of
			 available informationTo the
			 extent that the Commissioner requires an affiliate to make reports or provide
			 material under subparagraph (A), the Commissioner shall, to the fullest extent
			 possible, accept—
								(i)reports that the affiliate has provided or
			 been required to provide to other Federal or State regulatory authorities or
			 appropriate self-regulatory organizations;
								(ii)information that is otherwise required to
			 be reported publicly; and
								(iii)audited financial statements.
								(C)Use of
			 regulatory reportsIf the
			 Commissioner determines to conduct an examination of an affiliate under
			 subparagraph (B) and such affiliate is a functionally regulated affiliate, the
			 Commissioner shall, to the fullest extent possible, rely on the examination
			 reports made by the functional regulator of such affiliate.
							(b)Access to
			 People and Records
						(1)In
			 generalIn the course of
			 examining a national insurer, national agency, or affiliate of a national
			 insurer or national agency, the Commissioner, upon request, shall be given
			 prompt and reasonable access to officers, employees, agents, books, records,
			 and documents of such insurer, agency, or affiliate.
						(2)Court
			 orderIf prompt and
			 reasonable access is not given as required under paragraph (1), the
			 Commissioner may apply to the United States district court for the judicial
			 district in which the main office of the national insurer or the national
			 agency is located, or in which the affiliate or person denying such access
			 resides or conducts business, for an order requiring that such information be
			 promptly provided.
						(3)Subpoena
			 powerIn connection with
			 examinations of national insurers, national agencies, or affiliates under this
			 section and the examination of federally licensed insurance producers under
			 section 1301, the Commissioner may—
							(A)administer oaths and affirmations;
							(B)examine, take, and preserve testimony under
			 oath as to any matter in respect of the affairs or ownership of any such
			 national insurer, national agency, affiliate, or federally licensed insurance
			 producer;
							(C)issue subpoenas; and
							(D)in order to enforce a subpoena issued under
			 subparagraph (C), apply to the United States district court for the judicial
			 district—
								(i)in which the main office of the national
			 insurer, national agency, or affiliate is located;
								(ii)in which the federally licensed insurance
			 producer is located; or
								(iii)in which the witness resides or carries on
			 business.
								1122.Examination fees
			 and other assessments
					(a)Examination
			 Fee
						(1)national
			 insurers, national agencies, and federally licensed insurance
			 producersThe Commissioner
			 shall assess the cost of conducting examinations of national insurers, national
			 agencies, and federally licensed insurance producers against each such insurer,
			 agency, or producer, as the Commissioner determines to be appropriate.
						(2)AffiliatesThe Commissioner shall assess the cost of
			 conducting examinations of affiliates against each such affiliate, as the
			 Commissioner determines to be appropriate.
						(3)Refusal to
			 pay
							(A)In
			 generalSubject to
			 subparagraph (B), if any affiliate refuses to pay an assessment imposed
			 pursuant to paragraph (2), the Commissioner may assess such cost against the
			 affiliated national insurer or national agency.
							(B)Shared
			 affiliatesIf an affiliate is
			 an affiliate of more than 1 national insurer or national agency, the assessment
			 with respect to that affiliate may be assessed against, and collected from, any
			 affiliated national insurer or national agency, in such proportions as the
			 Commissioner may prescribe.
							(b)Processing
			 FeeThe Commissioner may
			 assess a fee against any person who submits to the Office an application,
			 filing, statement, notice, or request for approval to cover the cost of
			 processing such submission.
					(c)Other
			 AssessmentsThe Commissioner
			 may assess against national insurers, national agencies, and federally licensed
			 insurance producers such additional fees as the Commissioner determines to be
			 necessary and appropriate to fund the expenses of the Office.
					(d)NoticeThe Commissioner shall notify national
			 insurers, national agencies, and federally licensed insurance producers
			 of—
						(1)the initial fees and assessments imposed
			 under this section; and
						(2)any change in fees and assessments.
						(e)Treatment of
			 Fees and Assessments
						(1)DepositsAmounts received by the Commissioner from
			 fees and assessments imposed under this section shall be deposited in the
			 manner provided for in section 5234 of the Revised Statutes of the United
			 States (12 U.S.C. 192) with respect to assessments by the Comptroller of the
			 Currency.
						(2)Government
			 funds; apportionmentNotwithstanding any other provision of law,
			 amounts received by the Commissioner from any fee or assessment imposed under
			 this section—
							(A)shall not be considered Government or
			 public funds or appropriated money; and
							(B)shall not be subject to apportionment for
			 purpose of chapter 15 of title 31, United States Code, or under any other
			 authority.
							(f)Working Capital
			 Fund
						(1)In
			 generalThe Commissioner may
			 impose fees and assessments pursuant to subsections (a), (b), and (c), in
			 excess of actual expenses for any given year, to maintain an appropriate
			 working capital fund.
						(2)RefundsThe Commissioner shall remit to the payers
			 of such fees and assessments any funds collected in excess of what the
			 Commissioner determines to be necessary to maintain such working capital
			 fund.
						(g)Use of
			 FundsThe Commissioner may
			 use the combined resources collected through fees and assessments imposed
			 pursuant to this section to pay all direct and indirect operating costs of the
			 Office, including the salary and administrative expenses of the Office.
					(h)Appropriations
			 During Start-Up Period
						(1)AuthorizationThe Commissioner may borrow from the
			 Secretary of the Treasury such funds as the Commissioner determines to be
			 necessary and appropriate to organize and begin operations of the
			 Office.
						(2)PaymentAny loan extended pursuant to paragraph (1)
			 shall be repaid, in full (with interest at a rate set by the Secretary of the
			 Treasury), within 30 years following the date of enactment of this Act, with
			 individual payments on any loan to be made in such amounts and at such times as
			 the Commissioner determines to be appropriate.
						(i)RulemakingThe Commissioner shall promulgate
			 regulations with respect to the computation, assessment, notice, and collection
			 of the fees and assessments provided for in this section.
					1123.Disclosure of
			 information
					(a)Regulations
			 requiredThe Commissioner
			 shall, by regulation, establish standards for the disclosure of examination
			 reports, other reports, applications, filings, correspondence, records, and
			 other information prepared by, reported to, obtained by, or submitted to, the
			 Commissioner. The regulation shall exclude matters to be addressed under
			 regulations required under section 1161.
					(b)Supervisory
			 privilegeThe regulation
			 issued pursuant to subsection (a) shall prohibit the disclosure of confidential
			 supervisory information, as such information is defined by the Commissioner in
			 such regulation.
					(c)Other
			 privilegesThe submission by
			 any person of any information to the Commissioner for any purpose in the course
			 of any supervisory or regulatory process of the Commissioner shall not be
			 construed as waiving, destroying, or otherwise affecting any privilege that
			 such person may claim with respect to such information under Federal or State
			 law as to any person or entity other than the Commissioner.
					1124.Reporting
			 requirement
					(a)General
			 AuthorityThe Commissioner is
			 authorized to require national insurers and national agencies to make such
			 reports, containing such information and in such form, as the Commissioner may
			 prescribe by regulation.
					(b)Financial
			 StatementsEach national
			 insurer holding a Federal license shall submit annual and quarterly financial
			 statements, in compliance with the accounting principles and auditing standards
			 specified under section 1211, to the Commissioner at such times and in such
			 form as the Commissioner may require under regulations promulgated pursuant to
			 subsection (c).
					(c)RegulationsThe Commissioner shall promulgate
			 regulations that—
						(1)specify the information that shall be
			 disclosed in the financial statements required under subsection (b); and
						(2)specify any additional financial schedules
			 that national insurers shall make available for examination by the Commissioner
			 upon request.
						1125.Regulatory
			 supervision and relationship to State law
					(a)In
			 GeneralExcept as authorized
			 by this Act or otherwise authorized under Federal law, national insurers,
			 national agencies, and federally licensed insurance producers shall not be
			 subject to any form of licensing, examination, reporting, regulation, or other
			 supervision relating to—
						(1)the sale, solicitation, or negotiation of
			 insurance;
						(2)the underwriting of insurance; or
						(3)any other insurance operations.
						(b)Applicable
			 State LawsNotwithstanding
			 subsection (a), national insurers, national agencies, and federally licensed
			 insurance producers shall be subject to—
						(1)applicable State unclaimed property and
			 escheat laws;
						(2)applicable tax laws of a State, in
			 accordance with sections 1251, 1252, and 1253;
						(3)applicable State law relating to
			 participation in an assigned risk plan, mandatory joint underwriting
			 association, or any other mandatory residual market mechanism designed to make
			 insurance available to those unable to obtain insurance in the voluntary
			 market, except to the extent that such State law—
							(A)relates to participation in any voluntary
			 joint underwriting association or similar arrangement;
							(B)results in rates in effect for an assigned
			 risk plan, mandatory joint underwriting association, or any other mandatory
			 residual market mechanism that fail to cover the expected value of all future
			 costs associated with insurance policies written by such residual market
			 mechanism;
							(C)requires a national insurer to use any
			 particular rate, rating element, price, or form; or
							(D)is inconsistent with any provision of this
			 Act;
							(4)applicable State insurance law that
			 prescribes the compulsory coverage requirements for workers’ compensation or
			 motor vehicle insurance, or both, that every insurer must provide if the
			 insurer issues insurance policies in such State, except to the extent that such
			 State law requires a national insurer to use any particular rate, rating
			 element, price, or form;
						(5)applicable State insurance law mandating
			 the participation of insurers in an advisory or statistical organization,
			 except to the extent that such State law requires a national insurer to use any
			 particular rate, rating element, price, or form; and
						(6)applicable State law relating to
			 participation in a workers’ compensation administration mechanism, except to
			 the extent that such State law is inconsistent with any provision of this
			 Act.
						(c)TermsFor
			 purposes of this section, the term—
						(1)advisory or
			 statistical organization does not include the National Association of
			 Insurance Commissioners;
						(2)compulsory
			 coverage does not include any State statutory requirement other than
			 those prescribing the minimum extent of insurance protection afforded by a
			 policy of insurance; and
						(3)mandatory
			 residual market means a facility, entity, or plan required by and
			 established pursuant to State law to provide coverage for persons that cannot
			 obtain insurance in the private market.
						1126.Preservation
			 of office records
					(a)In
			 generalThe Commissioner may cause any and all records, papers,
			 or documents kept by the Office or in the possession or custody of the Office
			 to be—
						(1)photographed or
			 microphotographed or otherwise reproduced upon film; or
						(2)preserved in any
			 electronic medium or format which is capable of—
							(A)being read or
			 scanned by computer; and
							(B)being reproduced
			 from such electronic medium or format by printing any other form or
			 reproduction of electronically stored data.
							(b)Treatment as
			 original recordsAny photographs, microphotographs, or
			 photographic film or copies thereof described in subsection (a)(1) or
			 reproduction or electronically stored data described in subsection (a)(2) shall
			 be deemed to be an original record for all purposes, including introduction in
			 evidence in all State and Federal courts or administrative agencies, and shall
			 be admissible to prove any act, transaction, occurrence, or event therein
			 recorded.
					(c)Authority of
			 the CommissionerAny photographs, microphotographs, or
			 photographic film or copies thereof described in subsection (a)(1) or
			 reproduction of electronically stored data described in subsection (a)(2) shall
			 be preserved in such manner as the Commissioner shall prescribe, and the
			 original records, papers, or documents may be destroyed or otherwise disposed
			 of, as the Commissioner may direct.
					1127.Compliance
			 with anti-money laundering requirements
					(a)Compliance
			 requiredThe Commissioner shall prescribe regulations requiring
			 national life insurers to establish and maintain procedures reasonably designed
			 to assure and monitor compliance with the requirements of subchapter II of
			 chapter 53 of title 31, United States Code, to the extent applicable.
					(b)ExaminationsEach
			 examination of a national life insurer shall include a review of the procedures
			 required to be established and maintained under subsection (a).
					(c)OrderThe
			 Commissioner shall issue an order, in the manner prescribed in subsection (c)
			 or (d) of section 1142, requiring such insurer to cease and desist from a
			 violation of this section or regulations prescribed under this section, if the
			 Commissioner determines that a national life insurer—
						(1)has failed to
			 establish and maintain the procedures described in subsection (a); or
						(2)has failed to
			 correct any problem with the procedures maintained by such national life
			 insurer which was previously reported to such insurer by the
			 Commissioner.
						CEnforcement of Federal Insurance
			 Laws
				1141.National insurer
			 license suspension, restriction, or revocation
					(a)In
			 generalIn accordance with
			 the conditions under this section, the Commissioner may revoke or restrict the
			 Federal license of a national insurer if the Commissioner determines that the
			 national insurer—
						(1)has engaged in conduct that is hazardous to
			 the national insurer and that involves an undue risk to the policyholders of
			 the national insurer, as a whole;
						(2)is in a financial or other condition that
			 is not consistent with the continuation of existing operations; or
						(3)has violated any—
							(A)applicable law or regulation;
							(B)order or condition imposed in writing by
			 the Commissioner in connection with the approval of an application, filing,
			 statement, notice, or other request by the national insurer; or
							(C)written agreement entered into between the
			 national insurer and the Commissioner.
							(b)Notice to
			 national insurer
						(1)In
			 generalIf the Commissioner
			 determines under subsection (a) that the Federal license of a national insurer
			 should be revoked or restricted, the Commissioner shall—
							(A)serve the national insurer with written
			 notice of the intent of the Commissioner to revoke or restrict such Federal
			 license;
							(B)provide the national insurer with a
			 statement of the basis for the determination to revoke or restrict such Federal
			 license; and
							(C)notify, not less than 30 days before a
			 hearing under subsection (c), the date and place of the hearing.
							(2)Notice of
			 serviceAny service required
			 or authorized to be made by the Commissioner under this section may be made by
			 registered mail, or in such other manner reasonably calculated to give actual
			 notice as the Commissioner may by regulation or otherwise provide.
						(c)Revocation or
			 Restriction Hearing
						(1)In
			 generalBefore revoking or
			 restricting a Federal license, the Commissioner shall conduct a hearing in
			 accordance with section 554 of title 5, United States Code, to determine if the
			 conditions described in subsection (a) exist.
						(2)Authority to
			 revoke or restrict federal licenseIf, on the basis of the evidence presented
			 at the hearing under paragraph (1) and the written findings of the Commissioner
			 with respect to such evidence, the Commissioner establishes the existence of
			 any conduct, condition, or violation specified in the notice sent to a national
			 insurer under subsection (b), the Commissioner may issue an order revoking or
			 restricting the Federal license of the national insurer, which shall be
			 effective as of a date subsequent to such finding.
						(3)Consent to
			 revocation or restrictionIf
			 a duly authorized representative of the national insurer fails to appear at the
			 hearing under this subsection, the national insurer shall be deemed to have
			 consented to the revocation or restriction of its Federal license, and the
			 Commissioner may immediately revoke or restrict such Federal license.
						(d)Notice of
			 revocation or restriction required
						(1)Notice by
			 national insurer
							(A)In
			 generalThe national insurer
			 shall give notice of a revocation or restriction of its Federal license under
			 this section to each policyholder affected by the revocation or
			 restriction.
							(B)Type of
			 noticeNotice under this
			 paragraph shall be sent to the last address of record of the policyholder on
			 the books of the national insurer, in such manner and at such time as the
			 Commissioner determines to be necessary for the protection of
			 policyholders.
							(2)Notice by
			 commissioner
							(A)In
			 generalThe Commissioner
			 shall publish notice of a revocation or restriction under this section. If the
			 Commissioner determines that a national insurer has not given notice of an
			 order under this subsection in accordance with the requirements of the
			 Commissioner, the Commissioner may provide such notice in such manner as the
			 Commissioner may find to be necessary and proper.
							(B)CostsThe cost of any notice provided under
			 subparagraph (A) shall be paid by the national insurer.
							(e)Temporary
			 Suspension or Restriction
						(1)In
			 generalIf the Commissioner,
			 in the course of a revocation proceeding under this section, finds that the
			 national insurer poses an immediate threat to the interests of its
			 policyholders as a whole or to the public, the Commissioner may issue an order
			 temporarily suspending or restricting the Federal license of the national
			 insurer.
						(2)Notice of
			 temporary orderA national
			 insurer whose Federal license is temporarily suspended or restricted under this
			 subsection shall give notice of an order issued under this paragraph to each
			 affected policyholder in such manner and at such times as the Commissioner may
			 find to be necessary and may order for the protection of policyholders and the
			 public.
						(3)Effective
			 period of temporary orderA
			 temporary order issued under paragraph (1) shall—
							(A)become effective not earlier than 10 days
			 from the date of service upon the national insurer; and
							(B)unless set aside, limited, or suspended by
			 a court in proceedings authorized under paragraph (4), remain effective and
			 enforceable until the earlier of—
								(i)the effective date of an order under
			 subsection (c)(2); or
								(ii)the date on which the Commissioner
			 determines that there is insufficient evidence to revoke or restrict a Federal
			 license under this subsection.
								(4)Judicial
			 review
							(A)In
			 generalDuring the 10-day
			 period beginning on the date on which a temporary order has been issued under
			 paragraph (1), the national insurer may apply to a court described in
			 subparagraph (B) for an injunction setting aside, limiting, or suspending the
			 enforcement, operation, or effectiveness of such order.
							(B)JurisdictionThe United States District Court for the
			 District of Columbia and the United States district court for the judicial
			 district in which the main office of the national insurer is located shall have
			 jurisdiction to issue an injunction under this paragraph.
							(f)Decision To
			 Suspend, Restrict, or Revoke
						(1)In
			 generalExcept as provided
			 under paragraph (2), any decision by the Commissioner to suspend, restrict, or
			 revoke a Federal license under this section shall be made by the Commissioner
			 and may not be delegated.
						(2)ExceptionThe Commissioner may, by order, designate
			 an employee of the Office who may make a decision described in paragraph (1),
			 if the Commissioner is not able to act by reason of recusal or is otherwise
			 disqualified from acting.
						(g)Judicial
			 reviewAny national insurer
			 whose Federal license has been revoked or restricted by order of the
			 Commissioner under this section shall have the right of judicial review of such
			 order only to the same extent as provided for the review of orders under
			 section 1148.
					1142.Suspension,
			 restriction, or revocation of Federal license of national agencies and
			 federally licensed insurance producers
					(a)In
			 generalIn accordance with
			 the provisions of this section, the Commissioner may revoke or restrict the
			 Federal producer license, including lines of insurance covered by such license,
			 of a national agency or other federally licensed insurance producer if the
			 Commissioner determines that the Agency or producer has—
						(1)violated any applicable law, regulation,
			 order, condition imposed in writing by the Commissioner in connection with the
			 approval of an application, filing, statement, notice or other request by the
			 producer, or written agreement entered into between the producer and the
			 Commissioner;
						(2)provided incorrect, misleading, incomplete,
			 or materially untrue information in an application for a Federal charter or a
			 Federal producer license;
						(3)used fraudulent, coercive, or dishonest
			 practices; or
						(4)demonstrated incompetence,
			 untrustworthiness, or financial irresponsibility as an insurance
			 producer.
						(b)Notice to
			 federally licensed insurance producerIf the Commissioner determines that any
			 conduct, breach, or violation specified in subsection (a) requires revocation
			 or restriction of the Federal producer license of a national agency or other
			 federally licensed insurance producer, the Commissioner shall—
						(1)serve written notice on the national agency
			 or other federally licensed insurance producer of the Commissioner’s intention
			 to revoke or restrict the Federal producer license;
						(2)provide the national agency or other
			 federally licensed insurance producer with a statement of the basis for the
			 determination to revoke or restrict the Federal producer license; and
						(3)notify the national agency or other
			 federally licensed insurance producer, not less than 30 days before a hearing
			 under subsection (c), of the date and place of the hearing.
						(c)Revocation or
			 restriction hearing
						(1)In
			 generalBefore revoking or
			 restricting a Federal producer license, the Commissioner shall conduct a
			 hearing in accordance with section 554 of title 5, United States Code, to
			 determine if the conditions described in subsection (a) exist.
						(2)Authority to
			 revoke or restrict federal licenseIf, on the basis of the evidence presented
			 at the hearing under paragraph (1) and the written findings of the Commissioner
			 with respect to such evidence, the Commissioner finds any conduct, condition,
			 or violation specified in the notice sent to a national agency or other
			 federally licensed insurance producer under subsection (b), the Commissioner
			 may issue an order revoking or restricting the Federal producer license of the
			 national agency or other federally licensed insurance producer, which shall be
			 effective as of a date subsequent to such finding.
						(3)Consent to
			 revocation or restrictionIf
			 a duly authorized representative of the national agency or other federally
			 licensed insurance producer fails to appear at the hearing under this
			 subsection, the national agency or other federally licensed insurance producer
			 shall be deemed to have consented to the revocation or restriction of its
			 Federal producer license, and the Commissioner may immediately revoke or
			 restrict such Federal producer license.
						(d)Notice of
			 Revocation or Restriction required
						(1)Notice by
			 federally licensed insurance producerEach national agency or other federally
			 licensed insurance producer shall give written notice of revocation or
			 restriction under this section to each national insurer or State insurer for
			 which such agency or producer acts as an insurance producer.
						(2)Notice by
			 commissioner
							(A)In
			 generalThe Commissioner
			 shall publish notice of a revocation or restriction under this section. If the
			 Commissioner determines that a national agency or other federally licensed
			 insurance producer has not given notice of an order under this subsection in
			 accordance with the requirements of the Commissioner, the Commissioner may
			 provide such notice in any manner that the Commissioner determines to be
			 necessary and proper.
							(B)CostsThe cost of any notice provided under
			 subparagraph (A) shall be paid by the national agency or other federally
			 licensed insurance producer.
							(e)Temporary
			 Suspension or Restriction
						(1)In
			 generalIf the Commissioner,
			 in the course of a revocation or restriction proceeding under this section,
			 finds that the national agency or other federally licensed insurance producer
			 poses an immediate threat to the interests of the policyholders of a national
			 insurer or a State insurer as a whole, or to the public, the Commissioner may
			 issue a temporary order suspending or restricting the Federal producer license
			 of the agency or other producer.
						(2)Notice of
			 temporary orderThe national
			 agency or other federally licensed insurance producer shall give notice of a
			 temporary order issued under this paragraph in such manner and at such times as
			 the Commissioner may find to be necessary and may order for the protection of
			 policyholders and the public.
						(3)Effective
			 period of temporary orderAny
			 temporary order issued under paragraph (1) shall—
							(A)become effective not earlier than 10 days
			 from the date of service upon the national agency or other federally licensed
			 insurance producer; and
							(B)unless set aside, limited, or suspended by
			 a court under paragraph (4), remain effective and enforceable until an order of
			 the Commissioner under subsection (c) becomes final or until the Commissioner
			 dismisses the proceedings under paragraph (4).
							(4)Judicial
			 review
							(A)In
			 generalDuring the 10-day
			 period beginning on the date on which a temporary order has been issued under
			 paragraph (1), the national agency or other federally licensed insurance
			 producer may apply to a court described in subparagraph (B) for an injunction
			 setting aside, limiting, or suspending the enforcement, operation, or
			 effectiveness of such order.
							(B)JurisdictionThe United States District Court for the
			 District of Columbia and the United States district court for the judicial
			 district in which the federally licensed insurance producers (or the main
			 office of the national agency) is located shall have jurisdiction to issue an
			 injunction under this paragraph.
							(f)Judicial
			 ReviewAny national agency or
			 other federally licensed insurance producer whose Federal producer license has
			 been revoked or restricted by order of the Commissioner under this subsection
			 shall have the right of judicial review of such order only to the same extent
			 as provided for the review of orders under section 1148.
					1143.Cease-and-desist
			 proceedings
					(a)Notice
						(1)IssuanceThe Commissioner may issue and serve upon a
			 national insurer, national agency, federally licensed insurance producer, or
			 insurer-affiliated party a notice of charges if the Commissioner determines
			 that such insurer, agency, producer, or party—
							(A)has engaged, or is about to engage, in
			 conduct that is hazardous to a national insurer or a State insurer and involves
			 an undue risk to the policyholders as a whole of a national insurer or a State
			 insurer; or
							(B)has violated, or is about to
			 violate—
								(i)a law, rule, or regulation;
								(ii)any condition imposed in writing by the
			 Commissioner in connection with the granting of any application, filing,
			 statement, notice, or other request by the national insurer, national agency,
			 federally licensed insurance producer, or party; or
								(iii)any written agreement entered into with the
			 Commissioner by such insurer, agency, producer, or party.
								(2)ContentsThe notice issued under paragraph (1)
			 shall—
							(A)contain a statement of the facts
			 constituting the alleged violations; and
							(B)state the time and place at which a hearing
			 will be held to determine whether an order to cease and desist should be issued
			 against the national insurer, national agency, federally licensed insurance
			 producer, or insurer-affiliated party.
							(b)Hearing
						(1)TimingA hearing under this section shall be
			 scheduled for a date which is not earlier than 30 days nor later than 60 days
			 after the service of notice under subsection (a) unless another date is set by
			 the Commissioner at the request of any party so served.
						(2)ConsentIf a duly authorized representative of a
			 party served notice under subsection (a) fails to appear at a hearing under
			 this section, the party shall be deemed to have consented to the issuance of
			 the cease-and-desist order.
						(c)Cease-and-Desist
			 Order
						(1)In
			 generalIf the Commissioner
			 finds, upon the record made at a hearing under this section, that any violation
			 or conduct specified in the notice of charges has been established, or if the
			 party consents, the Commissioner may issue and serve upon the national insurer,
			 national agency, federally licensed insurance producer, or insurer-affiliated
			 party, an order to cease and desist from any such violation or conduct.
						(2)ContentsA cease-and-desist order issued under this
			 subsection may—
							(A)require the national insurer, national
			 agency, federally licensed insurance producer, or insurer-affiliated party to
			 cease and desist from the alleged violation or conduct; and
							(B)take affirmative action to correct the
			 conditions resulting from any such violation or conduct.
							(3)Effective
			 dateA cease-and-desist order
			 issued under this subsection shall—
							(A)take effect on the expiration of the date
			 which is 30 days after the service of such order upon the party or on another
			 date, if issued upon consent; and
							(B)remain in effect and enforceable as
			 provided therein, unless stayed, modified, terminated, or set aside by action
			 of the Commissioner or a reviewing court.
							(4)Authority to
			 limit activitiesThe
			 authority to issue an order under this section includes the authority to place
			 limitations on the activities or functions of a national insurer, national
			 agency, a federally licensed insurance producer, or an insurer-affiliated
			 party.
						(5)Standard for
			 certain ordersNo authority
			 under this section to prohibit any insurer-affiliated party from withdrawing,
			 transferring, removing, dissipating, or disposing of any funds, assets, or
			 other property may be exercised, unless the Commissioner meets the standards of
			 Rule 65 of the Federal Rules of Civil Procedure, without regard to the
			 requirement of such rule that the applicant show that the injury, loss, or
			 damage is irreparable and immediate.
						(d)Temporary
			 Cease-and-Desist Orders
						(1)In
			 generalIf the Commissioner
			 determines that the violation, threatened violation, or conduct specified in
			 the notice of charges served under subsection (c)(1) is likely to cause
			 insolvency or significant dissipation of assets or earnings of a national
			 insurer or a State insurer, or is likely to weaken the condition of a national
			 insurer or a State insurer or otherwise prejudice the interests of the
			 policyholders, as a whole, of a national insurer or a State insurer before the
			 completion of the proceedings conducted under subsection (c)(1), the
			 Commissioner may issue a temporary order requiring the national insurer,
			 national agency, producer, or party to—
							(A)cease and desist from any such violation or
			 conduct; and
							(B)take affirmative action to prevent or
			 remedy such insolvency, dissipation, condition, or prejudice pending completion
			 of such proceedings.
							(2)Contents of
			 order; effective dateA
			 temporary cease-and-desist order issued under paragraph (1)—
							(A)may include any action authorized under
			 section 1144(2);
							(B)shall become effective upon service to the
			 national insurer, national agency, producer, or party; and
							(C)unless set aside, limited, or suspended by
			 a court under paragraph (3), shall remain in effect and enforceable until the
			 date on which—
								(i)administrative proceedings pursuant to such
			 order are completed;
								(ii)the Commissioner dismisses the charges
			 specified in such order; or
								(iii)if a cease-and-desist order is issued
			 against such national insurer, national agency, producer, or party, such order
			 is effective.
								(3)Injunction
							(A)In
			 generalA national insurer,
			 national agency, federally licensed insurance producer, or insurer-affiliated
			 party that has been served with a temporary cease-and-desist order under this
			 subsection may, not later than 10 days after the date of such service, apply to
			 a court described in subparagraph (B) for an injunction setting aside,
			 limiting, or suspending the enforcement, operation, or effectiveness of such
			 order until the completion of administrative proceedings under this
			 section.
							(B)JurisdictionThe United States District Court for the
			 District of Columbia and the United States district court for the judicial
			 district in which the producer, party, or main office of the national insurer
			 or national agency is located shall have jurisdiction to issue an injunction
			 under this paragraph.
							(4)Incomplete or
			 inaccurate records
							(A)Temporary
			 orderIf a notice of charges
			 served under subsection (a) specifies, on the basis of particular facts and
			 circumstances, that the books and records of a national insurer are so
			 incomplete or inaccurate that the Commissioner is unable, through the normal
			 supervisory process, to determine the financial condition of that national
			 insurer or the details or purpose of any transaction or transactions that may
			 have a material effect on the financial condition of that national insurer, the
			 Commissioner may issue a temporary order requiring—
								(i)the cessation of any activity or practice
			 which gave rise to the incomplete or inaccurate state of the books or records;
			 or
								(ii)affirmative action to restore such books or
			 records to a complete and accurate state.
								(B)Effective
			 periodA temporary order
			 issued under subparagraph (A)—
								(i)shall become effective upon service;
			 and
								(ii)unless set aside, limited, or suspended by
			 a court in proceedings under paragraph (2), shall remain in effect and
			 enforceable until the earlier of—
									(I)the completion of the proceeding initiated
			 under subsection (a) in connection with the notice of charges; or
									(II)the date the Commissioner determines, by
			 examination or otherwise, that the books and records of the national insurer
			 accurately reflect the financial condition of the national insurer.
									1144.Affirmative action
			 to correct conditions resulting from violations or conductThe authority granted to the Commissioner
			 under this subtitle to issue an order that requires a national insurer,
			 national agency, federally licensed insurance producer, or insurer-affiliated
			 party to take affirmative action to correct or remedy any condition resulting
			 from any violation or conduct with respect to which such order is issued
			 includes the authority to require such national insurer, national agency,
			 producer, or party to—
					(1)restrict the growth of the national
			 insurer;
					(2)dispose of any asset or insurance policy or
			 reinsurance contract;
					(3)rescind any other agreements or contracts,
			 other than insurance policies or reinsurance contracts, to which the national
			 insurer is the issuer;
					(4)employ qualified officers or employees,
			 subject to approval by the Commissioner; and
					(5)take such other action as the Commissioner
			 determines to be appropriate if—
						(A)such national insurer, national agency,
			 producer, or party was unjustly enriched in connection with such violation or
			 conduct; or
						(B)the violation or conduct involved a
			 reckless disregard for the law or any applicable regulations or prior order of
			 the Commissioner.
						1145.Suspension,
			 removal, and prohibition authority
					(a)Authority To
			 Issue OrderThe Commissioner
			 may serve a written notice of the Commissioner’s intention to suspend or remove
			 an insurer-affiliated party from office or to prohibit any further
			 participation by such party in the conduct of the affairs of any national
			 insurer or national agency, if the Commissioner determines that—
						(1)an insurer-affiliated party has—
							(A)violated—
								(i)any law or regulation;
								(ii)any final cease-and-desist order issued
			 under section 1143;
								(iii)any condition imposed in writing by the
			 Commissioner in connection with the grant of any application, filing,
			 statement, notice, or other request by such national insurer or national
			 agency; or
								(iv)any written agreement between such national
			 insurer or national agency and the Commissioner;
								(B)engaged or participated in any conduct
			 that—
								(i)is hazardous to the national insurer or
			 national agency; and
								(ii)involves an undue risk to the policyholders
			 of such national insurer, as a whole, or the policyholders, as a whole,
			 serviced by such national agency; or
								(C)committed or engaged in any act, omission,
			 or practice, which constitutes a breach of the fiduciary duty of such
			 party;
							(2)through any violation, conduct, practice,
			 or breach described in paragraph (1)—
							(A)such national insurer or national agency
			 has suffered, or will probably suffer, financial loss or other damage;
							(B)the interests of the policyholders of the
			 national insurer or the policyholders serviced by the national agency have
			 been, or could be, prejudiced; or
							(C)such party has received financial gain or
			 other benefit by reason of such violation, practice, or breach; and
							(3)the violation, conduct, practice, or
			 breach—
							(A)involves personal dishonesty on the part of
			 such party; or
							(B)demonstrates willful or continuing
			 disregard by such party for the condition of such national insurer or national
			 agency or the interests of the national insurer’s policyholders or the
			 policyholders serviced by the national agency.
							(b)Temporary
			 Suspension Order
						(1)Suspension or
			 prohibition authorizedIf the
			 Commissioner serves written notice under subsection (a) on any
			 insurer-affiliated party of the Commissioner’s intention to issue an order
			 under such subsection, the Commissioner may issue a temporary order suspending
			 such party from office or prohibiting such party from further participation in
			 any manner in the conduct of the affairs of the national insurer or national
			 agency, if the Commissioner—
							(A)determines that such action is necessary
			 for the protection of the national insurer or its policyholders or the national
			 agency or the policyholders serviced by such Agency; and
							(B)serves such party with the temporary order
			 of suspension or prohibition.
							(2)Effective
			 periodAny temporary order
			 issued under paragraph (1)—
							(A)shall become effective upon service;
			 and
							(B)unless a court issues a stay of such order
			 under subsection (e), shall remain in effect and enforceable until—
								(i)the date the Commissioner dismisses the
			 charges contained in the notice served under subsection (a) with respect to
			 such party; or
								(ii)the effective date of an order issued by
			 the Commissioner to such party under subsection (a).
								(3)Copy of
			 orderIf the Commissioner
			 issues a temporary order under paragraph (1) to any insurer-affiliated party,
			 the Commissioner shall serve a copy of such order on any national insurer or
			 national agency with which such party is affiliated at the time such order is
			 issued.
						(c)Procedures
						(1)Contents of
			 noticeA notice served under
			 subsection (a) shall include—
							(A)a statement of the grounds for facts
			 underlying such notice; and
							(B)the time and place of a hearing to be held
			 thereon.
							(2)HearingThe hearing referred to in paragraph (1)(B)
			 shall take place not earlier than 30 days nor later than 60 days after the date
			 of service of notice under subsection (a), unless another date is set by the
			 Commissioner at the request of such party.
						(3)Suspension or
			 removal
							(A)Failure to
			 appearIf a duly authorized
			 representative of the party receiving notice of a hearing under this subsection
			 fails to appear at such hearing, such party shall be deemed to have consented
			 to the issuance of an order of such removal or prohibition.
							(B)Suspension or
			 removalIn the event of such
			 consent, or if upon the record made at any hearing under this subsection the
			 Commissioner finds that any of the grounds specified in such notice have been
			 established, the Commissioner may issue such orders of suspension or removal
			 from office, or prohibition from participation in the conduct of the affairs of
			 the national insurer or national agency, as the Commissioner determines to be
			 appropriate.
							(C)Effective
			 dateAny order issued under
			 subparagraph (B) shall become effective on the expiration of 30 days after
			 service upon the national insurer or national agency and such party (except in
			 the case of an order issued upon consent, which shall become effective at the
			 time specified in such order). Such order shall remain effective and
			 enforceable as provided therein, except to such extent as it is stayed,
			 modified, terminated, or set aside by action of the Commissioner or a reviewing
			 court.
							(d)Industrywide
			 Prohibition
						(1)In
			 generalExcept as provided
			 under paragraph (2), any person who, pursuant to any order issued under this
			 section or section 1146, has been removed or suspended from office in a
			 national insurer or national agency or prohibited from participating in the
			 conduct of the affairs of a national insurer or national agency may not, while
			 such order is in effect—
							(A)continue or commence to hold any office in,
			 or participate in any manner in the conduct of the affairs of any national
			 insurer or national agency;
							(B)solicit, procure, transfer, attempt to
			 transfer, vote, or attempt to vote any proxy, consent, or authorization with
			 respect to any voting rights in any national insurer or national agency;
							(C)act as an insurer-affiliated party;
			 or
							(D)act as a federally licensed insurance
			 producer.
							(2)ExceptionIf, on or after the date on which an order
			 is issued under this subsection that removes or suspends from office any
			 insurer-affiliated party or prohibits such party from participating in the
			 conduct of the affairs of a national insurer or national agency, such party
			 receives the written consent of the Commissioner, paragraph (1) shall, to the
			 extent of such consent, cease to apply to such party with respect to the
			 national insurer or national agency described in each written consent.
						(3)Violation of
			 orderAny violation of
			 paragraph (1) by any person who is subject to an order described in such
			 subparagraph shall be treated as a violation of the order.
						(e)Stay of
			 Suspension or ProhibitionNot
			 later than 10 days after any insurer-affiliated party has been suspended from
			 office or prohibited from participation in the conduct of the affairs of a
			 national insurer or national agency by a temporary order issued under
			 subsection (b), such party may apply to the United States district court for
			 the judicial district in which the main office of the national insurer or
			 national agency is located, or the United States District Court for the
			 District of Columbia, for a stay of such suspension or prohibition pending the
			 completion of the administrative proceedings pursuant to the notice served upon
			 such party under subsection (a), and such court shall have jurisdiction to stay
			 such suspension or prohibition.
					1146.Suspension or
			 prohibition based on criminal activity
					(a)Suspension or
			 Prohibition
						(1)In
			 generalThe Commissioner may
			 suspend an insurer-affiliated party from office or prohibit such party from
			 further participation in any manner in the conduct of the affairs of a national
			 insurer or national agency, by written notice served upon such party and the
			 national insurer or national agency, if—
							(A)continued service or participation by such
			 party may pose a threat to the national insurer or national agency or the
			 interests of the policyholders of the national insurer, as a whole, or the
			 policyholders, as a whole, serviced by the national agency; and
							(B)such party is charged in any information,
			 indictment, or complaint, with the commission of or participation in—
								(i)a crime involving dishonesty or breach of
			 trust which is punishable by imprisonment for a term exceeding 1 year under
			 Federal or State law; or
								(ii)a criminal violation of section 1956, 1957,
			 or 1960 of title 18, United States Code, or section 5322 or 5324 of title 31,
			 United States Code.
								(2)Effective
			 periodA suspension or
			 prohibition under paragraph (1) shall remain in effect until the information,
			 indictment, or complaint referred to in paragraph (1)(B) is resolved or
			 otherwise terminated by the Commissioner.
						(b)Removal or
			 Prohibition
						(1)In
			 generalIf a judgment of
			 conviction or an agreement to enter a pretrial diversion or other similar
			 program is entered against an insurer-affiliated party in connection with a
			 crime described in subsection (a)(1)(B)(i), the Commissioner may issue and
			 serve upon such party and the national insurer or national agency an order
			 removing such party from office or prohibiting such party from further
			 participation in any manner in the conduct of the affairs of the national
			 insurer or national agency without the prior written consent of the
			 Commissioner if—
							(A)such judgment is not subject to further
			 appellate review; and
							(B)continued service or participation by such
			 party may pose a threat to the national insurer or the interests of the
			 policyholders of the national insurer or a national agency or the policyholders
			 serviced by such agency.
							(2)Required for
			 certain offensesIn the case
			 of a judgment of conviction or agreement against an insurer-affiliated party in
			 connection with a violation described in subsection (a)(1)(B)(ii), the
			 Commissioner shall issue and serve upon such party and the national insurer or
			 national agency an order removing such party from office or prohibiting such
			 party from further participation in any manner in the conduct of the affairs of
			 the national insurer or national agency without the prior written consent of
			 the Commissioner.
						(3)Effect on
			 director or officerAn
			 insurer-affiliated party who is a director or officer and who is subject to an
			 order under this subsection, shall cease to be a director or officer of such
			 national insurer or national agency.
						(4)Effect of
			 acquittalA finding of not
			 guilty or other disposition of the charge shall not preclude the Commissioner
			 from instituting proceedings after such finding or disposition to remove such
			 party from office or to prohibit further participation in national insurer or
			 national agency affairs under subsection (a) or (b) of section 1145.
						(5)Effective
			 periodA notice of suspension
			 or order of removal issued under this subsection shall remain effective and
			 outstanding until the completion of any hearing or appeal under subsection (c)
			 or unless the suspension or order of removal is otherwise terminated by the
			 Commissioner.
						(c)Administrative
			 Hearing
						(1)RequestNot later than 30 days after the date on
			 which a notice of suspension or order of removal is received by an
			 insurer-affiliated party under this subsection, such party may submit a written
			 request to the Commissioner for an opportunity to appear before the
			 Commissioner to show that the continued service to, or participation in, the
			 conduct of the affairs of the national insurer or national agency by such party
			 will not pose a threat to the national insurer or to the interests of its
			 policyholders or to a national agency or the policyholders serviced by such
			 Agency.
						(2)Time and
			 placeUpon receipt of a
			 request under paragraph (1), the Commissioner shall set a time and place at
			 which the requesting party may appear, personally or through counsel, before 1
			 or more designated employees of the Commissioner to submit written materials
			 or, at the discretion of the Commissioner, oral testimony, and oral argument. A
			 hearing under this subsection shall take place not later than 30 days after the
			 receipt of a request under paragraph (1), unless extended at the request of the
			 party.
						(3)Notification of
			 decisionNot later than 60
			 days after a hearing under this subsection, the Commissioner shall provide
			 written notification to the insurer-affiliated party that indicates—
							(A)whether the suspension or prohibition from
			 participation in any manner in the conduct of the affairs of the national
			 insurer or national agency will be continued, terminated, or otherwise
			 modified;
							(B)whether the order removing such party from
			 office or prohibiting such party from further participation in any manner in
			 the conduct of the affairs of the national insurer or national agency will be
			 rescinded or otherwise modified; and
							(C)the basis for any decision by the
			 Commissioner that is adverse to such party.
							1147.Ancillary
			 provisions
					(a)Powers Related
			 to HearingsIn the course of
			 or in connection with any proceeding or other action under this subtitle, the
			 Commissioner, and any person designated to conduct any hearing under this
			 section, may—
						(1)administer oaths and affirmations;
						(2)take depositions or cause depositions to be
			 taken; and
						(3)issue, revoke, quash, or modify subpoenas
			 and subpoenas duces tecum.
						(b)Subpoena
			 Power
						(1)In
			 generalThe Commissioner, or
			 designee of the Commissioner, may require the attendance of witnesses and the
			 production of documents provided for in this section from any place in any
			 State or other place subject to the jurisdiction of the United States at any
			 designated place where such proceeding or other action is being
			 conducted.
						(2)EnforcementThe Commissioner or any party to
			 proceedings under this section may apply for the enforcement of any subpoena or
			 subpoena duces tecum issued under this section to—
							(A)the United States District Court for the
			 District of Columbia; or
							(B)the United States district court for the
			 judicial district in which—
								(i)such proceeding or other action is being
			 conducted; or
								(ii)the witness resides or conducts
			 business.
								(3)JurisdictionThe courts described under paragraph (2)
			 shall have jurisdiction and power to order and require compliance with any
			 subpoena or subpoena duces tecum issued under this section.
						(4)Fees and
			 mileageAny witness
			 subpoenaed under this subsection shall be paid the same fees and mileage that
			 are paid witnesses in the district courts of the United States.
						(5)Penalty for
			 noncomplianceAny person who
			 willfully fails or refuses to attend and testify or to answer any lawful
			 inquiry or to produce books, papers, correspondence, memoranda, contracts,
			 agreements, or other records, if in such person’s power so to do, in obedience
			 to the subpoena of the Commissioner, shall be guilty of a misdemeanor and, upon
			 conviction, shall be subject to a fine of not more than $1,000 or to
			 imprisonment for a term of not more than 1 year or both.
						(c)Expenses and
			 Attorney Fees
						(1)In
			 generalAny court having
			 jurisdiction of any proceeding or other action instituted under this section by
			 a national insurer or national agency, a federally licensed insurance producer,
			 or an insurer-affiliated party may allow any such insurer, agency, producer, or
			 party to receive such reasonable expenses and attorney fees, as it determines
			 to be just and proper.
						(2)Payment of
			 expenses and feesExpenses
			 and fees awarded under paragraph (1) shall be paid by the national insurer or
			 national agency, the federally licensed insurance producer, or the
			 insurer-affiliated party from the assets of such insurer, agency, producer, or
			 party.
						(d)RulemakingThe Commissioner may promulgate such
			 regulations as may be necessary with respect to any proceedings, claims,
			 examinations, investigations, or other actions authorized by this
			 subtitle.
					(e)Effect on Board
			 of Directors
						(1)Lack of
			 quorumIf the suspension of 1
			 or more directors under this subtitle reduces the board of directors of a
			 national insurer or national agency below a quorum, all powers and functions
			 vested in or exercisable by such board shall vest in, and be exercisable by,
			 the director or directors on the board not so suspended, until a quorum is
			 reestablished.
						(2)Temporary
			 appointmentsIf all of the
			 directors of a national insurer or national agency are suspended under this
			 subtitle, the Commissioner shall appoint persons to serve temporarily as
			 directors in their place until the earlier of the date on which—
							(A)the suspensions are terminated; or
							(B)the suspended directors are replaced on the
			 board of directors of the national insurer or national agency.
							(f)Notice After
			 Separation From ServiceThe
			 resignation, termination of employment or participation, or separation of an
			 insurer-affiliated party (including a separation caused by the closing of a
			 national insurer or national agency) shall not affect the jurisdiction and
			 authority of the Commissioner to issue any notice against any such party under
			 this subtitle if such notice is served before the end of the 6-year period
			 beginning on the date on which such party ceased to be an insurer-affiliated
			 party with respect to such national insurer or national agency.
					1148.Hearings and
			 judicial review of suspension, removal, or prohibition order
					(a)Judicial
			 Hearing
						(1)In
			 generalA hearing under this
			 subtitle (except for a hearing under section 1146(c))—
							(A)shall be conducted in accordance with the
			 provisions of chapter 5 of title 5, United States Code; and
							(B)shall be held in the Federal judicial
			 district in which the main office of the national insurer or national agency is
			 located or in which the federally licensed insurance producer or the
			 insurer-affiliated party is located, unless the party afforded the hearing
			 consents to another place.
							(2)JudgmentAfter a hearing under this subsection and
			 not later than 90 days after the Commissioner has notified the parties that the
			 case has been submitted to the Commissioner for final decision, the
			 Commissioner shall—
							(A)render a decision;
							(B)issue and serve upon each party to the
			 proceeding an order or orders consistent with the provisions of this subtitle;
			 and
							(C)include findings of fact upon which the
			 decision of the Commissioner is predicated.
							(b)Judicial
			 Review
						(1)In
			 generalJudicial review of
			 any order under this subtitle shall be limited to the provisions under this
			 section.
						(2)Modification or
			 termination of order by commissioner
							(A)Before
			 appealUntil a petition for
			 review is timely filed in a court of appeals of the United States, in
			 accordance with paragraph (3), the Commissioner may modify, terminate, or set
			 aside any order under this section.
							(B)After
			 appealAfter an appeal
			 described under subparagraph (A) is filed, the Commissioner may not modify,
			 terminate, or set aside any order under this section without the permission of
			 the court.
							(3)Filing of
			 petition
							(A)In
			 generalExcept as provided
			 under subparagraph (B), any party to a proceeding under this section may obtain
			 judicial review of any order served under subsection (a) by filing a written
			 petition in a court of appeals described in subparagraph (C) not later than 30
			 days after the date of service of such order, requesting that the order of the
			 Commissioner be modified, terminated, or set aside.
							(B)ExceptionJudicial review shall not be available for
			 an order issued under subsection (d) with the consent of the national insurer
			 or national agency, the federally licensed insurance producer, or the
			 insurer-affiliated party.
							(C)JurisdictionAfter a petition is filed under this
			 paragraph, the following courts shall have exclusive jurisdiction to modify,
			 terminate, or set aside, in whole or in part, the order of the
			 Commissioner:
								(i)The court of appeals of the United States
			 for the circuit in which—
									(I)the main office of the national insurer or
			 national agency is located; or
									(II)the federally licensed insurance producer
			 or the insurer-affiliated party is located.
									(ii)The United States Court of Appeals for the
			 District of Columbia circuit.
								(4)Filing of
			 recordThe clerk of the court
			 shall transmit a copy of the petition filed under paragraph (3) to the
			 Commissioner, who shall file in the court the record in the proceeding, in
			 accordance with section 2112 of title 28, United States Code.
						(5)Effect of
			 review proceedingsThe
			 commencement of proceedings for judicial review under this subsection shall
			 not, unless specifically ordered by the court, operate as a stay of any order
			 issued by the Commissioner.
						(6)Final
			 judgmentJudicial review
			 under this section shall be subject to chapter 7 of title 5, United States
			 Code. The judgment and decree of the court shall be final, except that the same
			 shall be subject to review by the Supreme Court upon certiorari, as provided in
			 section 1254 of title 28, United States Code.
						(c)Enforcement of
			 Commissioner Order
						(1)ApplicationThe Commissioner may submit an application,
			 to enforce any effective and outstanding notice or order issued under this
			 section, to the United States district court for the judicial district in
			 which—
							(A)the main office of the national insurer or
			 national agency is located;
							(B)the federally licensed insurance producer
			 is located; or
							(C)the insurer-affiliated party is
			 located.
							(2)JurisdictionThe courts described in paragraph
			 (1)—
							(A)shall have jurisdiction and power to order
			 and require compliance with an order of the Commissioner under this subtitle;
			 and
							(B)except as otherwise provided in this
			 subtitle, shall not have jurisdiction to affect, by injunction or otherwise,
			 the issuance or enforcement of any notice or order under this subtitle, or to
			 review, modify, suspend, terminate, or set aside any such notice or
			 order.
							1149.Civil and criminal
			 penalties
					(a)Civil Money
			 Penalty
						(1)First
			 tierA national insurer or
			 national agency, federally licensed insurance producer, or insurer-affiliated
			 party shall pay a civil penalty of not more than $5,000 for each day during
			 which such person—
							(A)violates any law or regulation;
							(B)violates any final order or temporary order
			 issued pursuant to section 1143, 1144, 1145, or 1146;
							(C)violates any condition imposed in writing
			 by the Commissioner in connection with the grant of any application or other
			 request by such national insurer or national agency, producer or party;
			 or
							(D)violates any written agreement between such
			 national insurer or national agency, producer, or party and the
			 Commissioner.
							(2)Second
			 tierNotwithstanding
			 paragraph (1), a national insurer, national agency, federally licensed
			 insurance producer, or insurer-affiliated party shall pay a civil penalty of
			 not more than $25,000 for each day—
							(A)during which such person—
								(i)commits any violation described in any
			 clause of paragraph (1);
								(ii)recklessly engages in any conduct that is
			 hazardous to a national insurer, State insurer, or national agency and that
			 involves an undue risk to the policyholders, as a whole, of such national
			 insurer or State insurer, or the policyholders, as a whole, serviced by such
			 national agency; or
								(iii)breaches any fiduciary duty; and
								(B)for which such violation, conduct, or
			 breach—
								(i)is part of a pattern of misconduct;
								(ii)causes or is likely to cause more than a
			 minimal loss to such national insurer or State insurer; or
								(iii)results in pecuniary gain or other benefit
			 to such national agency, producer, or affiliated party.
								(3)Third
			 tierNotwithstanding
			 paragraphs (1) and (2), a national insurer, national agency, federally licensed
			 insurance producer, or any insurer-affiliated party shall pay a civil penalty
			 in an amount not to exceed the applicable maximum amount determined under
			 paragraph (4) for each day during which such person—
							(A)knowingly—
								(i)(I)commits any violation described in any
			 clause of paragraph (1); or
									(II)engages in any conduct that is hazardous to
			 a national insurer, State insurer, or national agency and that involves an
			 undue risk to the policyholders, as a whole, of such national insurer, State
			 insurer, or the policyholders, as a whole, serviced by such national agency;
			 and
									(ii)breaches any fiduciary duty; and
								(B)knowingly or recklessly causes a
			 substantial loss to such national insurer, State insurer, or national agency or
			 a substantial pecuniary gain or other benefit to such producer or affiliated
			 party by reason of such violation, conduct, or breach.
							(4)Maximum amounts
			 of penalties for any violation described in paragraph
			 (3)The maximum daily amount of any civil
			 penalty which may be assessed under paragraph (3) for any violation, practice,
			 or breach described in such paragraph is $1,000,000.
						(5)Assessment
							(A)Written
			 noticeAny penalty imposed
			 under paragraph (1), (2), or (3) may be assessed and collected by the
			 Commissioner by written notice, which shall contain a statement of the facts
			 constituting the basis for the assessment of any penalty imposed under
			 paragraph (1), (2), or (3).
							(B)Finality of
			 assessmentIf, with respect
			 to any assessment under subparagraph (A), a hearing is not requested under
			 paragraph (8) within the period of time allowed under such paragraph, the
			 assessment shall constitute a final and unappealable order.
							(6)Authority to
			 modify or remit penaltyThe
			 Commissioner may compromise, modify, or remit any penalty which the
			 Commissioner may assess or had already assessed under paragraph (1), (2), or
			 (3).
						(7)Mitigating
			 factorsIn determining the
			 amount of any penalty imposed under paragraph (1), (2), or (3), the
			 Commissioner shall take into account the appropriateness of the penalty in
			 relation to—
							(A)the size of financial resources and good
			 faith of the national insurer, national agency, or other person charged;
							(B)the gravity of the violation;
							(C)the history of previous violations;
			 and
							(D)such other matters as justice may
			 require.
							(8)HearingThe national insurer, national agency, or
			 other person against whom any penalty is assessed under this paragraph shall be
			 afforded a hearing by the Commissioner if such national insurer, national
			 agency, or person submits a request for such hearing within 20 days after the
			 issuance of the notice of assessment.
						(9)Collection
							(A)ReferralIf any national insurer, national agency,
			 or other person fails to pay an assessment after any penalty assessed under
			 this paragraph has become final, the Commissioner shall recover the amount
			 assessed by action in the appropriate United States district court.
							(B)Appropriateness
			 of penalty not reviewableIn
			 any civil action under subparagraph (A), the validity and appropriateness of
			 the penalty shall not be subject to review.
							(10)Disbursement
			 and useAll penalties
			 collected under authority of this paragraph shall be deposited into the
			 Treasury, and shall not be used to fund the compensation of the Commissioner or
			 employees of the Office or the expenses of the Office.
						(b)Prejudgment
			 Attachment
						(1)In
			 generalIn any action brought
			 by the Commissioner under this section, or in actions brought in aid of, or to
			 enforce an order in, any administrative or other civil action for money
			 damages, restitution, or civil money penalties brought by the Commissioner, the
			 court may, upon application of the Commissioner, issue a restraining order
			 that—
							(A)prohibits any person subject to the
			 proceeding from withdrawing, transferring, removing, dissipating, or disposing
			 of any funds, assets, or other property; and
							(B)appoints a temporary receiver to administer
			 the restraining order.
							(2)Standard
							(A)ShowingRule 65 of the Federal Rules of Civil
			 Procedure shall apply with respect to any proceeding under paragraph (1),
			 without regard to the requirement of such rule that the applicant show that the
			 injury, loss, or damage is irreparable and immediate.
							(B)State
			 proceedingIf, in the case of
			 any proceeding in a State court, the court determines that rules of civil
			 procedure available under the laws of such State provide substantially similar
			 protections to a party’s right to due process as rule 65, the relief sought
			 under paragraph (1) may be requested under the laws of such State.
							(c)Criminal
			 Penalty
						(1)In
			 generalChapter 21 of title
			 18, United States Code, is amended by adding at the end the following:
							
								404.Violation of order
				by Commissioner of National InsuranceAny person who, being subject to an order
				under section 1145 or 1146 of the National
				Insurance Act of 2007, without the prior written approval of the
				Commissioner of National Insurance, knowingly participates, directly or
				indirectly, in any manner (including by engaging in an activity specifically
				prohibited in such an order) in the conduct of the affairs of any national
				insurer or national agency shall be fined not more than $1,000,000, imprisoned
				for not more than 5 years, or
				both.
								.
						(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 21 of title 18, United States Code, is
			 amended by adding at the end the following:
							
								
									Sec. 404. Violation of order by
				Commissioner of National
				Insurance.
								
								.
						1150.Public disclosures
			 of final orders and agreements
					(a)In
			 GeneralUnless the
			 Commissioner determines that publication of any such agreement, statement,
			 order, modification, or termination would be contrary to the public interest,
			 the Commissioner shall, on a monthly basis, publish and make publicly
			 available—
						(1)any written agreement or other written
			 statement for which a violation may be enforced by the Commissioner;
						(2)any final order issued with respect to any
			 administrative enforcement proceeding initiated by the Commissioner under this
			 section or any other law; and
						(3)any modification to or termination of any
			 order or agreement made public pursuant to this paragraph.
						(b)HearingsAll hearings on the record with respect to
			 any notice of charges issued by the Commissioner shall be open to the public,
			 unless the Commissioner determines that holding an open hearing would be
			 contrary to the public interest.
					(c)Transcript of
			 HearingA transcript
			 containing all testimony and other documentary evidence shall be prepared for
			 all hearings commenced pursuant to section 1148. A transcript of public
			 hearings shall be made available to the public pursuant to section 552 of title
			 5, United States Code.
					(d)Documents Filed
			 Under Seal
						(1)In
			 generalThe Commissioner may
			 file any document or part of a document under seal in any administrative
			 hearing commenced by the Commissioner if the Commissioner determines that
			 disclosure of all or part of the document would be contrary to the public
			 interest.
						(2)Written
			 reportA written report shall
			 be made part of any determination to withhold any part of a document from the
			 transcript of the hearing required under subsection (b).
						(e)Retention of
			 DocumentsThe Commissioner
			 shall maintain a record for not less than 6 years of—
						(1)all the documents described in subsection
			 (a); and
						(2)all informal enforcement agreements and
			 other supervisory actions and supporting documents issued in connection with
			 any administrative enforcement proceeding initiated by the Commissioner.
						(f)Disclosures to
			 CongressNo provision of this
			 section may be construed to authorize the withholding, or to prohibit the
			 disclosure, of any information to Congress.
					1151.Foreign
			 investigations
					(a)Requesting
			 Assistance From Foreign GovernmentsIn conducting any investigation,
			 examination, or enforcement action under this subtitle, the Commissioner may
			 request the assistance of any foreign government.
					(b)Providing
			 Assistance to Foreign Governments
						(1)In
			 generalThe Commissioner may
			 assist any foreign government that is conducting an investigation to determine
			 whether any person has violated, is violating, or is about to violate any law
			 or regulation relating to insurance matters or currency transactions
			 administered or enforced by such foreign government.
						(2)Investigation
			 by commissionerThe
			 Commissioner may investigate and collect information and evidence pertinent to
			 a request for assistance under paragraph (1). Any such investigation shall
			 comply with the laws of the United States and the policies and procedures of
			 the Commissioner.
						(3)Factors to
			 considerIn deciding whether
			 to provide assistance under this section, the Commissioner shall
			 consider—
							(A)whether the requesting authority has agreed
			 to provide reciprocal assistance with respect to insurance matters within the
			 jurisdiction of the Commissioner; and
							(B)whether compliance with the request would
			 prejudice the public interest of the United States.
							(c)Rule of
			 ConstructionNothing in this
			 section shall be construed to limit the authority of the Commissioner or any
			 other Federal agency to provide or receive assistance or information to or from
			 any foreign governmental authority with respect to any matter.
					1152.Action or
			 proceeding against non-United States insurers
					(a)In
			 GeneralThe Commissioner may
			 not take any action under this subtitle against a non-United States insurer or
			 any officer, director, employee, or agent of such insurer unless the
			 Commissioner believes that conduct or practice of such insurer or individual
			 has been, is, or is likely to be, carried on in connection with an act or
			 practice within 1 or more States, which constitutes an appropriate basis for
			 action by the Commissioner under this subtitle.
					(b)Removal of
			 Officer or DirectorIf an
			 officer, director, or other person associated with a non-United States insurer
			 fails to appear promptly as a party in any case in which an action or
			 proceeding is brought, pursuant to an allegation under subsection (a), for the
			 suspension or removal of such officer, director, or other person, or fails to
			 comply with any effective order or judgment therein, any failure by the
			 non-United States insurer to secure the removal of the officer, director, or
			 other person from any office such person holds in such insurer and from any
			 further participation in its affairs shall constitute grounds for ordering the
			 non-United States insurer to terminate the sale, solicitation, negotiation, and
			 underwriting of insurance and all other insurance operations in the United
			 States.
					(c)Venue
						(1)In
			 generalExcept as provided
			 under paragraph (2), if the venue of any judicial or administrative proceeding
			 under this section is to be determined by reference to the location of the main
			 office of a national insurer, the venue of such a proceeding shall be within
			 the judicial district or other relevant jurisdiction in which the non-United
			 States insurer has 1 or more offices.
						(2)Multiple
			 jurisdictionsIf a national
			 insurer has offices in more than 1 jurisdiction, the venue of a proceeding
			 under this section—
							(A)shall be in the jurisdiction within which
			 the office or offices involved in the proceeding are located; and
							(B)if there is more than 1 jurisdiction under
			 subparagraph (A), shall be proper in any such jurisdiction in which the
			 proceeding is brought or to which it may appropriately be transferred.
							(d)Service of
			 Process
						(1)In
			 generalAny service required
			 or authorized to be made on a non-United States insurer may be made on any
			 office located within any State.
						(2)ExceptionIf any service of process under paragraph
			 (1) is in connection with an action or proceeding involving 1 or more offices
			 located in any State, service shall be made on at least 1 office so
			 involved.
						1153.Cooperation between
			 Commissioner and State commissioners
					(a)Notice to State
			 CommissionersThe
			 Commissioner shall notify the State commissioner in each State in which a
			 national insurer or national agency is doing business not later than 30 days
			 after the date of taking any of the following actions:
						(1)Revocation, suspension, or restriction of
			 the authority of the national insurer or national agency to transact
			 insurance.
						(2)The entry of a formal order that the
			 national insurer restrict its premium writing, obtain additional contributions
			 to surplus, reinsure all or any part of its business, or increase capital,
			 surplus, or any other account for the security of policyholders or
			 creditors.
						(3)The placement of a national insurer into
			 receivership.
						DInsurance Fraud
				1161.Investigation of
			 insurance fraud
					(a)Investigative
			 Authority of CommissionerThe
			 Commissioner may investigate suspected fraudulent insurance acts by insurance
			 persons engaged in the business of insurance or by other persons.
					(b)Fraud Warning
			 RequiredThe Commissioner, by
			 regulation, shall require each national insurer to place a fraud warning on
			 claim forms and applications for policies of insurance written, or to be
			 written, by a national insurer, regardless of the form of transmission.
					(c)Mandatory
			 Reporting of Fraudulent Insurance ActsA national insurer, or an insurance person
			 engaged in the business of insurance, that knows or reasonably believes that a
			 fraudulent insurance act is being, will be, or has been committed, shall submit
			 such information to the Commissioner in a form and manner prescribed by the
			 Commissioner.
					(d)Immunity From
			 Liability
						(1)In
			 generalExcept as provided
			 under paragraphs (2) and (3), any person who furnishes information concerning
			 suspected, anticipated, or completed fraudulent insurance acts shall not be
			 liable to any person under any law or regulation of the United States, any
			 constitution, law, or regulation of any State or political subdivision of any
			 State, or under any contract or other legally enforceable agreement (including
			 any arbitration agreement), for such act, if the information is provided to or
			 received from—
							(A)the Commissioner or any employee, agent, or
			 representative of the Commissioner;
							(B)Federal, State, or local enforcement or
			 regulatory officials or their employees, agents, or representatives;
							(C)a self-regulatory organization or its
			 employees, agents, or representatives;
							(D)a person involved in the prevention and
			 detection of fraudulent insurance acts or that person’s agents, employees, or
			 representatives; or
							(E)the NAIC or its employees, agents, or
			 representatives.
							(2)Malice
							(A)In
			 generalParagraph (1) shall
			 not apply to false statements made with actual malice.
							(B)Contents of
			 complaintIn an action
			 brought against a person for filing a report or furnishing other information
			 concerning a fraudulent insurance act, the party bringing the action shall
			 plead specifically any allegation that paragraph (1) does not apply because the
			 person filed the report or furnished the information with actual malice.
							(3)Preservation of
			 privilege and immunitiesThis
			 subsection does not abrogate or modify common law or statutory privileges or
			 immunities enjoyed by a person described in paragraph (1).
						(e)Confidentiality
			 regulationsThe Commissioner shall, by regulation, establish
			 standards for the protection of confidential information submitted or obtained
			 in an investigation of a suspected or actual fraudulent insurance act, the
			 ability of the Commissioner to testify in private civil actions concerning any
			 such confidential information and the sharing by the Commissioner of any such
			 confidential information with other regulators, self-regulatory organizations,
			 and other persons.
					1162.PenaltiesIf a person committing an offense under
			 subsection (a) or (c) of section 1033 of title 18, United States Code, is a
			 national insurer, a national agency, or other federally licensed insurance
			 producer, or an insurer-affiliated party, the Commissioner may, in addition to
			 the punishment set forth in section 1034 of title 18, United States
			 Code—
					(1)revoke, suspend, or restrict the Federal
			 license of such national insurer, national agency, or other federally licensed
			 insurance producer, or insurer-affiliated party pursuant to subtitle C;
			 and
					(2)order such national insurer, national
			 agency, or other federally licensed insurance producer, or insurer-affiliated
			 party to make restitution to persons aggrieved by such offenses.
					1163.Civil
			 remedy
					(a)Recovery
			 authorizedAny national
			 insurer, national agency, or federally licensed insurance producer that is
			 injured by reason of a fraudulent insurance act may recover from the person
			 committing the act—
						(1)return of any
			 profit, benefit, compensation, or payment received by the person committing the
			 act;
						(2)reasonable
			 attorney fees, related legal expenses, including internal legal expenses and
			 court costs; and
						(3)all other
			 economic damages directly resulting from the act.
						(b)LimitationsNo
			 action under this section—
						(1)may be certified
			 as a class action or made part of a class action; and
						(2)may be maintained
			 under this section if a court has ordered restitution to the injured national
			 insurer, national agency, or federally licensed insurance producer upon
			 criminal conviction of the person committing the fraudulent insurance
			 act.
						(c)Sole private
			 remedyThe remedy provided under this section shall be the only
			 private remedy for commission of a fraudulent insurance act, and no additional
			 remedies shall be implied, nor shall the remedy provided under this section be
			 used in conjunction with or in addition to any other remedies available at law
			 or in equity to duplicate recovery for the same element of economic
			 damage.
					IINational Insurance Companies And National
			 Insurance Agencies
			AOrganization, Licensing, and
			 Operations
				1201.Organization,
			 operation, and regulation of national insurance companies and national
			 insurance agencies
					(a)Authorization
						(1)In
			 generalThe Commissioner may,
			 in accordance with the provisions of this Act, and under regulations prescribed
			 by the Commissioner pursuant to paragraph (2)—
							(A)provide for the organization,
			 incorporation, operation, and regulation of national insurance companies and
			 national insurance agencies; and
							(B)issue charters therefor.
							(2)RulemakingThe Commissioner shall issue regulations
			 that permit the organization of national insurers in stock, mutual, reciprocal,
			 or fraternal form, and address such other matters related to the chartering and
			 licensing of national insurers and national agencies, as the Commissioner
			 determines appropriate.
						(3)OrganizationThe Commissioner shall require each
			 national agency to be organized as a corporation, partnership, limited
			 liability company, or in such other form as is recognized under State
			 law.
						(b)Chartering
			 Criteria
						(1)FactorsIn determining whether to issue a charter
			 for a national insurer or national agency, the Commissioner shall
			 consider—
							(A)the character and competency of the parties
			 seeking the charter; and
							(B)the financial resources and future
			 prospects of the proposed national insurer or proposed national agency.
							(2)InformationThe Commissioner shall request such
			 information from the applicant as the Commissioner determines necessary to make
			 the evaluation required under paragraph (1).
						(3)Corporate
			 name
							(A)national
			 insurersThe corporate name
			 of each national insurer shall include at the end the words national
			 insurer or the initials N.I..
							(B)National
			 agenciesThe corporate name
			 of each national agency shall include at the end the words National
			 Insurance Agency or the initials N.I.A..
							(C)Savings
			 provisionNothing in this Act
			 shall preclude a State insurer or State insurance agency from using the word
			 national or Federal in its corporate name if such
			 word was included in the corporate name of the State insurer or agency on or
			 before the date of enactment of this Act.
							(c)Issuance or
			 Denial of Charter
						(1)DeterminationNot later than 60 days after the receipt of
			 the articles of incorporation or other organization document from a proposed
			 national insurer or national agency, and such other information required under
			 subsection (b)(2), the Commissioner shall—
							(A)issue a charter certificate to the
			 applicant; or
							(B)provide the applicant with a written
			 explanation of the grounds for denying a charter.
							(2)Federal
			 producer licenseIf the
			 Commissioner issues a charter certificate to a national agency, the
			 Commissioner shall concurrently issue a Federal producer license to the
			 applicant pursuant to section 1301. A national agency may not sell, solicit, or
			 negotiate any line of insurance for which it does not hold a Federal producer
			 license.
						(3)Grounds for
			 denialThe Commissioner shall
			 not grant a charter to an applicant if—
							(A)the applicant fails to—
								(i)comply with all applicable formation
			 requirements; and
								(ii)provide any information requested by the
			 Commissioner under subsection (b)(2);
								(B)the applicant lacks—
								(i)the financial resources necessary to comply
			 with the standards under this Act; or
								(ii)the character or competence to operate the
			 national insurer or national agency in accordance with the standards under this
			 Act; or
								(C)the Commissioner determines that the
			 national insurer or national agency is being formed for an illegitimate
			 purpose.
							(d)Amendment of
			 CharterThe Commissioner may,
			 under such regulations as the Commissioner may prescribe, provide for the
			 amendment of charters issued to national insurers and national agencies.
					(e)No Delegation
			 PermittedThe Commissioner
			 may not delegate to any insurance self-regulatory organization any authority
			 conferred under this section with respect to—
						(1)the organization, incorporation, and powers
			 of national insurers or national agencies; or
						(2)the issuance and amendment of charters to a
			 national insurer or national agency.
						(f)Main
			 Office
						(1)DesignationSubject to the approval of the
			 Commissioner, a national insurer or national agency may designate any office at
			 which it conducts insurance operations as its main office.
						(2)Charter to
			 specify main officeThe
			 charter of a national insurer or national agency shall specify the State in
			 which its main office is located.
						(3)Change in main
			 officeWith the approval of
			 the Commissioner, a national insurer or national agency may change the
			 designation of its main office, including to another existing office of the
			 national insurer or national agency.
						(4)CitizenshipFor purposes of jurisdiction, a national
			 insurer or national agency shall be deemed a citizen of the State in which its
			 main office is located and of the State in which it has its principal place of
			 business.
						(g)Insurer in
			 fraternal formAny charter granted to a national insurer in
			 fraternal form in connection with a conversion from a State insurer shall
			 include provisions that allow the national insurer to operate as an insurer in
			 fraternal form in a manner consistent with the requirements of its former State
			 charter.
					1202.United States
			 branches of non-United States insurers
					(a)Authorization
			 of non-United States insurerA non-United States insurer may transact
			 insurance in the United States through a United States branch by qualifying and
			 licensing the United States branch to do business as a national insurer under
			 this Act, under such regulations as the Commissioner may prescribe.
					(b)Trust
			 Account
						(1)In
			 generalThe Commissioner
			 shall not license a United States branch until the non-United States insurer
			 establishes a trust account, pursuant to a deed of trust that meets the
			 requirements of this subsection.
						(2)AssetsThe trusteed assets of a United States
			 branch shall be held pursuant to a deed of trust with a United States bank that
			 meets such requirements as the Commissioner may prescribe, in trust for the
			 exclusive benefit, security, and protection of the policyholders, or
			 policyholders and creditors, of the United States branch in the United States
			 maintained as long as there is outstanding any liability of the United States
			 branch arising out of its insurance transactions in the United States.
						(3)SurplusThe trusteed surplus of a United States
			 branch shall be subject to the same solvency standards required of national
			 insurers, including the risk-based capital standards described in section
			 1212(a)(4).
						(4)FilingThe Commissioner may require a United
			 States branch to file a statement, in such form as the Commissioner may
			 prescribe, that has been certified by the trustee.
						(c)Subject to
			 Applicable LawsExcept as
			 otherwise provided under this section, a United States branch established under
			 this section—
						(1)shall be subject to all laws applicable to
			 a national insurer; and
						(2)shall be treated as a national insurer for
			 all purposes of this Act.
						1203.Federal licensing
			 of national insurers
					(a)In
			 GeneralA national insurer
			 may not sell, solicit, negotiate, or underwrite any line of insurance for which
			 it does not hold a Federal license.
					(b)Issuance of
			 Federal Licenses
						(1)In
			 generalThe Commissioner
			 shall, under such regulations as the Commissioner shall prescribe, issue
			 Federal licenses that—
							(A)permit national insurers to sell, solicit,
			 negotiate, and underwrite lines of insurance; and
							(B)specify the lines of insurance that each
			 national insurer may sell, solicit, negotiate, and underwrite.
							(2)RulemakingThe regulations prescribed by the
			 Commissioner pursuant to paragraph (1) shall provide that—
							(A)a national insurer may hold a license to
			 sell, solicit, negotiate, and underwrite property/casualty insurance;
							(B)a national insurer that holds a license to
			 sell, solicit, negotiate, and underwrite life insurance may also sell, solicit,
			 negotiate, and underwrite disability income insurance, long-term care
			 insurance, annuities, and funding agreements; and
							(C)no national insurer may obtain—
								(i)a Federal license to engage in the sale,
			 solicitation, negotiation, and underwriting of property/casualty insurance;
			 and
								(ii)a Federal license to engage in the sale,
			 solicitation, negotiation, and underwriting of life insurance, annuities, or
			 funding agreements.
								(3)Authority to
			 limit scope of insuranceSubject to paragraph (2), the regulations
			 prescribed by the Commissioner pursuant to paragraph (1) may provide that a
			 national insurer that holds a license to sell, solicit, negotiate, and
			 underwrite specified lines of insurance may not hold a license to sell,
			 solicit, negotiate, and underwrite other specified lines of insurance.
						(4)title
			 insuranceThe Commissioner shall not license any person to engage
			 in the business of title insurance, except that nothing in this Act shall
			 prevent a provider of title insurance from being affiliated with a national
			 insurer or national agency.
						(5)DurationA Federal license issued by the
			 Commissioner pursuant to this subsection shall remain in effect until the
			 license is—
							(A)surrendered by the national insurer;
			 or
							(B)revoked or suspended by the Commissioner in
			 accordance with the provisions of this Act.
							(c)ReinsuranceA national insurer may—
						(1)only reinsure the lines of insurance that
			 the national insurer is—
							(A)licensed to sell, solicit, negotiate, and
			 underwrite under its Federal license; or
							(B)otherwise permitted to reinsure by the
			 terms of its Federal license; and
							(2)confine its business to reinsurance.
						(d)Nondiscrimination
						(1)In
			 generalExcept as provided in
			 paragraph (2) and section 1202, the Commissioner may not impose any condition
			 for the granting of a Federal license to a national insurer under this section
			 solely because the national insurer is—
							(A)a subsidiary of a non-United States
			 person;
							(B)partially owned by a non-United States
			 person; or
							(C)a United States branch of a non-United
			 States insurer.
							(2)ExceptionNotwithstanding paragraph (1), the
			 Commissioner may impose conditions for the granting of a Federal license that
			 are different from those imposed on other national insurers—
							(A)if the conditions attached are imposed on
			 the legal form in which the national insurer chooses to operate; or
							(B)if the Commissioner makes a written finding
			 that the conditions are related to the protection of policyholders and are the
			 minimum conditions necessary to achieve the purposes of this Act.
							1204.Corporate
			 governance
					(a)Compliance With
			 This Act and Applicable RegulationsThe corporate governance procedures of a
			 national insurer and a national agency shall be consistent with the provisions
			 of this Act and all regulations issued by the Commissioner under this
			 Act.
					(b)Adherence to
			 State Law
						(1)In
			 generalExcept as provided
			 under paragraph (3), and to the extent not inconsistent with the provisions of
			 this Act or regulations issued by the Commissioner under this Act, each
			 national insurer and national agency shall adhere to corporate governance
			 procedures of the relevant State law of the State in which its main office is
			 located or the State in which 1 of its United States holding companies is
			 organized or incorporated.
						(2)DesignationEach national insurer and national agency
			 shall designate in its bylaws the body of relevant State law selected for its
			 corporate governance procedures.
						(3)Discriminatory
			 provisionIf the Commissioner
			 determines that any provision of a State corporate governance law is
			 discriminatory as applied to national insurers or national agencies, such
			 insurer or agency—
							(A)shall not be obligated to follow such a
			 provision of the relevant State law; and
							(B)may follow such other provision of law as
			 the Commissioner determines to be appropriate.
							(c)Independent
			 Audit Committee for national insurers
						(1)EstablishmentEach national insurer shall establish an
			 audit committee of its board of directors, which shall be composed entirely of
			 outside directors who are independent of management of the national
			 insurer.
						(2)SatisfactionThe requirement described in paragraph (1)
			 will be satisfied if—
							(A)any person that controls the national
			 insurer has established an audit committee of its board of directors entirely
			 composed of outside directors who are independent of management of such
			 controlling person; and
							(B)the role of the audit committee of the
			 controlling person in subparagraph (A) includes review of financial statements
			 of the national insurer.
							1205.Participating
			 policy procedures
					(a)Choice of
			 proceduresA national life insurer in mutual form shall, at the
			 time of its initial chartering and licensing under sections 1201 and 1203, or
			 its conversion under section 1206, elect to either—
						(1)adhere to
			 participating policy procedures of the relevant law of the State in which its
			 main office is located; or
						(2)adhere to the
			 participating policy procedures established by regulation of the Commissioner
			 under subsection (b).
						(b)RegulationsThe
			 Commissioner shall, by regulation, establish participating policy procedures,
			 as the Commissioner determines to be appropriate to carry out this Act.
					(c)ExceptionNo
			 national life insurer in mutual form shall be subject to any limitation on the
			 amount of surplus that it may retain.
					1206.Conversion of State
			 insurer to national insurer or State insurance agency to national
			 agency
					(a)Authorization
			 To Convert
						(1)In
			 generalNotwithstanding any
			 other provision of law and subject to the approval of the Commissioner, a State
			 insurer may convert to a national insurer and a State insurance agency may
			 convert to a national agency.
						(2)Organizational
			 formA State insurer that
			 converts to a national insurer under paragraph (1) may—
							(A)retain an organizational form permitted
			 under section 1201(a)(2); or
							(B)change directly to another organizational
			 form that is permitted under section 1201(a)(2).
							(b)Conversion
			 Procedures
						(1)In
			 generalThe Commissioner may,
			 under such regulations as the Commissioner may prescribe, provide for—
							(A)the conversion of State insurers into
			 national insurers;
							(B)the conversion of State insurance agencies
			 to national agencies; and
							(C)the issuance of charters to such converted
			 insurers and agencies.
							(2)RulemakingRegulations issued by the Commissioner
			 under this section shall be consistent with—
							(A)the regulations issued by the Commissioner
			 under section 1201; and
							(B)the provisions of section 1242 or 1243, as
			 applicable, in the case of a change of form effected at the time of a
			 conversion of a State insurer into a national insurer.
							(c)Effect of
			 Conversion
						(1)In
			 generalExcept as provided
			 under paragraph (2), a State insurer or State insurance agency that converts
			 under this section—
							(A)shall be subject to the provisions of this
			 Act and to examination and regulation as provided under this Act to the same
			 extent as other national insurers and national agencies organized under this
			 Act;
							(B)shall be deemed to be a continuation of the
			 corporate existence of the State insurer or State insurance agency, as
			 applicable; and
							(C)shall, by operation of law and without
			 further action, hold and be subject to all rights, privileges, liabilities,
			 property interests, and other interests and obligations that the State insurer
			 or State insurance agency held, or was subject to, immediately before the
			 conversion.
							(2)ExceptionsNotwithstanding paragraph (1), a State
			 insurer or State insurance agency that converts under this section—
							(A)shall not be subject to any requirement to
			 maintain deposits with State insurance regulatory authorities;
							(B)shall not hold any State license to sell,
			 solicit, negotiate, and underwrite insurance that was held by the State insurer
			 or State insurance agency; and
							(C)shall obtain, in accordance with section
			 1203 or 1301, as applicable, a Federal license for all lines of insurance that
			 it sells, solicits, negotiates, or underwrites.
							(d)Special
			 AuthorityThe Commissioner
			 may, subject to such conditions as the Commissioner may prescribe by
			 regulation, permit a national insurer or national agency resulting from the
			 conversion of a State insurer or State insurance agency, as applicable, to
			 retain, hold, or exercise assets, liabilities, powers, and authorities that do
			 not conform to the legal requirements otherwise applicable to national insurers
			 or national agencies to the extent the Commissioner determines is
			 appropriate.
					(e)Mutual holding
			 company controlling State insurers in stock form
						(1)In
			 generalIf a State insurer
			 converting under this section is an insurer in stock form that is controlled by
			 a mutual holding company as a result of a previous conversion under State law
			 from an insurer in mutual form to an insurer in stock form, and, after the
			 conversion under this section, the mutual holding company would not control any
			 other State insurers having policies in force that give rise to membership in
			 the mutual holding company, then, notwithstanding any other provision of law,
			 in accordance with this section and regulations issued by the
			 Commissioner—
							(A)upon the conversion under this section, the
			 mutual holding company may remain a corporation organized under the law of the
			 State under which it was incorporated or may merge into a mutual holding
			 company incorporated under the law of another State; and
							(B)upon and after the conversion under this
			 section, the mutual holding company—
								(i)shall, to the extent provided in
			 regulations issued by the Commissioner, be subject to—
									(I)title V; and
									(II)examination, reporting, regulation, and
			 other supervision under this Act; and
									(ii)shall not be subject to any form of
			 licensing, examination, reporting, regulation, or other supervision by reason
			 of being a mutual holding company or relating to the rights of members, the
			 sale, solicitation, negotiation, or underwriting of insurance (including all
			 products of national insurers) or any other insurance operations except as
			 authorized under Federal law and except as provided in section 1125(b), as if
			 the mutual holding company were a national insurer under this Act.
								(2)Conversion to a
			 corporation in stock formNotwithstanding any other provision of law
			 and in accordance with this subsection and regulations issued by the
			 Commissioner, a mutual holding company described in paragraph (1) may convert
			 to a corporation in stock form in a manner that—
							(A)is found by the Commissioner to be fair and
			 equitable to the mutual holding company and its members; and
							(B)is generally similar to conversion of an
			 insurer in mutual form to a national insurer in stock form pursuant to section
			 1243.
							(f)No Delegation
			 PermittedThe Commissioner
			 may not delegate any authority under this section involving the conversion of a
			 State insurer into a national insurer or a State insurance agency into a
			 national agency to any insurance self-regulatory organization.
					1207.Conversion of
			 national insurer to State insurer or national agency to State agency
					(a)In
			 GeneralSubject to such
			 notification procedures as the Commissioner may prescribe by regulation, a
			 national insurer may convert into a State insurer and a national agency may
			 convert into a State insurance agency, in accordance with applicable State
			 law.
					(b)Savings
			 ProvisionNothing in this
			 section or in the conversion of a national insurer into a State insurer or a
			 national agency into a State insurance Agency shall operate to abrogate any
			 rights, privileges, liabilities, property interests, or other interests or
			 obligations that a national insurer or national agency held or was subject to
			 immediately before the conversion.
					1208.Powers
					(a)In
			 GeneralUpon issuance of its
			 charter, a national insurer or national agency shall have the power, subject to
			 such regulations as the Commissioner may prescribe—
						(1)to have, alter, use, and reproduce a
			 corporate seal, or a facsimile of it;
						(2)to have perpetual succession until such
			 time as it is liquidated, dissolved, merged, or otherwise wound up in
			 accordance with applicable law;
						(3)to adopt, amend, and repeal by-laws;
						(4)to sue or be sued, complain and defend, and
			 otherwise litigate in any court and participate, as a party or otherwise, in
			 any judicial, administrative, arbitral, or other proceeding, in its corporate
			 name;
						(5)to make contracts and guarantees, incur
			 liabilities, borrow money, issue notes, bonds, and other obligations (which may
			 be convertible into or include the option to purchase other securities of the
			 national insurer or national agency), and secure any of its obligations by
			 mortgage or pledge of any of its property, franchises, or income;
						(6)to purchase, receive, subscribe for, or
			 otherwise acquire, own, hold, vote, improve, employ, use, and otherwise deal in
			 and with real and personal property or other assets, or any interest therein,
			 and sell, convey, mortgage, lease, exchange, transfer, or otherwise dispose of,
			 or mortgage or pledge, all or any of its property and assets, or any interest
			 therein;
						(7)to lend money, invest, and reinvest its
			 funds and receive and hold real and personal property as security for
			 repayment;
						(8)to participate with others in any
			 corporation, partnership, limited partnership, joint venture, or other
			 association, or in any transaction, undertaking, or arrangement, which the
			 national insurer or national agency would have power to conduct by itself,
			 whether or not such participation involves sharing or delegating control with
			 or to others;
						(9)to elect or appoint directors, officers,
			 employees, and agents of the national insurer or national agency, define their
			 duties, fix their compensation, and lend them money and credit;
						(10)to pay pensions and establish pension
			 plans, pension trusts, profit-sharing plans, share bonus plans, share option
			 plans, and other benefit or incentive plans for any or all current or former
			 directors, officers, employees, and agents of the national insurer or national
			 agency, its subsidiaries or its affiliates;
						(11)to provide insurance for its benefit on the
			 life of any of its directors, officers, or employees, or on the life of any
			 shareholder for the purpose of acquiring, at the death of such shareholder,
			 shares of its stock owned by such shareholder;
						(12)in the case of a national life
			 insurer—
							(A)to establish and maintain 1 or more
			 separate accounts and allocate amounts to such accounts (including any proceeds
			 applied under optional modes of settlement or under dividend options) to
			 provide for life insurance, annuities, disability income insurance, long-term
			 care insurance, or funding agreements (and incidental benefits), payable in
			 fixed or variable amounts (or both) from such accounts or from the general
			 account (or both);
							(B)to hold and accumulate funds pursuant to
			 funding agreements; and
							(C)to provide investment advice and investment
			 management services;
							(13)in the case of a national insurer—
							(A)to engage in the sale, solicitation,
			 negotiation, and underwriting of insurance;
							(B)to establish and maintain 1 or more
			 protected cells in connection with an insurance securitization and attribute to
			 such cells insurance and reinsurance obligations with respect to its general
			 account, obligations relating to the insurance securitization, and assets to
			 fund such obligations; and
							(C)to engage in all other insurance operations
			 and exercise all such incidental powers as shall be necessary to carry on
			 insurance operations;
							(14)in the case of a national agency—
							(A)to engage in the sale, solicitation, and
			 negotiation of—
								(i)policies of insurance issued by any
			 national insurer or State insurer; and
								(ii)surplus lines insurance and non-admitted
			 insurance for a non-admitted insurer; and
								(B)to exercise all such incidental powers as
			 shall be necessary to carry out such activities, including claims adjustment
			 and settlement, risk management, employee benefits advice, retirement planning,
			 and any other insurance-related consulting activities;
							(15)to provide benefits or payments to its
			 directors, officers, and employees, subsidiaries or affiliates, and to their
			 estates, families, dependents, or beneficiaries, in recognition of the past
			 services of the directors, officers, and employees to the national insurer or
			 national agency or its subsidiaries or affiliates;
						(16)to make donations and otherwise devote its
			 resources for the public welfare or for charitable, scientific, educational,
			 humanitarian, philanthropic, or religious purposes;
						(17)to serve as a promoter, partner, member,
			 associate, or manager of any business entity;
						(18)to provide loss control, advice, exposure
			 identification, and reduction strategies, and recommend and expedite risk
			 financing alternatives;
						(19)to engage in any other lawful activity that
			 is necessary or convenient to further its activities and affairs; and
						(20)to exercise the powers granted by this Act
			 in any State and in any foreign jurisdiction.
						(b)Effect on State
			 LawNo State may, by statute,
			 regulation, order, interpretation, or otherwise, prevent or restrict a national
			 insurer or national agency from exercising any power conferred by this section
			 or by any regulation authorized by this section.
					(c)Subsidiaries
						(1)national
			 insurers
							(A)Authorization
								(i)In
			 generalA national insurer
			 may establish, invest in, or otherwise acquire 1 or more subsidiaries engaged
			 or organized to engage in any business lawful under the laws of the
			 jurisdictions in which the subsidiaries are organized.
								(ii)RestrictionWithout the prior written approval of the
			 Commissioner, not more than 20 percent of the national insurer’s assets may be
			 invested in any 1 subsidiary described in clause (i) and not more than 40
			 percent of a national insurer’s assets may be invested in 2 or more
			 subsidiaries engaged in such other activities.
								(B)CalculationIn calculating the amount invested by a
			 national insurer in a subsidiary under subparagraph (A), there shall be
			 included only the following:
								(i)Total net monies or other consideration
			 expended and obligations assumed by the national insurer in the acquisition or
			 formation of the subsidiary, including all organizational expenses and
			 contributions to capital and surplus of the subsidiary whether or not
			 represented by the purchase of capital stock or issuance of other
			 securities.
								(ii)All amounts expended by the national
			 insurer in acquiring additional common stock, preferred stock, debt
			 obligations, and other securities of the subsidiary.
								(iii)All contributions by the national insurer
			 to the capital or surplus of the subsidiary subsequent to its acquisition or
			 formation.
								(C)Qualification
			 of investment; when determinedWhether any investment made pursuant to
			 subparagraph (A) meets the applicable requirements of such subparagraph shall
			 be determined before the investment is made by calculating the applicable
			 investment limitations as though the investment had already been made, taking
			 into account the then outstanding principal balance on all previous investments
			 in debt obligations, and the value of all previous investments in equity
			 securities as of the day they were made, net of any return of capital invested,
			 not including dividends.
							(D)ExceptionThe limitations provided for in
			 subparagraph (A) shall not apply to investments by a national insurer
			 in—
								(i)any subsidiary engaged primarily in the
			 sale, solicitation, negotiation, and underwriting of any line of insurance that
			 the national insurer is authorized to sell, solicit, negotiate, and underwrite;
			 or
								(ii)any subsidiary whose sole business function
			 is to own assets (including other subsidiaries) that the national insurer
			 itself is authorized to own.
								(E)NoticeA national insurer shall notify the
			 Commissioner, in writing, not later than 20 calendar days after establishing,
			 investing in, or acquiring a subsidiary, unless the transaction requires the
			 prior written approval of the Commissioner under subparagraph (A).
							(2)National
			 agencies
							(A)AuthorizationA national agency may establish, invest in,
			 or otherwise acquire 1 or more subsidiaries engaged or organized to engage in
			 any business activity that is lawful for a national agency under this
			 Act.
							(B)NoticeA national agency shall notify the
			 Commissioner, in writing, not later than 30 calendar days after establishing,
			 investing in, or acquiring a subsidiary.
							(d)Dividends and
			 distributions to shareholders
						(1)Shareholder
			 dividends and distributions permittedA national insurer may declare and pay
			 dividends or make other distributions in cash, bonds, or property on its
			 outstanding shares, unless—
							(A)the national insurer is insolvent or would
			 be made insolvent by such payment; or
							(B)the declaration, payment, or distribution
			 would be contrary to any restrictions contained in the charter of the national
			 insurer.
							(2)Source of
			 shareholder dividends and distributionsA national insurer may only declare and pay
			 dividends or make other distributions out of surplus if the assets of the
			 national insurer after such declaration, payment, or distribution is not less
			 than the amount of its capital.
						(3)Other
			 provisionsShareholder
			 dividends and distributions made pursuant to this subsection shall be subject
			 to—
							(A)the standards set forth in section
			 1403(a)(1)(E); and
							(B)the notice requirements of section
			 1403(b).
							1209.Separate accounts
			 of national life insurer
					(a)OwnershipAny amount allocated by a national life
			 insurer to a separate account shall be owned by the national life insurer, the
			 assets therein shall be the property of the national life insurer, and no
			 national life insurer by reason of such account shall be or hold itself out to
			 be a trustee.
					(b)LiabilitiesAssets allocated by a national life insurer
			 to a separate account shall not be chargeable with liabilities arising out of
			 any other business of the national life insurer to the extent so provided in
			 the applicable agreements.
					(c)Security
			 Interests PermittedA
			 national life insurer may allow for a security interest to attach to assets
			 allocated to a separate account if the security interest is in favor of a
			 creditor of the separate account and otherwise allowed under applicable
			 law.
					1210.Protected
			 cells
					(a)EstablishmentA national insurer may, in connection with
			 an insurance securitization, establish 1 or more protected cells with the
			 approval of the Commissioner.
					(b)Protected Cell
			 Assets
						(1)OwnershipAll amounts attributed to a protected cell
			 established under this section, including assets transferred to a protected
			 cell account, shall be owned by the national insurer.
						(2)TrusteeThe national insurer may not be, nor hold
			 itself out to be, a trustee with respect to the protected cell assets of the
			 protected cell account described in paragraph (1).
						(3)LiabilitiesThe assets of a protected cell established
			 under this section shall not be chargeable with liabilities arising out of any
			 other business of the national insurer.
						(c)Security
			 Interests PermittedA
			 national insurer may allow for a security interest to attach to protected cell
			 assets or a protected cell account if the security interest is in favor of a
			 creditor of the protected cell and otherwise allowed under applicable
			 law.
					(d)Reach of
			 Creditors and Other Claimants
						(1)AvailabilityProtected cell assets shall only be
			 available to the creditors of a national insurer that are creditors in respect
			 to that protected cell.
						(2)RecourseCreditors with respect to a protected cell
			 shall have no recourse against the protected cell assets of other protected
			 cells or the general account assets of the national insurer.
						(3)FraudThe establishment of a protected cell shall
			 not, in and of itself, constitute a fraudulent conveyance, an intent by a
			 national insurer to defraud creditors, or the carrying out of business by a
			 national insurer for any other fraudulent purpose.
						(e)RulemakingThe Commissioner shall promulgate
			 regulations that establish standards for protected cells established by
			 national insurers.
					(f)Effect on State
			 LawNo State may, by statute,
			 regulation, order, interpretation, or otherwise, require licensing or otherwise
			 regulate in any manner—
						(1)an investor in an insurance securitization,
			 solely by reason of its investment, as an insurer, reinsurer, or other person
			 transacting insurance; or
						(2)an underwriter or selling agent (or its
			 partners, directors, officers, members, managers, employees, agents,
			 representatives, or advisors) in an insurance securitization as an insurance or
			 reinsurance agent, broker, producer, intermediary, advisor, consultant, or
			 similar insurance professional by virtue of its activities in connection with
			 the insurance securitization.
						1211.Chartering and
			 licensing commencement date
					(a)National
			 insurerThe Commissioner may
			 not charter or license a national insurer until after the following regulations
			 have been published in final form or interim final form:
						(1)The fee and assessment regulations required
			 by section 1122.
						(2)The reporting regulations required by
			 section 1124.
						(3)The organizational regulations required by
			 section 1201.
						(4)The licensing regulations required by
			 section 1203.
						(5)The participating
			 policy procedures regulations required by section 1205.
						(6)The charter conversion regulations required
			 by section 1206.
						(7)The transitional financial regulations
			 required by section 1212.
						(8)The product regulations required by section
			 1214.
						(9)The market conduct regulations required by
			 section 1216.
						(10)The control regulations required by section
			 1231.
						(11)The merger, consolidation, and acquisition
			 regulations required by section 1232.
						(12)The bulk transfer regulations required by
			 section 1233.
						(13)The conversion regulations required by
			 sections 1242 and 1243.
						(14)The holding company regulations required by
			 sections 1402 and 1403.
						(15)The receivership regulations required by
			 section 1504.
						(16)The insolvency protection regulations
			 required by section 1609.
						(b)National
			 agenciesThe Commissioner may
			 charter or license a national agency after the following regulations have been
			 published in final form, including interim final form:
						(1)The fee and assessment regulations required
			 by section 1122.
						(2)The reporting regulations required by
			 section 1124.
						(3)The organizational regulations required by
			 section 1201.
						(4)The charter conversion regulations required
			 by section 1206.
						(5)The market conduct regulations required by
			 section 1216.
						(6)The merger, consolidation, and acquisition
			 regulations required by section 1232.
						(7)The producer licensing regulations required
			 by section 1301.
						(8)The holding company regulations required by
			 sections 1402 and 1403.
						(c)Timing and
			 notice
						(1)TimingThe regulations described in subsections
			 (a) and (b) shall be published in final form or interim final form, not later
			 than 2 years after the date of the initial appointment and confirmation of the
			 Commissioner.
						(2)NoticeAt such time as the regulations described
			 in subsections (a) or (b) have been issued in final form or interim final form,
			 the Commissioner shall publish a notice in the Federal Register announcing that
			 the Office is prepared to act on chartering and licensing applications.
						(3)Considering and
			 acting upon applicationsNotwithstanding any challenge to the
			 regulations described in subsections (a) and (b), the Commissioner shall have
			 the authority to consider, and act upon, chartering and licensing applications
			 immediately upon publication of the notice described in paragraph (2).
						BFinancial, Product, and Market
			 Regulations
				1212.Transitional
			 financial regulations
					(a)Promulgation of
			 financial regulations that are consistent with NAIC standards and
			 modelsThe Commissioner shall
			 establish, by regulation, the following:
						(1)Accounting principles for a national
			 insurer, which are consistent with the statutory accounting practices
			 promulgated by the NAIC in its Accounting Practices and Procedures
			 Manual.
						(2)Auditing standards for a national insurer,
			 which are consistent with the guidance prescribed by the NAIC in its
			 Model Regulation Requiring Annual Audited Financial
			 Reports.
						(3)Investment standards for a national
			 insurer, which are consistent with the Investment of Insurers Model Act
			 (Defined Standards Version) of the NAIC, except that such investment
			 standards shall not be bound by the provisions of the Model Act related to
			 authorized classes of investments, class or individual investment limitations,
			 or prohibited investments.
						(4)Risk-based capital standards for a national
			 insurer, which are consistent with the Risk-Based Capital (RBC) for
			 Insurers Model Act and the related RBC Instructions of
			 the NAIC and nondisclosure rules and remedies for failing to meet such
			 standards.
						(5)Valuation standards for the obligations and
			 liabilities of a national life insurer, which are consistent with the statutory
			 valuation practices promulgated by the NAIC in its Accounting Practices
			 and Procedures Manual.
						(6)Continuing and alternative (nonforfeiture)
			 benefits standards applicable to national life insurers, which are consistent
			 with the Standard Nonforfeiture Law for Life Insurance, Variable Life
			 Insurance Model Regulation, Standard Nonforfeiture Law for Individual Deferred
			 Annuities, Long-Term Care Insurance Model Act, and Long-Term Care Insurance
			 Model Regulation of the NAIC.
						(7)Standards for the preparation and filing of
			 an annual actuarial opinion on the adequacy of the assets of a national life
			 insurer to meet its reasonably expected obligations and liabilities, which are
			 consistent with the Actuarial Opinion and Memorandum Regulation
			 of the NAIC.
						(8)Standards for the preparation and filing of
			 an annual actuarial opinion on the loss and loss adjustment expense reserves of
			 a national property/casualty insurer, which are consistent with the NAIC’s
			 Property and Casualty Actuarial Opinion Model Law and applicable
			 NAIC Property and Casualty Annual Statement Instructions.
						(b)NAIC
			 standards, models, practices, and instructionsThe NAIC standards, models, practices, and
			 instructions referred to in subsection (a) shall be the standards, models,
			 practices, and instructions adopted by the NAIC as of May 24, 2007.
					(c)Effective date
			 and five-year transitional period for initial financial
			 regulationsThe financial
			 regulations specified in subsection (a) shall be issued in final form no later
			 than 2 years following the initial appointment and confirmation of the
			 Commissioner, and each regulation shall remain in effect for 5 years following
			 the date upon which it becomes effective.
					(d)NAIC
			 amendmentsIf, after May 24,
			 2007, the NAIC amends any standard, model, practice, or instruction upon which
			 the initial financial regulations are based, the Commissioner shall determine,
			 by regulation, whether such amendment shall apply to a national insurer. If the
			 Commissioner determines that an NAIC amendment to a standard, model, practice,
			 or instruction should apply to a national insurer, the Commissioner may
			 specify, by regulation, whether the amendment applies in whole or in
			 part.
					(e)Revisions or
			 modifications to initial financial regulations by commissioner
						(1)In
			 generalSubject to paragraph
			 (2), after an initial financial regulation specified in subsection (a) has been
			 in effect for 5 years, the Commissioner may, by regulation, revise or modify
			 the regulation.
						(2)Special
			 circumstanceThe Commissioner
			 may, by regulation, revise or modify an initial financial regulation at any
			 time if the Commissioner determines that any such revision or modification is
			 necessary to protect policyholders or prevent hazardous conduct by a national
			 insurer.
						(f)Accounting
			 principlesNotwithstanding subsections (c), (d), and (e),
			 accounting principles for a national property/casualty insurer shall be
			 consistent with the statutory accounting practices promulgated by the NAIC for
			 State property/casualty insurers in its Accounting Practices and
			 Procedures Manual, including any amendments thereto.
					1213.Other financial
			 regulationsIn addition to the
			 financial regulations specified in section 1212, the Commissioner may issue
			 other financial regulations as the Commissioner determines necessary.
				1214.Product regulation
			 for national life insurers
					(a)ApplicabilityThis section shall apply to the insurance
			 business of national life insurers.
					(b)Underwriting
			 standardsA national insurer
			 may classify or underwrite risks if any decision to refuse to insure, to
			 continue to insure, to limit the amount, extent, or kind of coverage, or to
			 charge a different rate for the same coverage is—
						(1)based on sound actuarial principles;
			 or
						(2)related to actual or reasonably anticipated
			 experience.
						(c)Law applicable
			 to insurance policies or other products of national insurers
						(1)Law specified
			 by partiesSubject to any
			 applicable Federal law, the provisions of any insurance policy or other product
			 of a national insurer shall be interpreted in accordance with the law of the
			 jurisdiction specified by the parties to the insurance policy or other product
			 if the parties have specified the law of—
							(A)the jurisdiction in which the main office
			 of the national insurer is located;
							(B)the jurisdiction in which the principal
			 place of business of the national insurer is located; or
							(C)the jurisdiction in which the insurance
			 policy or other product is delivered.
							(2)Default
			 lawIf the parties to an
			 insurance policy or other product of a national insurer have not specified the
			 jurisdiction whose law shall govern the provisions of the insurance policy or
			 other product, such provisions shall be interpreted in accordance with the law
			 of the jurisdiction in which the insurance policy or other product is
			 delivered.
						(3)RulemakingThe Commissioner shall establish, by
			 regulation, choice of law rules and standards under this subsection.
						(d)Standards for
			 policies
						(1)PolicyIn this subsection, the term
			 policy—
							(A)means a policy, contract, certificate, or
			 other evidence of life insurance, disability income insurance, or long-term
			 care insurance, or an annuity contract or a rider or endorsement thereto;
			 and
							(B)does not include—
								(i)a funding agreement;
								(ii)a reinsurance contract; or
								(iii)an agreement, special rider, or endorsement
			 relating only to the manner of distributing benefits or to the reservation of
			 rights and benefits used at the request of the individual policyholder.
								(2)RulemakingThe Commissioner shall establish, by
			 regulation, standards for policies issued by a national insurer.
						(3)Types of policy
			 requirementsThe standards
			 established under paragraph (2) may include general policy requirements and
			 requirements regarding particular classes of policies.
						(e)Product
			 Filings
						(1)Form
			 filingA national insurer
			 shall not issue a policy until the form of the policy has been received by the
			 Commissioner.
						(2)ExemptionsThe Commissioner may, by regulation, exempt
			 particular categories of policies from the filing requirement.
						(3)Compliance
			 certificateIn accordance
			 with regulations promulgated by the Commissioner, any filing of a policy form
			 shall be accompanied by written certification by an officer of the national
			 insurer that the policy form complies with the standards applicable to such
			 form.
						(f)Interpretive
			 Rulings
						(1)ProceduresThe Commissioner shall establish procedures
			 by which national insurers may obtain interpretive rulings from the Office
			 regarding the interpretation and application of the standards established under
			 this section.
						(2)Public
			 availabilityExcept as
			 provided under paragraph (3), requests by national insurers for interpretive
			 rulings from the Office and the complete text of such interpretive rulings
			 shall not be made available to the public.
						(3)Publication of
			 summariesNotwithstanding
			 paragraph (2), the Commissioner shall publish a summary of each interpretive
			 opinion, excluding the name of the national insurer and any other identifying
			 information, either promptly after the issuance of such opinion or, upon the
			 request of the national insurer, after such delay as the Commissioner
			 determines appropriate.
						(g)Group, blanket,
			 and franchise insurance
						(1)AuthorizationA national insurer may—
							(A)sell, solicit, negotiate, and underwrite
			 group, blanket, and franchise insurance policies; and
							(B)extend group, blanket, or franchise
			 insurance policies to insure the dependents of employees or members, or any
			 class of employees or members.
							(2)RulemakingThe Commissioner shall, by regulation,
			 establish standards for kinds and qualifications of permissible groups for
			 group, blanket, and franchise insurance policies.
						(h)Insurable
			 interest
						(1)Regulations
			 requiredThe Commissioner
			 shall, by regulation—
							(A)define the term insurable
			 interest;
							(B)identify what
			 persons have an insurance interest in the health and bodily safety of an
			 individual;
							(C)establish
			 circumstances under which an insurance policy issued with respect to an
			 individual, other than a group insurance policy, may be effectuated, including
			 any insured consent requirements; and
							(D)establish rules
			 for insurance policy transfers and assignments, which transactions shall be
			 permitted for insurance policies written or sold in compliance with the
			 regulations.
							(2)Limitation on
			 applicabilityThe regulations required by paragraph (1) shall not
			 apply to an annuity contract or a funding agreement.
						(i)Effect of State
			 LawNo State may, by statute,
			 regulation, order, interpretation, or otherwise, impose any standard, relating
			 to any matter addressed in this section, on national insurers or persons who
			 purchase insurance from national insurers.
					1215.Product regulation
			 for national property/casualty insurers
					(a)ApplicationThis section shall apply to the business of
			 national property/casualty insurers.
					(b)Maintenance of
			 Copies of PoliciesA national
			 insurer shall maintain for inspection a copy of every insurance policy form
			 that it uses to insure risks.
					(c)Annual Policy
			 Form ListingA national
			 insurer shall annually provide the Commissioner with a list of all standard
			 policy forms it uses to insure risks.
					(d)Rates, Rating
			 Elements, Price, and FormsThe Act does not authorize the Commissioner
			 to require a national insurer to use any particular rate, rating element,
			 price, or form.
					1216.Regulation of sales
			 and marketing
					(a)PurposeThe purpose of this section is to ensure
			 appropriate Federal regulation of the sales and marketing practices of national
			 insurers, national agencies, and federally licensed insurance producers to
			 prevent unfair methods of competition and unfair and deceptive acts and
			 practices in the advertising, sale, issuance, distribution, and administration
			 of insurance policies and other products of national insurers, and claims under
			 insurance, policies and other products of national insurers.
					(b)RulemakingThe Commissioner shall promulgate such
			 regulations, applicable to national insurers, national agencies, and federally
			 licensed insurance producers, as the Commissioner determines to be necessary to
			 carry out the purpose of this section, including rules governing the
			 advertising, sale, issuance, distribution, and administration of insurance
			 policies and other products of national insurers and claims under insurance
			 policies and other products of national insurers.
					1217.Prompt
			 corrective action
					(a)Rulemaking
						(1)In
			 generalNot later than the expiration of the 6-month period
			 beginning upon the date of submission of the report under subsection (b)(3) to
			 the Commissioner, the Commissioner shall promulgate such regulations,
			 applicable to national insurers, as the Commissioner determines appropriate and
			 consistent with the recommendation in that report to ensure that prompt
			 corrective action is taken to resolve any hazardous financial condition of a
			 national insurer.
						(2)Authorized
			 contentRules required by this subsection may include such
			 capital measures and categories, capital standards, supervisory criteria,
			 restrictions on permissible actions of such insurers, requirements for such
			 insurers, procedures, provisions regarding conservatorship and receivership of
			 such insurers, and other provisions as the Commissioner considers are
			 appropriate and consistent with any recommendations in the report and the
			 regulations issued pursuant to section 1212(a)(4).
						(b)GAO
			 study and report
						(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study to identify an appropriate structure of procedures and
			 requirements for taking prompt corrective actions with respect to national
			 insurers, to ensure that any hazardous financial condition of such a national
			 insurer is resolved effectively and efficiently, with the fewest possible
			 losses.
						(2)RequirementsIn
			 conducting the study required by this subsection, the Comptroller General shall
			 analyze and evaluate various proposals, structures, methods, and systems for
			 taking prompt corrective actions with respect to various financial entities and
			 institutions, including—
							(A)the prompt
			 corrective action requirements under section 38 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1831o) with respect to insured depository
			 institutions; and
							(B)the Model
			 Regulation to Define Standards and Commissioner's Authority for Companies
			 Deemed to be in Hazardous Financial Condition of the NAIC, as updated
			 in 2006.
							(3)Report
							(A)In
			 generalNot later than the expiration of the 6-month period
			 beginning on the date of enactment of this Act, the Comptroller General shall
			 submit a report to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate, the Committee on Financial Services of the House of Representatives,
			 and the Commissioner, regarding the study required under this
			 subsection.
							(B)ContentsThe
			 report required under this paragraph shall describe the study and the results
			 of the evaluations conducted under the study, and shall include a specific
			 recommendation to the Commissioner for establishment of an appropriate
			 structure of procedures and requirements for taking prompt corrective actions
			 with respect to national insurers, to ensure that any hazardous financial
			 condition of a national insurer is resolved effectively and efficiently with
			 the fewest possible losses.
							CReinsurance
				1221.Federal licensing
			 of reinsurers
					(a)Authority to
			 license
						(1)In
			 generalThe Commissioner
			 may—
							(A)license insurers that are not National
			 Insurers to provide reinsurance; and
							(B)prescribe, by regulation, the standards and
			 procedures for granting such licenses.
							(2)CriteriaThe standards prescribed under paragraph
			 (1)(B) shall give due consideration to—
							(A)the public interest in providing secure and
			 sufficient reinsurance capacity in the United States; and
							(B)the need for promoting fair and effective
			 competition.
							(b)Determination
			 and finding; issuance of license
						(1)Examination and
			 investigationUpon the
			 receipt of an application for a license under this section, the Commissioner
			 shall examine the information submitted by the applicant and may conduct
			 further examinations and investigations, as necessary, to determine whether the
			 applicant satisfies the standards for a license under this section.
						(2)Publication of
			 findingsThe Commissioner
			 shall publish the Commissioner’s findings and determination under paragraph
			 (1).
						(3)Issuance of
			 Federal license
							(A)In
			 generalExcept as provided in
			 subparagraph (B), if the Commissioner determines that the applicant has
			 satisfied the applicable requirements of this section, the Commissioner shall
			 issue a Federal license to provide reinsurance.
							(B)RestrictionThe Commissioner shall not issue a Federal
			 license for reinsurance until after the Commissioner is authorized to charter
			 and license a National Insurer pursuant to section 1211.
							(c)Minimum
			 standards for licensing of non-United States insurersThe Commissioner shall not issue a license
			 under this section to any insurer that is not a State insurer or a United
			 States branch of a non-United States insurer unless the insurer agrees
			 to—
						(1)report its financial statements to the
			 Commissioner on a basis that the Commissioner determines to be substantially
			 similar to that required of National Insurers under section 1124;
						(2)submit to the jurisdiction of Federal,
			 State, and local courts in the United States; and
						(3)demonstrate that all judgments of all
			 United States courts would be enforceable and collectible by—
							(A)being organized or incorporated in a
			 jurisdiction with which the United States has entered into a treaty on the
			 recognition and enforcement of judgments rendered by Federal, State, and local
			 courts in the United States; or
							(B)agreeing to post prejudgment security in
			 the United States upon the commencement of any litigation or arbitration in the
			 United States, subject to such regulations as the Commissioner may
			 prescribe.
							(d)Revocation of
			 license
						(1)In
			 generalThe Commissioner may
			 revoke, suspend, or restrict a Federal reinsurer’s license in accordance with
			 subtitle C of title I.
						(2)Status of
			 Federally licensed reinsurerFor purposes of this subsection, a
			 federally licensed reinsurer shall be deemed to be a National Insurer under
			 subtitle C of title I.
						(e)Annual
			 reportsThe Commissioner
			 shall require each reinsurer licensed under this section to submit an annual
			 report of its financial condition and an annual report on the condition of any
			 trust fund regulated under this subtitle in such form as may be prescribed by
			 the Commissioner.
					1222.Credit for
			 insurance ceded by a national insurer or federally licensed reinsurer
					(a)Credit for
			 insurance ceded to a national insurer or a federally licensed
			 reinsurerA national insurer
			 may establish an asset or reduce its liabilities, to the extent of such
			 liabilities, for insurance ceded to another national insurer or federally
			 licensed reinsurer.
					(b)Other asset or
			 reduction from liability for insurance cededA national insurer may establish an asset
			 or reduce its liabilities, to the extent of such liabilities, for
			 insurance—
						(1)that is ceded to—
							(A)a State insurer;
							(B)a United States branch entered through a
			 State; or
							(C)a non-United States insurer; and
							(2)if such insurance is ceded consistent with
			 the standards established by the Commissioner pursuant to subsection
			 (c).
						(c)RegulationThe Commissioner shall establish, by
			 regulation, standards governing insurance ceded by a national insurer, as the
			 Commissioner may determine to be necessary to protect the policyholders of a
			 national insurer.
					1223.Relationship to
			 State law
					(a)Domiciliary
			 State discrimination prohibitedExcept as provided in section 1224(b), no
			 State may, by statute, regulation, order, interpretation, or otherwise, prevent
			 or interfere with a State insurer domiciled in such State or a United States
			 branch entered through such State from establishing an asset or reducing its
			 liability as a result of insurance ceded to a national insurer or a federally
			 licensed reinsurer, to the same extent as the State would allow such insurer,
			 if the insurance were ceded to another State insurer domiciled in such
			 State.
					(b)Non-domiciliary
			 action prohibitedNo State may, by statute, regulation, order,
			 interpretation, or otherwise, prevent or interfere with a State insurer not
			 domiciled in that State or a United States branch entered through another State
			 from establishing an asset or reducing its liability as a result of insurance
			 ceded to a national insurer or a federally licensed reinsurer, if the domicile
			 of the ceding insurer allows such asset or reduction.
					1224.Freedom of
			 commercial contract
					(a)ProhibitionExcept
			 as provided in subsection (b), a State may not—
						(1)deny a State
			 insurer or a United States branch entered through a State all or part of any
			 asset, or require any increase in liability for insurance ceded to any national
			 insurer or federally licensed reinsurer because its reinsurance contract
			 contains, or does not contain, 1 or more specific contract terms; or
						(2)otherwise require
			 specific language or terms in any reinsurance contract.
						(b)ConstructionNotwithstanding
			 subsection (a), a State may require a State insurer domiciled in such State or
			 a United States branch entered through that State to use contract terms that
			 are substantially equivalent to those required under section 1222(c).
					1225.Review by the
			 Commissioner
					(a)ReviewThe
			 Commissioner shall review any State action taken pursuant to subsection (b) of
			 section 1224 to determine if the State action meets the standards set forth in
			 that subsection.
					(b)Standards of
			 ReviewAny State action taken pursuant to section 1224(b) shall
			 meet the standards of this section, if—
						(1)it is closely
			 based on standards established by the Commissioner pursuant to section
			 1222(c);
						(2)it is made in
			 consultation with the Commissioner;
						(3)it serves a
			 legitimate State interest; and
						(4)it does not
			 frustrate the subject reinsurance contract.
						(c)Notice of
			 failure; effect of failureIf the Commissioner finds that any
			 State action taken pursuant to subsection (b) of section 1224 fails to meet any
			 of the standards set forth in that subsection, the Commissioner shall provide
			 the applicable State and State insurer with notice of, and reasons for, such
			 failure, and such State action shall be deemed to be subject to section
			 1224(a), notwithstanding the terms of section 1224(b).
					(d)No delegation
			 permittedThe Commissioner may not delegate to any insurance
			 self-regulatory organization any authority conferred under this section with
			 respect to review by the Commissioner of any State action taken pursuant to
			 section 1224(b).
					DAcquisitions of Control; Mergers; Bulk
			 Transfers; Domestication
				1231.Acquisition of
			 control of national insurers
					(a)DefinitionsFor purposes of this section—
						(1)the term national insurer
			 includes any person controlling a national insurer; and
						(2)the term person does not
			 include any securities broker holding, in the usual and customary functions of
			 the broker, less than 20 percent of the voting securities of a national insurer
			 or of any person who controls a national insurer.
						(b)Commissioner
			 Approval Required
						(1)In
			 generalNo person, other than
			 the issuer, shall make a tender offer for, make a request or invitation for
			 tenders of, or enter into any agreement to exchange securities for, or acquire,
			 in the open market or otherwise, any voting security of a national insurer if,
			 after the consummation of such transaction, such person would, directly or
			 indirectly (or by conversion or by exercise of any right to acquire) be in
			 control of the national insurer. No person shall enter into an agreement to
			 merge with or otherwise acquire control of a national insurer or any person
			 controlling a national insurer unless, at the time the offer, request, or
			 invitation is made or the agreement is entered into, or before the acquisition
			 of the securities if no offer or agreement is involved—
							(A)such person has filed with the Commissioner
			 and has sent to the national insurer, a statement that complies with the
			 regulations prescribed under paragraph (3); and
							(B)the offer, request, invitation, agreement,
			 or acquisition has been approved by the Commissioner.
							(2)Savings
			 provisionNothing in this
			 subsection shall be construed to prohibit a person from making an offer,
			 request, or invitation or entering into an agreement to acquire control of a
			 national insurer, if such transaction is conditioned upon obtaining the
			 approval of the Commissioner in accordance with paragraph (1).
						(3)Form and
			 content of statementThe
			 Commissioner shall, by regulation, prescribe the form and content of the
			 statement to be filed under paragraph (1)(A).
						(4)Approval by
			 commissionerThe Commissioner
			 shall approve any merger or other acquisition of control referred to in this
			 subsection unless the Commissioner finds that—
							(A)after the acquisition of control, the
			 national insurer would not be able to satisfy the requirements for the issuance
			 of a Federal license to write the line or lines of insurance for which the
			 national insurer was previously licensed;
							(B)the financial condition of any acquiring
			 person may jeopardize the financial stability of the national insurer or be
			 hazardous to the policyholders of the national insurer;
							(C)the plans or proposals of the acquiring
			 person to liquidate the national insurer, sell its assets, consolidate or merge
			 it with any person, or make any other material change in its business or
			 corporate structure or management, are unfair and unreasonable to policyholders
			 of the national insurer and not in the public interest;
							(D)those persons who would control the
			 operation of the national insurer lack the competence, experience, or integrity
			 required to protect the interests of policyholders of the national insurer;
			 or
							(E)the acquisition is likely to be hazardous
			 to the insurance-buying public.
							(c)Hearing
						(1)In
			 generalThe Commissioner may,
			 in his sole discretion, hold a hearing on a merger or other acquisition of
			 control that is subject to this section and for which a statement has been
			 filed under subsection (b)(1)(A).
						(2)ProceduresA hearing under this subsection shall be
			 subject to the procedures under section 1148, except that the Commissioner may
			 determine the location of such hearing.
						(d)ExemptionsThe provisions of this section shall not
			 apply to—
						(1)any offer, request, invitation, agreement,
			 or acquisition exempted by the Commissioner for not having been made or entered
			 into for the purpose, and not having the effect, of changing or influencing the
			 control of a national insurer, or as otherwise not comprehended within the
			 purposes of this section; or
						(2)a merger, consolidation, or acquisition
			 subject to section 1232.
						(e)Voting of
			 Securities
						(1)ProhibitionNo security which is the subject of any
			 agreement or arrangement regarding acquisition, or which is acquired or to be
			 acquired, in contravention of the provisions of this section may be voted at
			 any shareholder meeting, or may be counted for quorum purposes.
						(2)Effect on
			 sharesAny action of
			 shareholders requiring the affirmative vote of a percentage of shares may be
			 taken as though the securities described under paragraph (1) were not issued
			 and outstanding.
						(3)Invalidation of
			 actionNo action taken at any
			 meeting described under paragraph (1) shall be invalidated by the voting of the
			 securities, unless—
							(A)the action would affect control of the
			 national insurer; or
							(B)such invalidation is ordered by a
			 court.
							(4)Acquisition in
			 contravention of this actIf
			 a national insurer or the Commissioner has reason to believe that any security
			 of the national insurer has been or is about to be acquired in contravention of
			 the provisions of this section, the national insurer or the Commissioner may
			 apply to the United States district court for the judicial district in which
			 the main office of the national insurer is located or the United States
			 District Court for the District of Columbia—
							(A)to enjoin any offer, request, invitation,
			 agreement, or acquisition made in contravention of this section;
							(B)to enjoin the voting of any security so
			 acquired;
							(C)to void any vote of the security already
			 cast at any meeting of shareholders; and
							(D)for such other equitable relief as the
			 nature of the case and the interest of the national insurer’s policyholders,
			 the creditors and shareholders of the national insurer or the public may
			 require.
							(f)Sequestration
			 of Voting Securities
						(1)In
			 generalIf a person has
			 acquired or is proposing to acquire any voting securities in violation of this
			 section, the national insurer or the Commissioner may request the United States
			 district court for the judicial district in which the main office of the
			 national insurer is located or the United States District Court for the
			 District of Columbia to—
							(A)seize or sequester any voting securities of
			 the national insurer owned directly or indirectly by the person; and
							(B)issue such order as may be appropriate to
			 carry out the provisions of this section.
							(2)Situs of
			 ownershipNotwithstanding any
			 other provision of law, for the purposes of this section, the situs of
			 ownership of the securities of a national insurer shall be deemed to be the
			 State in which the main office of the national insurer is located.
						(g)Conflict With
			 Other Federal LawsThis
			 section shall be interpreted and applied so as not to conflict with or
			 supersede the provisions of any other Federal law or regulation governing the
			 regulation of holding companies, including financial holding companies (as
			 defined in section 2(p) of the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1841(p))).
					(h)No Delegation
			 PermittedThe Commissioner
			 may not delegate to any insurance self-regulatory organization any authority
			 conferred under this section with respect to any merger or other acquisition of
			 control of a national insurer.
					1232.Mergers,
			 consolidations, and acquisitions of national insurers
					(a)National
			 insurer as Resulting Insurer
						(1)In
			 generalNotwithstanding any
			 other provision of law, except as provided under subsection (e), a national
			 insurer may, with the approval of the Commissioner, merge, consolidate with,
			 acquire all or substantially all the assets of, or assume all or substantially
			 all the liabilities of, another national insurer or a State insurer in a
			 transaction in which a national insurer is the resulting insurer, the acquiring
			 insurer, or the assuming insurer, regardless of whether the insurers involved
			 in the transaction are in stock form, mutual form, or fraternal form.
						(2)Merger,
			 consolidation, and acquisition proceduresThe Commissioner shall establish, by
			 regulation, procedures for—
							(A)the merger or consolidation of a national
			 insurer with another national insurer or a State insurer in a transaction in
			 which a national insurer is the resulting insurer; and
							(B)the acquisition or assumption by a national
			 insurer of all or substantially all the assets or liabilities of another
			 national insurer or a State insurer in a transaction in which the national
			 insurer is the acquiring insurer or assuming insurer.
							(3)Effect of
			 merger or consolidationUpon
			 the merger or consolidation of a national insurer with another national insurer
			 or a State insurer under this section—
							(A)the corporate existence of each of the
			 merging or consolidating insurers shall be merged or consolidated into the
			 resulting insurer, and the resulting insurer shall be deemed to be the same
			 corporation as each insurer participating in the merger or
			 consolidation;
							(B)except as provided under subparagraph (D),
			 the resulting insurer shall hold and be subject to all rights, privileges,
			 liabilities, property interests, and other interests and obligations that each
			 insurer participating in the merger or consolidation held or was subject to
			 immediately prior to the merger or consolidation;
							(C)the resulting insurer shall obtain, in
			 accordance with section 1203, a Federal license for all lines of insurance that
			 it sells, solicits, negotiates, or underwrites, except for those lines of
			 insurance for which a national insurer participating in the merger or
			 consolidation held a Federal license immediately before the merger or
			 consolidation; and
							(D)the resulting insurer shall not hold any
			 State license to sell, solicit, negotiate, or underwrite insurance that was
			 held by a State insurer participating in the merger or consolidation.
							(4)Special
			 authorityThe Commissioner
			 may, subject to such conditions as the Commissioner shall prescribe, permit a
			 national insurer resulting from a merger or consolidation under this section to
			 retain, hold, or exercise such assets, liabilities, powers, and authorities
			 that do not conform to the legal requirements applicable to national insurers,
			 as the Commissioner determines appropriate.
						(b)State insurer
			 as resulting insurer
						(1)In
			 generalSubject to applicable
			 State law and such notification procedures as the Commissioner shall prescribe
			 by regulation, a State insurer may merge with, consolidate with, acquire assets
			 of, or assume liabilities of, a national insurer in a transaction in which a
			 State insurer is the resulting insurer.
						(2)Savings
			 provisionNothing in this
			 subsection or in a transaction under this subsection shall abrogate any rights,
			 privileges, liabilities, property interests, or other interests or obligations
			 that the national insurer held or was subject to immediately before the
			 transaction.
						(c)Effect of
			 Assumption of LiabilitiesIf
			 the liabilities of a national insurer are assumed by another national insurer
			 or a State insurer in accordance with this Act, the national insurer shall be
			 released from all such liabilities upon their assumption by the other national
			 insurer or a State insurer.
					(d)No Delegation
			 PermittedThe Commissioner
			 may not delegate to any insurance self-regulatory organization any authority
			 conferred under this section with respect to any merger, consolidation,
			 acquisition of assets, or assumption of liabilities involving a national
			 insurer.
					(e)CoordinationThis section shall not apply to any bulk
			 transfer (as defined in section 1233(a)(2)) that is subject to approval of the
			 Commissioner in accordance with section 1233(b).
					1233.Bulk
			 transfers
					(a)DefinitionsIn this section, the following definitions
			 shall apply:
						(1)Assuming
			 insurerThe term assuming insurer means the insurer
			 that purchases or otherwise acquires existing insurance policies from another
			 insurer by bulk transfer.
						(2)Block of
			 businessThe term block
			 of business means all those insurance policies of an insurer under a
			 particular policy form.
						(3)Bulk
			 transferThe term bulk
			 transfer—
							(A)means the transfer by an insurer to another
			 insurer of existing insurance policies constituting all or substantially all of
			 1 or more of its lines of business or blocks of business; and
							(B)does not include—
								(i)any sale in which the transferring insurer
			 retains direct or indirect control of the assets supporting the transferred
			 insurance policies;
								(ii)any transaction effected by an agreement
			 under which the transferring insurer continues to remain directly liable to the
			 policyholders under the insurance policies;
								(iii)the substitution of 1 insurer for another
			 upon the expiration of insurance coverage pursuant to statutory or contractual
			 requirements and the issuance of a new policy of insurance by that
			 insurer;
								(iv)the transfer of policies of insurance
			 pursuant to merger or consolidation of 2 or more insurers to the extent that
			 those transactions are regulated by statute;
								(v)any transaction effected by an insurer
			 subject to a judicial order of receivership, liquidation, or rehabilitation;
			 or
								(vi)any transfer of liabilities from 1 insurer
			 to another under a single group insurance policy upon the request of the group
			 policyholder.
								(4)Permitted
			 national insurerThe term
			 permitted national insurer means—
							(A)a State insurer that is converting to a
			 national insurer under section 1206; or
							(B)a national insurer that is being newly
			 chartered under section 1201 and licensed under section 1203.
							(5)Transferred
			 insurance policiesThe term
			 transferred insurance policies means the insurance policies that
			 are subject to the bulk transfer.
						(6)Transferring
			 insurerThe term
			 transferring insurer means the insurer in privity of contract with
			 the policyholders under the existing insurance policies that are subject to the
			 bulk transfer.
						(b)Bulk Transfers
			 AuthorizedThe following bulk
			 transfers are authorized:
						(1)A State insurer as the transferring insurer
			 and a permitted national insurer as the assuming insurer.
						(2)A permitted national insurer as the
			 transferring insurer and a State insurer as the assuming insurer.
						(3)A national insurer as the transferring
			 insurer and a national insurer as the assuming insurer.
						(4)A State insurer as the transferring insurer
			 and a national insurer that is not a permitted national insurer as the assuming
			 insurer.
						(5)A national insurer that is not a permitted
			 national insurer as the transferring insurer and a State insurer as the
			 assuming insurer.
						(c)Commissioner
			 Approval
						(1)In
			 generalA national insurer
			 shall not effect a bulk transfer as either the transferring insurer or the
			 assuming insurer as authorized under paragraph (1), (2), (3), or (5) of
			 subsection (b) without the prior approval of the Commissioner, in accordance
			 with such regulations as the Commissioner shall prescribe.
						(2)Standard of
			 approvalThe Commissioner
			 shall approve a bulk transfer under paragraph (1), after notice and a hearing,
			 unless the Commissioner determines that the bulk transfer is likely to be
			 hazardous to policyholders of transferred insurance policies, policyholders of
			 the transferring insurer, or policyholders of the assuming insurer.
						(d)Policyholder
			 Consent
						(1)No consent
			 requiredNotwithstanding any
			 other provision of law, a national insurer may, upon the approval of the
			 Commissioner, effect a bulk transfer under paragraph (1) or (2) of subsection
			 (b), as either the transferring insurer or the assuming insurer, without
			 obtaining policyholder consent.
						(2)Between
			 national insurersNotwithstanding any other provision of law,
			 a national insurer may, upon the approval of the Commissioner, effect a bulk
			 transfer under subsection (b)(3) as either the transferring insurer or the
			 assuming insurer, in accordance with the requirements prescribed by the
			 Commissioner. Such requirements shall specify whether policyholder consent to
			 such a bulk transfer is required and, if policyholder consent is required, the
			 form in which such consent is required to be given.
						(3)Additional
			 provisionsIn addition to any
			 policyholder consent required by any other applicable provision of law, the
			 Commissioner may prescribe, by regulation, whether policyholder consent is
			 required for a bulk transfer authorized under subsection (b)(5) and, if
			 policyholder consent is required, the form in which such consent is required to
			 be given.
						(e)Release From
			 LiabilityUpon the completion
			 of a bulk transfer under this section, the transferring insurer shall be
			 released from its obligations under the transferred insurance policies.
					(f)State
			 Law
						(1)ProhibitionExcept as provided in paragraph (2), a
			 State may not, by statute, regulation, order, interpretation, or
			 otherwise—
							(A)require a national insurer, a permitted
			 national insurer, or a State insurer to—
								(i)obtain policyholder consent to a bulk
			 transfer; or
								(ii)submit the bulk transfer to State review or
			 action (including approval and nondisapproval); or
								(B)prevent or significantly interfere with a
			 bulk transfer effected pursuant to this section.
							(2)ConstructionParagraph (1) shall not be construed to
			 prohibit any State from—
							(A)collecting, reviewing, and taking action
			 (including approval or disapproval) on applications and other documents or
			 reports concerning a proposed bulk transfer permitted under—
								(i)paragraph (2), (4), or (5) of subsection
			 (b) to which a State insurer (other than a permitted national insurer)
			 domiciled in that State is a party; or
								(ii)paragraph (4) or (5) of subsection (b) to
			 which a State insurer (other than a permitted national insurer), other than a
			 State insurer domiciled in that State, is a party, if the review or action
			 meets the standards set forth in paragraph (3); or
								(B)requiring policyholder consent of a
			 proposed bulk transfer permitted under paragraph (4) or (5) of subsection
			 (b).
							(3)StandardsA review or action meets the standards
			 under this paragraph, if it—
							(A)is based on standards that are not more
			 onerous than those imposed by the Commissioner;
							(B)occurs within a reasonable time frame that
			 advances the purposes of this section;
							(C)is made in close consultation and
			 cooperation with the Commissioner;
							(D)is without bias or discrimination toward
			 either the transferring insurer or the assuming insurer;
							(E)serves a legitimate State interest;
			 and
							(F)does not frustrate the proposed bulk
			 transfer.
							(4)Notice of
			 failureIf the Commissioner
			 finds that any State review or action under paragraph (2)(A) fails to meet any
			 of the standards set forth in paragraph (3), the Commissioner may provide the
			 applicable State with notice of such failure and the reasons for such
			 failure.
						(g)Differential
			 Treatment ProhibitedA State
			 may not, by statute, regulation, order, interpretation, or otherwise, treat a
			 national insurer, a permitted national insurer, or a State insurer entering
			 into a bulk transfer agreement with a national insurer, a permitted national
			 insurer, a State insurer, or any affiliate or subsidiary of such insurer,
			 differently than any other insurer operating in that State.
					(h)No Delegation
			 PermittedThe Commissioner
			 may not delegate to any insurance self-regulatory organization any authority
			 conferred under this section with respect to any bulk transfer involving a
			 national insurer.
					1234.Domestication of
			 United States branch of a non-United States insurer
					(a)Domestication
			 PermittedNotwithstanding any
			 other provision of law, any non-United States insurer having its United States
			 branch entered through a State or established pursuant to section 1202, and
			 owning beneficially, directly or indirectly, all outstanding shares of a
			 national insurer may, upon the written approval by the Commissioner,
			 domesticate its United States branch by agreeing in writing with such national
			 insurer to the acquisition of the business and assets, and the assumption of
			 all liabilities, of the United States branch, by the national insurer for no
			 consideration except such assumption.
					(b)Approval by
			 CommissionerIf the
			 Commissioner determines that the domestication of a United States branch of a
			 non-United States insurer complies with the provisions of this section and that
			 the interests of policyholders and creditors of the United States branch are
			 not materially affected in an adverse manner by such domestication, the
			 Commissioner may approve the domestication in accordance with this
			 section.
					(c)Effective Date
			 of Domestication
						(1)In
			 generalThe domestication of
			 the United States branch shall be effective on the date on which a certified
			 copy of the instrument of transfer and assumption is filed with the
			 Commissioner.
						(2)Effect of
			 domesticationOn the date
			 described in paragraph (1)—
							(A)all rights, franchises, and interests of
			 such United States branch in and to every species of property, real, personal,
			 and mixed, and things in action belonging to such branch, shall be deemed
			 transferred to and vested in the acquiring national insurer;
							(B)the acquiring national insurer shall be
			 deemed to have assumed all liabilities of the United States branch;
							(C)all deposits of the United States branch
			 held by State officers or other State regulatory agencies under State law shall
			 be released; and
							(D)the non-United States insurer and the
			 United States branch shall be released from all liabilities so assumed.
							(d)Release of
			 DepositsAt the time of the
			 domestication of a United States branch under this section, the Commissioner
			 shall—
						(1)transfer to the account of the acquiring
			 national insurer the securities deposited by such United States branch in
			 compliance with the provisions of this Act; and
						(2)consent that the trustee of the trusteed
			 assets deposited by such United States branch in compliance with the provisions
			 of this Act shall withdraw from the trust and transfer and deliver to the
			 acquiring national insurer all assets held by such trustee.
						(e)Withdrawal and
			 Transfer of Trusteed Assets
						(1)In
			 generalAt the time of the
			 domestication of a United States branch established under State law, the
			 trustee of any trusteed assets deposited by such United States branch in
			 compliance with applicable State law shall, with the consent of the
			 Commissioner—
							(A)withdraw the trusteed assets from the
			 trust; and
							(B)transfer and deliver to the acquiring
			 national insurer all assets held by such trustee.
							(2)LimitationNo State may, by statute, regulation,
			 order, interpretation, or otherwise, prevent, significantly interfere with,
			 review, approve, or disapprove the withdrawal of trusteed assets or other
			 deposits of a United States branch established under State law that is
			 domesticated pursuant to this section, if such withdrawal is made
			 contemporaneously with or subsequent to the consummation of a domestication of
			 the United States branch under this section.
						(f)No Delegation
			 PermittedThe Commissioner
			 may not delegate to any insurance self-regulatory organization any authority
			 under this section with respect to the domestication of a United States branch
			 of a non-United States insurer.
					1235.Mergers,
			 consolidations, and acquisitions of national agencies
					(a)national agency
			 Resulting
						(1)In
			 generalNotwithstanding any
			 other provision of law, a national agency may, with the approval of the
			 Commissioner, merge, consolidate with, acquire all or substantially all the
			 assets of, or assume all or substantially all the liabilities of, another
			 national agency or a State insurance agency in a transaction in which a
			 national agency is the resulting agency, the acquiring agency, or the assuming
			 agency.
						(2)Merger,
			 consolidation, and acquisition proceduresThe Commissioner is authorized, under such
			 regulations as the Commissioner may prescribe, to provide for—
							(A)the merger or consolidation of a national
			 agency with another national agency or a State insurance agency in a
			 transaction in which a national agency is the resulting agency; and
							(B)the acquisition or assumption by a national
			 agency of all or substantially all the assets or all or substantially all the
			 liabilities of another national agency or a State insurance agency in a
			 transaction in which the national agency is the acquiring or assuming
			 agency.
							(3)Effect of
			 merger or consolidationUpon
			 the merger or consolidation of a national agency with another national agency
			 or a State insurance agency under this section—
							(A)the corporate existence of each of the
			 merging or consolidating agencies shall be merged or consolidated into the
			 resulting agency, and the resulting agency shall be deemed to be the same
			 corporation as each agency participating in the merger or consolidation;
			 and
							(B)except as provided under paragraph (4), the
			 resulting agency shall have all the rights, privileges, liabilities, property
			 interests, and other interests and obligations that each agency participating
			 in the merger or consolidation had immediately before the merger or
			 consolidation.
							(4)LimitationUpon a merger or consolidation under this
			 subsection, the resulting agency—
							(A)shall not hold any State license to sell,
			 solicit, or negotiate insurance that was held by a State agency participating
			 in the merger or consolidation; and
							(B)shall obtain, in accordance with section
			 1301, appropriate licenses for all lines of insurance that it sells, solicits,
			 or negotiates except for those lines of insurance for which a national agency
			 participating in the merger or consolidation held a Federal producer’s license
			 immediately before the merger or consolidation.
							(5)Special
			 authorityThe Commissioner
			 may, subject to such regulations as the Commissioner may prescribe, permit a
			 national agency resulting from a merger or consolidation under this subsection
			 to retain, hold, or exercise such assets, liabilities, powers, and authorities
			 that do not conform to the legal requirements applicable to national agencies
			 as the Commissioner determines to be appropriate.
						(b)State Insurance
			 Agency Resulting
						(1)In
			 generalSubject to such
			 notification procedures as the Commissioner may prescribe by regulation, a
			 State insurance agency may merge, consolidate with, acquire assets of, or
			 assume liabilities of, a national agency in a transaction in which a State
			 insurance agency is the resulting agency, in accordance with applicable State
			 law.
						(2)Savings
			 provisionNothing in this
			 subsection or in a transaction pursuant to this subsection shall abrogate any
			 rights, privileges, liabilities, property interests, other interests, or
			 obligations that the national agency had immediately before the
			 transaction.
						(c)Effect of
			 Assumption of LiabilitiesIf
			 the liabilities of a national agency are assumed by another national agency or
			 a State insurance agency in accordance with the provisions of this Act, such
			 national agency from whom the liabilities are assumed shall be released from
			 all liabilities so assumed upon their assumption by the other national agency
			 or a State insurance agency.
					(d)No Delegation
			 PermittedThe Commissioner
			 may not delegate to any insurance self-regulatory organization any authority
			 conferred under this section with respect to any merger, consolidation, or
			 acquisition of assets or assumption of liabilities involving a national
			 agency.
					EConversions
				1241.DefinitionsIn this subtitle, the following definitions
			 shall apply:
					(1)Adoption
			 DateThe term adoption
			 date means the date on which the board of directors of the converting
			 mutual insurer or converting stock insurer adopts the plan of
			 conversion.
					(2)Converted
			 mutual insurerThe term
			 converted mutual insurer means the national life insurer in mutual
			 form into which a stock life insurer has been converted in accordance with the
			 provisions of section 1242.
					(3)Converted stock
			 insurerThe term
			 converted stock insurer means the national insurer in stock form
			 into which a mutual insurer has been converted in accordance with the
			 provisions of section 1243.
					(4)Converting
			 mutual insurerThe term
			 converting mutual insurer means the mutual insurer that is
			 converting under a plan of conversion under section 1243.
					(5)Converting
			 stock insurerThe term
			 converting stock insurer means the stock life insurer that is
			 converting under a plan of conversion under section 1242.
					(6)Membership
			 interestsThe term
			 membership interests—
						(A)means the interests of members and
			 policyholders of the mutual insurer arising under the charter and bylaws of the
			 mutual insurer or otherwise by applicable law;
						(B)includes the right to vote for directors of
			 the mutual insurer and the right to vote on any plan of merger or consolidation
			 of the mutual insurer; and
						(C)does not include rights in surplus, if
			 any.
						(7)Mutual
			 insurerThe term mutual
			 insurer means the State insurer in mutual form or national insurer in
			 mutual form that is converting to a national insurer in stock form pursuant to
			 a plan of conversion adopted in accordance with section 1243.
					(8)Plan of
			 conversion or planThe terms
			 plan of conversion and plan mean a plan of conversion
			 adopted by a stock life insurer or a mutual insurer in accordance with this
			 subtitle.
					(9)Rights in
			 surplusThe term rights
			 in surplus—
						(A)means rights, if any, of members or
			 policyholders of the mutual insurer to a return of that portion of the surplus
			 that has not been apportioned or declared by the board of directors for
			 policyholder dividends;
						(B)includes rights of members or policyholders
			 of the mutual insurer to a distribution of surplus in liquidation or
			 conservation of the insurer under applicable law, or in a dissolution or
			 winding up; and
						(C)does not include any right expressly
			 conferred solely by the terms of an insurance policy.
						(10)Stock life
			 insurerThe term stock
			 life insurer means the State life insurer in stock form or national life
			 insurer in stock form that is converting to a national life insurer in mutual
			 form pursuant to a plan of conversion adopted in accordance with section
			 1242.
					1242.Conversion of stock
			 life insurer to national life insurer in mutual form
					(a)Authority To
			 ConvertNotwithstanding any
			 other provision of law, a stock life insurer may convert to a national insurer
			 in mutual form in accordance with a plan of conversion approved by the
			 Commissioner under this section that meets the requirements of this section,
			 and by complying with the requirements of this section and rules issued by the
			 Commissioner under this Act.
					(b)Plan of
			 Conversion
						(1)In
			 generalThe plan of
			 conversion required by this section—
							(A)shall be adopted by the board of directors
			 of the converting stock insurer; and
							(B)shall provide for the conversion of the
			 converting stock insurer into a national life insurer in mutual form.
							(2)Issuance of
			 stock after adoption dateNo
			 additional shares of capital stock shall be issued after the adoption date,
			 except that—
							(A)stock options to purchase capital stock may
			 continue to be issued under existing contracts; and
							(B)outstanding options may continue to be
			 exercised until the effective date of the plan of conversion.
							(3)ContentsThe plan of conversion shall provide
			 for—
							(A)the purchase by the converting stock
			 insurer of all of its outstanding capital stock, at a price either specified in
			 the plan or to be determined under a formula specified in the plan, for cash or
			 other consideration as set forth in the plan; and
							(B)the termination, upon terms specified in
			 the plan, of any contractual obligation inconsistent with the nature of a
			 mutual insurer, including any obligation to issue stock options or issue
			 capital stock upon exercise of options.
							(c)Approval of
			 Plan by CommissionerThe
			 Commissioner shall approve the plan of conversion required by this section, if
			 the Commissioner finds, after a hearing, that—
						(1)the plan is fair and equitable to the
			 policyholders, shareholders, and holders of options to acquire capital stock of
			 the converting stock insurer;
						(2)the plan does not violate the law;
			 and
						(3)the converted mutual insurer will, after
			 the conversion, satisfy the requirements for the issuance of a license to write
			 the lines of insurance for which it is licensed.
						(d)Vote on
			 Approval of Plan
						(1)StockholdersThe plan of conversion shall be submitted
			 to the holders of record on the adoption date of the converting stock insurer’s
			 shares entitled to vote thereon and shall be subject to approval of the holders
			 of a majority of such shares.
						(2)Policyholders
							(A)SubmissionThe plan of conversion shall be submitted
			 to policyholders of the converting stock insurer—
								(i)who are insured for at least $1,000;
			 and
								(ii)whose policy of insurance is in
			 force—
									(I)for a period of at least 1 year before the
			 adoption date;
									(II)on the adoption date; and
									(III)on the date of the meeting of policyholders
			 called for the purpose of approving the plan of conversion.
									(B)ApprovalThe plan of conversion shall be subject to
			 the approval of a majority of the votes cast by the policyholders described in
			 subparagraph (A).
							(e)Effect of
			 Conversion on Converted Mutual Insurers
						(1)In
			 generalOn the effective date
			 of the plan of conversion, the stock insurer shall become a national life
			 insurer in mutual form and shareholders eligible to receive consideration under
			 the plan of conversion are entitled to receive the consideration specified in
			 the plan in exchange for their shares of capital stock of the converting stock
			 insurer.
						(2)No effect on
			 existing rights and liabilitiesThe converted mutual insurer is a
			 continuation of the original stock life insurer, and the conversion shall not
			 annul, modify, or change any of the original stock life insurer’s existing
			 suits, rights, contracts, or liabilities, except as provided in the plan of
			 conversion.
						(3)Rights after
			 conversionAfter conversion,
			 the converted mutual insurer shall—
							(A)exercise all the rights and powers and
			 perform all the duties conferred or imposed by law upon insurers writing the
			 classes of insurance written by the converted mutual insurer; and
							(B)retain the rights and contracts existing
			 prior to conversion, subject to the effect of the plan.
							(f)Time Limits for
			 Plan Actions
						(1)In
			 generalNotwithstanding any
			 other provision of law, actions concerning any plan of conversion or proposed
			 plan of conversion under this section or any acts taken or proposed to be taken
			 under this section shall be commenced not later than 30 days after the date on
			 which the plan of conversion is approved by the Commissioner under subsection
			 (c).
						(2)Plan
			 withdrawnIf the plan of
			 conversion is withdrawn, the actions described in paragraph (1) shall be
			 commenced not later than 30 days after the date on which the board of directors
			 approves a resolution to withdraw the plan.
						(g)Effect on State
			 LawNo State may, by statute,
			 regulation, order, interpretation, or otherwise, prevent or interfere with a
			 conversion under this section or impede the activities of, take any action
			 against, or apply any provision of law or regulation to, any such stock life
			 insurer because the stock life insurer plans to convert, or has converted, to a
			 national life insurer in mutual form under this section.
					(h)No Delegation
			 PermittedThe Commissioner
			 may not delegate to any insurance self-regulatory organization any authority
			 under this section with respect to the conversion of a stock life
			 insurer.
					1243.Conversion of
			 mutual insurer to national insurer in stock form
					(a)Authority To
			 ConvertNotwithstanding any
			 other provision of law, a mutual insurer may convert to a national insurer in
			 stock form in accordance with a plan of conversion approved by the Commissioner
			 under this section that meets the requirements of this section, and by
			 complying with the requirements of this section and the rules issued by the
			 Commissioner under this Act.
					(b)Plan of
			 Conversion
						(1)In
			 generalThe plan of
			 conversion—
							(A)shall be adopted by the board of directors
			 of the converting mutual insurer;
							(B)shall provide for the conversion of the
			 converting mutual insurer into a national insurer in stock form; and
							(C)may provide for effecting the conversion by
			 merger of the mutual insurer with another company.
							(2)ContentsThe plan of conversion shall provide
			 that—
							(A)all membership interests and rights in
			 surplus are extinguished;
							(B)each eligible person will receive, without
			 payment by the person, consideration that is allocated among the eligible
			 persons using a fair and equitable formula; and
							(C)eligible persons may receive 1 or more
			 kinds of consideration, including—
								(i)cash;
								(ii)shares of capital stock of the converting
			 mutual insurer;
								(iii)shares of capital stock (or interests in
			 shares of capital stock) of a corporation that, after the conversion, directly
			 or indirectly, controls the converted stock insurer;
								(iv)premium credits;
								(v)enhanced insurance benefits; or
								(vi)in the case of a converting mutual insurer
			 that is a life insurer, credits to insurance policy account values, as set
			 forth in the plan.
								(c)Approval of
			 Plan by CommissionerThe
			 Commissioner shall approve the plan of conversion required by this section, if
			 the Commissioner finds, after a hearing, that—
						(1)the plan is fair and equitable to the
			 insurer and its policyholders;
						(2)the plan does not violate the law;
			 and
						(3)the converted stock insurer will, after the
			 conversion, satisfy the requirements for the issuance of a license to write the
			 line or lines of insurance for which it is licensed.
						(d)Vote on
			 Approval of PlanThe plan of
			 conversion shall be submitted to those persons who are eligible to vote on the
			 plan and shall be subject to approval of a majority of the votes cast by such
			 persons.
					(e)Employee Stock
			 Purchases; Stock OptionsSubject to regulations prescribed by the
			 Commissioner, the converted insurer or a corporation that, after the
			 conversion, directly or indirectly, controls the converted insurer, may
			 establish stock option, incentive, and share ownership plans customary for
			 publicly traded companies in the same and similar industries.
					(f)Effect of
			 Conversion on Converted Stock Insurers
						(1)In
			 generalOn the effective date
			 of the plan of conversion—
							(A)the mutual insurer shall become a national
			 insurer in stock form;
							(B)all membership interests and rights in
			 surplus shall be extinguished; and
							(C)persons eligible to receive consideration
			 under the plan of conversion shall be entitled to receive the consideration
			 specified in the plan in exchange for membership interests and liquidation of
			 rights in surplus.
							(2)No effect on
			 existing rights and liabilitiesThe converted stock insurer is a
			 continuation of the original mutual insurer, and the conversion shall not
			 annul, modify, or change any of the original mutual insurer’s existing suits,
			 rights, contracts, or liabilities, except as provided in the plan of
			 conversion.
						(3)Rights after
			 conversionAfter conversion,
			 the converted stock insurer shall—
							(A)exercise all the rights and powers and
			 perform all the duties conferred or imposed by law upon insurers writing the
			 classes of insurance written by the converted stock insurer; and
							(B)retain the rights and contracts existing
			 prior to conversion, subject to the effect of the plan.
							(g)Limitations on
			 Acquiring Converted Stock Insurer
						(1)In
			 generalDuring the 5-year
			 period beginning on the effective date of the plan of conversion, no person or
			 group of persons acting in concert shall directly or indirectly offer to
			 acquire, or acquire in any manner, the beneficial ownership of 5 percent or
			 more of any class of voting securities of a converted insurer or of a person
			 that controls the converted insurer, without the prior consent of the
			 Commissioner.
						(2)Effect of
			 violationUpon the violation
			 of paragraph (1), or any action that, if consummated, would constitute such a
			 violation, all voting securities of the converted insurer or of the person
			 acquired by any person in excess of the maximum amount permitted to be acquired
			 by the person under paragraph (1) shall be deemed to be nonvoting securities of
			 the converted stock insurer or of that person.
						(3)Enforcement
							(A)CommencementA violation or action described in
			 paragraph (1) may be enforced or enjoined by appropriate proceeding commenced
			 by the converted stock insurer or the Commissioner in—
								(i)the United States district court for the
			 judicial district in which the main office of the converted stock insurer is
			 located;
								(ii)the United States District Court for the
			 District of Columbia; or
								(iii)any other court having jurisdiction.
								(B)OrderThe court may issue any order it finds
			 necessary to cure the violation or to prevent the proposed action.
							(h)Time Limits for
			 Plan Actions
						(1)In
			 generalNotwithstanding any
			 other provision of law, actions concerning any plan of conversion or proposed
			 plan of conversion under this section or any acts taken or proposed to be taken
			 under this section shall be commenced not later than 30 days after the date on
			 which the plan of conversion is approved by the Commissioner under subsection
			 (c).
						(2)Plan
			 withdrawnIf the plan of
			 conversion is withdrawn, the actions shall be commenced not later than 30 days
			 after the date on which the board of directors approves a resolution to
			 withdraw the plan.
						(i)Effect on State
			 lawNo State may, by statute,
			 regulation, order, interpretation, or otherwise, prevent or interfere with a
			 conversion under this section or impede the activities of, take any action
			 against, or apply any provision of law or regulation to, any such mutual
			 insurer because that mutual insurer plans to convert, or has converted, to a
			 national insurer in stock form under this section.
					(j)No Delegation
			 PermittedThe Commissioner
			 may not delegate to any insurance self-regulatory organization any authority
			 under this section with respect to the conversion of a mutual insurer.
					FState Taxation
				1251.State taxation of
			 national insurers
					(a)State Taxation
			 RuleExcept as provided in
			 subsection (b) and section 1610, a national insurer doing business in any State
			 shall be subject to all applicable State and local taxes, assessments, and
			 charges including insurance retaliatory taxes or other similar taxes, and shall
			 be entitled to all applicable tax credits, deductions, and offsets provided
			 under State law, as well as all policyholder surcharge provisions under State
			 law, to the same extent and in the same manner as an insurer licensed to do
			 business in such State and chartered in the State where the national insurer is
			 considered domiciled under subsection (c) or (d), except that, such national
			 insurer shall not be subject to—
						(1)any additional taxes, assessments, and
			 charges imposed by such State (or local government) by reason of the failure of
			 the national insurer to be licensed or otherwise authorized to conduct business
			 or write or sell insurance policies, by such State; or
						(2)special
			 assessments and charges that fund services that the State does not provide with
			 respect to the national insurer.
						(b)ExceptionNo State shall have power to impose an
			 insurance retaliatory tax on any national insurer, unless—
						(1)for any tax purpose for which State of
			 domicile is relevant, every national insurer is treated by such State as
			 domiciled in the State designated by each national insurer under subsection
			 (c); and
						(2)the insurance retaliatory tax is imposed by
			 such State on every national insurer to the same extent and in the same manner
			 as it is imposed on every insurer chartered in the State where the national
			 insurer is considered domiciled under subsection (c).
						(c)Designation of
			 Domicile
						(1)In
			 generalA national insurer
			 may designate, as its State of domicile, by filing such designation in writing
			 with the Commissioner—
							(A)the State in which the national insurer’s
			 principal place of business in the United States is located; or
							(B)in the case of an insurer that has
			 converted from a State insurer to a national insurer under this Act, the State
			 in which such insurer was domiciled immediately before such conversion.
							(2)No Designation
			 by national insurerIf a
			 national insurer does not make a designation of a State of domicile under this
			 subsection, the national insurer shall be deemed to have designated as its
			 State of domicile the State in which its principal place of business in the
			 United States is located.
						(d)Change in
			 DomicileA national insurer
			 may change its State of domicile, with the approval of the Commissioner, to any
			 other State meeting the requirements under subsection (c).
					(e)Status of
			 national insurerFor purposes
			 of State taxation, a national insurer—
						(1)shall not be considered a department,
			 agency, or instrumentality of the Federal Government; and
						(2)except as provided in this section, a
			 national insurer shall not be exempt from any State tax or subject to a lesser
			 burden of any State tax, solely by reason of its status as a national insurer
			 under this Act.
						1252.State taxation of
			 national agencies
					(a)State Taxation
			 RuleA national agency shall
			 be subject to all taxes imposed under any applicable provision of State law, to
			 the same extent and in the same manner as an agency chartered in the State in
			 which the national agency is considered domiciled pursuant to subsection
			 (b).
					(b)State of
			 DomicileFor purposes of this
			 section, the State of domicile of a national agency shall be deemed to be the
			 State in which the principal place of business of the national agency in the
			 United States is located.
					(c)Status of
			 national agencyFor purposes
			 of State taxation, a national agency shall not—
						(1)be considered to be a department, agency,
			 or instrumentality of the Federal Government; and
						(2)except as provided in this section, be
			 exempt from any State tax or subject to a lesser burden of any State tax,
			 solely by reason of its status as a national agency under this Act.
						1253.State
			 taxation of non-admitted and surplus lines insurance
					(a)In
			 generalNo State, other than the State in which an insured
			 maintains its principal place of business or, in the case of an individual,
			 maintains a principal residence, may require any Premium Tax for Non-Admitted
			 Insurance or Surplus Lines Insurance.
					(b)DefinitionFor
			 purposes of this section, the term Premium Tax for Non-Admitted or
			 Surplus Lines Insurance means any tax, fee, assessment, or other charge
			 imposed by a State on an insured, either directly or through a producer that is
			 based upon any payment made as consideration for Non-Admitted Insurance or
			 Surplus Lines Insurance, and any other compensation given in consideration for
			 a contract of insurance.
					IIIInsurance Producers And Other Insurance
			 Servicing Persons
			1301.Federal licensing
			 of insurance producers
				(a)Commission
			 AuthorityThe
			 Commissioner—
					(1)shall have authority to issue Federal
			 producer licenses; and
					(2)shall, by regulation—
						(A)define the line or lines of insurance for
			 which a person may obtain a Federal producer license, which shall include
			 surplus lines of insurance or non-admitted insurance; and
						(B)specify educational and examination
			 requirements for persons seeking a Federal producer license, other than
			 national agencies that are subject to chartering criteria under section
			 1201.
						(b)National
			 agenciesThe Commissioner
			 shall issue a Federal producer license to a national agency upon the issuance
			 of a charter certificate to such Agency pursuant to section 1201.
				(c)Authority of
			 Person Holding a Federal Producer LicenseA Federal producer license issued under
			 this section authorizes the person to sell, solicit, or negotiate insurance in
			 any State for any line or lines of insurance specified in such license, and
			 exercise all such incidental powers, as shall be necessary to carry out such
			 activities, including claims adjustments and settlement, risk management,
			 employee benefits advice, retirement planning, and any other insurance-related
			 consulting activities.
				(d)Examinations
			 and ReportsIn addition to
			 the examination and reporting requirements applicable to national agencies
			 pursuant to sections 1124 and 1125, the Commissioner may—
					(1)provide for the examination of federally
			 licensed insurance producers that are not national agencies only in response to
			 a complaint or any evidence that the federally licensed insurance producer has
			 violated or is about to violate—
						(A)a law, rule, or regulation;
						(B)any condition imposed in writing by the
			 Commissioner in connection with issuing a Federal producer license; or
						(C)any written agreement entered into with the
			 Commissioner; and
						(2)require federally licensed insurance
			 producers that are not national agencies to make such reports, containing such
			 information and in such form, as the Commissioner may prescribe by regulation,
			 to the extent necessary to require compliance with this Act.
					(e)Information
			 PracticesThe Commissioner
			 may, by regulation, provide that there shall be no civil liability imposed on
			 and no cause of action shall arise from a national insurer or national agency,
			 an insurer-affiliated party, or a federally licensed insurance producer
			 submitting any statement or information required under this Act or any
			 regulation thereunder or requested in writing by the Commissioner relating to
			 the conduct of a federally licensed insurance producer, provided that—
					(1)this protection may not apply to false
			 statements made with actual malice; and
					(2)such regulation shall not abrogate or
			 modify any existing common law or statutory privileges or immunities.
					(f)Authority of
			 State licensed insurance producerAn insurance producer licensed
			 by a State may sell, solicit, or negotiate insurance in such State on behalf of
			 a national insurer without a Federal producer license.
				1302.Producer
			 database
				(a)In
			 GeneralThe Commissioner
			 shall adopt regulations for the development of an electronic database
			 consisting of information relating to federally licensed insurance producers
			 and an electronic communication network that links the Commissioner with State
			 insurance regulators and insurers for an electronic exchange of such
			 information.
				(b)MaintenanceThe Commissioner, by rule or order, may
			 delegate authority over the maintenance of each database described in
			 subsection (a) to an insurance self-regulatory organization. In making any such
			 rule or entering any such order, the Commissioner shall take into consideration
			 the regulatory capabilities and procedures of the insurance self-regulatory
			 organization, availability of staff, convenience of location, avoidance of
			 unnecessary regulatory duplication, and any other factors the Commissioner may
			 consider appropriate to the protection of policyholders, the efficiency of the
			 producer licensing system, and the cooperation and coordination among
			 regulatory organizations.
				1303.Supervision and
			 oversight of federally licensed insurance producers
				(a)PurposeThe purpose of this section is to establish
			 when a national insurer, national agency, or other federally licensed insurance
			 producer has a duty to supervise a federally licensed insurance producer who is
			 an individual. The duty to supervise as required in this section shall be in
			 addition to the authority of the Commissioner to exercise its powers under
			 section 1102(b).
				(b)Duty To
			 Supervise
					(1)national
			 insurersA national insurer
			 shall have a duty to supervise the sales and marketing practices of a federally
			 licensed insurance producer who is an individual with respect to the sale,
			 solicitation, or negotiation of insurance policies of such national insurer,
			 if—
						(A)such producer is an—
							(i)employee of the national insurer; or
							(ii)agent of the national insurer; and
							(B)the entire or principal business activity
			 of such producer is devoted to the sale, solicitation, or negotiation of
			 insurance policies for such insurer, the supervision of the agents for such
			 insurer, or both.
						(2)National
			 agencies and other federally licensed producersA national agency or other federally
			 licensed insurance producer has a duty to supervise the sales and marketing
			 practices of a federally licensed insurance producer who is an individual with
			 respect to the sale, solicitation, or negotiation of insurance policies, if
			 such producer—
						(A)is an employee of such agency or other
			 producer, and the sale, solicitation, and negotiation of insurance is within
			 the scope of employment of the producer; or
						(B)is an agent of such agency or other
			 producer, and the sale, solicitation, and negotiation of insurance is pursuant
			 to the terms of an agreement between the agent and such national agency or
			 other producer.
						(3)Standards for
			 supervisionThe Commissioner
			 shall, by regulation, establish standards for the duties established in
			 paragraphs (1) and (2). Such standards shall not conflict with the rules
			 adopted by any self-regulatory organization approved by the Securities and
			 Exchange Commission pursuant to its authority under section 19(b)(1) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78s(b)(1)) for broker-dealer
			 supervision of registered representatives.
					(4)ExemptionThe
			 Commissioner may, by regulation, exempt any class of persons from the duties
			 established under paragraphs (1) and (2), if the Commissioner determines that,
			 given the nature of the business relationship with the federally licensed
			 insurance producer who is an individual, it would be unreasonable or
			 inappropriate to require the class member to supervise such producer.
					(5)No
			 dutyA national insurer,
			 national agency, or other federally licensed insurance producer shall not have
			 a duty to supervise the sales and marketing practices of persons not described
			 in paragraph (1) or (2).
					(6)Oversight of
			 individual independent federally licensed insurance producers
						(A)In
			 generalThe sales and
			 marketing practices of a federally licensed insurance producer who is an
			 individual with respect to the sale, solicitation, or negotiation of insurance
			 policies shall be subject to the direct oversight of the Commissioner, if such
			 producer is not a person subject to supervision under the terms of paragraph
			 (1) or (2).
						(B)Standards and
			 proceduresThe Commissioner
			 shall, by regulation, establish standards and procedures for the direct
			 oversight of the sales and marketing practices of federally licensed insurance
			 producers described in subparagraph (A).
						(c)Wholesale life
			 insurance brokerage agenciesThis section shall not apply to any
			 wholesale life insurance brokerage agency, as that term is defined by the
			 Commissioner.
				1304.Relationship to
			 State law
				(a)No State
			 RestrictionsNo State may, by
			 statute, regulation, order, interpretation, or otherwise, prevent or restrict a
			 national insurer from engaging in the acts described in subsection (b) for any
			 person, or from engaging the services of a person who engages in such acts for
			 the national insurer, nor shall any State require that a person be licensed by
			 reason of engaging in such acts for a national insurer.
				(b)Acts Protected
			 From State RestrictionsThe
			 acts referred to in subsection (a) are the following:
					(1)Investigating, evaluating, ascertaining, or
			 determining the amount of or negotiating, settling, or adjusting or otherwise
			 participating in the disposal of claims, losses, or damages arising under
			 insurance policies written by a national insurer, whether the person performing
			 the act is called an adjuster, independent adjuster, or another name.
					(2)Soliciting, negotiating, or placing
			 reinsurance cessions or retrocessions on behalf of a ceding national insurer
			 without the authority or power to bind reinsurance on behalf of such national
			 insurer, whether the person performing the act is called a reinsurance
			 intermediary or another name.
					(3)Having authority to bind or manage all or
			 part of the assumed reinsurance business of a national insurer that is a
			 reinsurer (including the management of a separate division, department, or
			 underwriting office) and acting as an agent for such reinsurer, whether the
			 person performing the act is called a reinsurance intermediary-manager,
			 manager, or another name.
					(4)Directly or indirectly underwriting,
			 collecting charges or premiums, or adjusting or settling claims, in connection
			 with policies of insurance written by a national insurer.
					(c)Activities of
			 Federally Licensed Insurance ProducersNo State may—
					(1)by statute, regulation, order,
			 interpretation, or otherwise, prevent or restrict a federally licensed
			 insurance producer from engaging in any activity within the scope of authority
			 granted under section 1301(c); or
					(2)require such producer to be licensed by
			 reason of engaging in such acts on behalf of a national insurer, State insurer,
			 or a United States branch of a non-United States insurer.
					(d)Activities of
			 State ProducersNo State may,
			 by statute, regulation, order, interpretation, or otherwise, prevent or
			 restrict an insurance producer licensed by such State from selling, soliciting,
			 or negotiating insurance in such State on behalf of a national insurer.
				1305.Licensing
			 commencement date
				(a)Federally
			 licensed insurance producersThe Commissioner shall not license a
			 Federal insurance producer until after the following regulations have been
			 published in final form or interim final form:
					(1)The fee and assessment regulations required
			 by section 1122.
					(2)The reporting regulations required by
			 section 1124.
					(3)The market conduct regulations required by
			 section 1216.
					(4)The producer licensing regulations required
			 by section 1301.
					(5)Such other regulations that the
			 Commissioner determines, at the discretion of the Commissioner, to be necessary
			 prior to the initial licensing of Federal insurance producers.
					(b)Timing and
			 notice
					(1)TimingThe regulations described in subsection (a)
			 shall be published in final form, not later than 2 years after the initial
			 appointment and confirmation of the Commissioner.
					(2)NoticeAt such time as the regulations described
			 in subsection (a) have been issued in final form, the Commissioner shall
			 publish a notice in the Federal Register announcing that the Office is prepared
			 to act on licensing applications under this title.
					IVHolding Companies
			1401.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)Extraordinary
			 dividend or distributionExcept as may otherwise be specified by the
			 Commissioner by regulation, the term extraordinary dividend or
			 distribution means a dividend or distribution of cash or other property
			 on its outstanding shares (excluding pro rata distributions of any class of the
			 national insurer’s own shares), whose fair market value, together with that of
			 other dividends or distributions made within the prior 12 months, exceeds the
			 greater of—
					(A)10 percent of the policyholder surplus of
			 the national insurer, as of the prior December 31; or
					(B)the net income of the national insurer for
			 the 12-month period ending on the prior December 31.
					(2)Insurance
			 holding company systemThe
			 term insurance holding company system means 2 or more affiliated
			 persons, 1 or more of which is a national insurer.
				1402.Registration
				(a)RegistrationEach national insurer that is a member of
			 an insurance holding company system shall register with the
			 Commissioner.
				(b)Registration
			 StatementThe Commissioner
			 shall, by regulation, prescribe—
					(1)the form and content of the registration
			 statement to be filed pursuant to subsection (a); and
					(2)the time and place where the registration
			 statement is required to be filed with the Commissioner.
					(c)Termination of
			 RegistrationThe Commissioner
			 shall terminate the registration of any national insurer which demonstrates
			 that it no longer is a member of an insurance holding company system.
				(d)Consolidated
			 Registration StatementThe
			 Commissioner may require or allow 2 or more affiliated national insurers to
			 file a consolidated registration statement.
				(e)ExemptionsThe provisions of this section shall not
			 apply to any national insurer, information, or transaction if, and to the
			 extent that, the Commissioner by regulation or order, exempts such insurer,
			 information, or transaction from the provisions of this section.
				(f)DisclaimerAny person may file with the Commissioner a
			 disclaimer of affiliation with any national insurer or a disclaimer may be
			 filed by the national insurer or any member of an insurance holding company
			 system. The disclaimer shall fully disclose all material relationships and
			 bases for affiliation between the person and the national insurer as well as
			 the basis for disclaiming the affiliation. After a disclaimer has been filed,
			 the national insurer shall be relieved of any duty to register or report under
			 this section which may arise out of the national insurer’s relationship with
			 the person unless and until the Commissioner disallows the disclaimer. The
			 Commissioner shall disallow a disclaimer only after furnishing all parties in
			 interest with notice and opportunity to be heard and after making specific
			 findings of fact to support the disallowance.
				1403.Standards and
			 management of a national insurer within an insurance holding company
			 system
				(a)Transactions
			 Within an Insurance Holding Company System
					(1)StandardsTransactions within an insurance holding
			 company system to which a national insurer subject to registration under
			 section 1402 is a party shall be subject to the following standards:
						(A)The terms shall be fair, reasonable, and at
			 least as favorable to the national insurer as those that would be offered to,
			 or would apply to, a nonaffiliate.
						(B)Charges or fees for services performed
			 shall be reasonable and at least as favorable to the national insurer as those
			 that would be offered to, or would apply to, a nonaffiliate.
						(C)Expenses incurred and payment received
			 shall be allocated to the national insurer in conformity with customary
			 insurance accounting practices consistently applied.
						(D)The books, accounts, and records of each
			 party to all such transactions shall be so maintained as to clearly and
			 accurately disclose the nature and details of the transactions including such
			 accounting information as is necessary to support the reasonableness of the
			 charges or fees to the respective parties.
						(E)The national insurer’s surplus following
			 any dividends or distributions to shareholders shall be reasonable in relation
			 to the outstanding liabilities of the national insurer and adequate to meet its
			 financial needs.
						(2)Approval of
			 certain transactionsThe
			 Commissioner shall, by regulation, specify certain transactions involving a
			 national insurer and any person in its insurance holding company system that
			 are not permissible for a national insurer unless the national insurer has
			 notified the Commissioner in writing of its intention to enter into the
			 transaction and the Commissioner either has approved or not disapproved the
			 transaction within a specified time period.
					(3)Compliance with
			 standardsThe Commissioner,
			 in reviewing any transaction for which notice is required pursuant to paragraph
			 (2), shall consider whether the transaction complies with the standards set
			 forth in paragraph (1) and whether the transaction may adversely affect the
			 interests of policyholders.
					(b)Extraordinary
			 Dividends
					(1)In
			 generalNo national insurer
			 that is a member of an insurance holding company system shall pay any
			 extraordinary dividend or distribution to its shareholders until 30 days after
			 the Commissioner has received notice of the declaration in a form prescribed by
			 the Commissioner.
					(2)Conditional
			 dividend or distributionA
			 national insurer that is a member of an insurance holding company system may
			 declare an extraordinary dividend or distribution which is conditional upon the
			 Commissioner’s approval, and the declaration shall confer no rights upon
			 shareholders unless—
						(A)the Commissioner has approved the payment
			 of the dividend or distribution; or
						(B)the Commissioner has not disapproved
			 payment within the 30-day period referred to in paragraph (1).
						1404.Relationship to
			 State law
				(a)Permitted
			 AffiliationA national
			 insurer that is part of an insurance holding company system may be affiliated
			 with an insurer or agency that is not chartered or licensed under this
			 Act.
				(b)Reinsurance
			 Pooling AgreementsThe
			 Commissioner shall have exclusive jurisdiction over reinsurance pooling
			 agreements to which 1 or more national property/casualty insurers and
			 affiliated State property/casualty insurers, or agency are parties under which
			 policies of insurance sold, solicited, negotiated, and underwritten by and
			 reinsurance assumed by affiliated national property/casualty insurers and State
			 property/casualty insurers are pooled.
				1405.Conflict with other
			 Federal lawsThis title shall
			 be interpreted and applied so as not to conflict with or supersede the
			 provisions of any other Federal law or regulation governing the regulation of
			 holding companies, including financial holding companies, as defined in section
			 2 of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1841), and saving and loan holding companies, as
			 defined in section 10 of the Homeowners' Loan Act (12 U.S.C. 1467a).
			1406.No delegation
			 permittedThe Commissioner may
			 not delegate to any insurance self-regulatory organization any authority
			 conferred under this title with respect to regulation of a national insurer
			 that is a member of an insurance holding company system.
			VReceivership
			1501.Appointment of
			 Office as receiver
				(a)In
			 GeneralNotwithstanding any
			 other provision of Federal or State law, if any of the grounds under subsection
			 (c) exist, at the discretion of the Commissioner, the Commissioner may
			 establish a receivership for a national insurer for the purpose of
			 rehabilitation or liquidation, as appropriate.
				(b)AppointmentIn any receivership established under this
			 title, the Commissioner shall appoint the Office as receiver.
				(c)Grounds for
			 AppointmentThe grounds for
			 establishing a receivership for the purpose of rehabilitating or liquidating a
			 national insurer are as follows:
					(1)InsolvencyThe national insurer is insolvent.
					(2)Substantial
			 dissipationThe national
			 insurer has substantial dissipation of assets or earnings due to—
						(A)any violation of any provision of Federal
			 or State law; or
						(B)any hazardous practice.
						(3)Hazardous
			 conditionThe national
			 insurer is in such condition that the further transaction of business would be
			 hazardous, financially or otherwise, to policyholders, creditors, or the
			 public.
					(4)Cease-and-desist
			 ordersThe national insurer
			 has willfully violated a cease-and-desist order that has become final.
					(5)ConcealmentThe national insurer has concealed the
			 books, papers, records, or assets of the national insurer, or has refused to
			 submit the books, papers, records, or affairs of the national insurer, for
			 inspection to any examiner or to any lawful agent of the Commissioner.
					(6)Inability to
			 meet obligationsThe national
			 insurer is likely to be unable to pay its obligations or meet the demands of
			 its creditors in the normal course of business.
					(7)Violations of
			 lawThe national insurer has
			 willfully and continuously violated any law or regulation, or committed any
			 hazardous practice or condition, that is likely to—
						(A)cause insolvency or substantial dissipation
			 of assets or earnings; or
						(B)weaken the condition of the national
			 insurer.
						(8)ConsentThe national insurer, by resolution of its
			 board of directors or its shareholders or members, consents to the
			 appointment.
					(9)Money
			 launderingThe Attorney
			 General notifies the Commissioner in writing that the national insurer has been
			 found guilty of a criminal offense under section 1956 or 1957 of title 18,
			 United States Code, or section 5322 or 5324 of title 31, United States
			 Code.
					(d)Directors Not
			 LiableThe members of the
			 board of directors of a national insurer shall not be liable to the
			 shareholders, members, policyholders, or creditors of the insurer for
			 acquiescing in, or consenting in good faith to, the appointment of the Office
			 as a receiver.
				(e)Office Not
			 Subject to any Other Federal AgencyWhen acting as receiver, the Office shall
			 not be subject to the direction or supervision of any other agency of the
			 United States or any State in the exercise of the rights, powers, and
			 privileges of the Office.
				1502.Effect of
			 receivership proceedingAny
			 order issued placing a national insurer into a receivership under this title
			 for purposes of liquidation shall be deemed to be and have the effect of an
			 order of liquidation by a court of competent jurisdiction with a finding of
			 insolvency against the insurer for purposes of any provision of State law
			 relating to guaranty associations.
			1503.Powers and
			 duties
				(a)In
			 GeneralThe Office, as
			 receiver, shall have all of the powers of the directors, officers, and managers
			 of the national insurer, whose authority shall be suspended, except as they are
			 redelegated by the receiver.
				(b)Specific
			 PowersIn addition to those
			 powers otherwise provided by this title, the Office, as receiver, shall have
			 the power to—
					(1)use, sell, or lease property of the
			 insurer;
					(2)after notice and a hearing, borrow money on
			 the security of the national insurer’s assets, borrow money without security,
			 and execute and deliver all documents necessary to such transaction for the
			 purpose of facilitating the receiver;
					(3)collect all debts and monies due and claims
			 belonging to the national insurer, wherever located;
					(4)institute and pursue legal actions and to
			 continue any pending action, in any jurisdiction;
					(5)suspend, limit, or permit insurance policy
			 withdrawals in connection with insurance policies;
					(6)do other acts as are necessary or expedient
			 to collect, marshal, or protect the assets or property, including the power to
			 sell, compound, compromise, or assign debts for purposes of collection upon
			 such terms and conditions as the receiver considers best and that are
			 consistent with this title;
					(7)enter into contracts necessary to carry out
			 the order of rehabilitation or liquidation;
					(8)hold hearings, subpoena witnesses to compel
			 their attendance, administer oaths, examine a person under oath, and compel a
			 person to subscribe to the person’s testimony after it has been correctly
			 reduced to writing and, in connection with these powers, require the production
			 of books, papers, records, or other documents that the receiver considers
			 relevant to the inquiry; and
					(9)exercise all powers held or conferred upon
			 receivers by the laws of the United States that are not inconsistent with the
			 provisions of this title.
					1504.Rulemaking
				(a)In
			 GeneralThe Commissioner
			 shall establish, by regulation, standards and procedures for receivership
			 proceedings commenced under this title, including provisions regarding
			 automatic stays and other stays of proceedings, procedures, and priorities for
			 the allowance or disallowance of claims, standards for the treatment of
			 reinsurance, and such other matters as the Commissioner determines
			 appropriate.
				(b)ModelExcept as otherwise provided in this title,
			 the regulations issued by the Commissioner under subsection (a) shall be
			 substantially similar to the corresponding provisions of the Uniform
			 Receivership Law adopted by the Interstate Insurance Receivership Compact
			 Commission in September 1998.
				(c)Rules regarding
			 coordination With State guaranty associationsIn order to
			 facilitate insolvency protection of consumers pursuant to title VI, the
			 regulations issued by the Commissioner under subsection (a) shall contain
			 provisions that are substantially similar to sections 8I, 8J, 8K, and 14C of
			 the Life and Health Insurance Guaranty Association Model Act, as promulgated by
			 the NAIC, and in effect on May 24, 2007, and provisions substantially similar
			 to sections 405 and 612 of the Insurer Receivership Model Act, promulgated by
			 the NAIC in December 2005.
				1505.Judicial
			 review
				(a)National
			 insurers
					(1)In
			 generalWhenever the Office
			 is appointed as a receiver for a national insurer, the national insurer may,
			 within 30 days of such appointment, bring an action in the United States
			 District Court for the judicial district in which the principal place of
			 business of such insurer is located, or in the United States District Court for
			 the District of Columbia, for an order requiring the Office to remove itself as
			 receiver.
					(2)ReviewUpon the filing of an action under
			 paragraph (1), the court shall, upon the merits dismiss such action or direct
			 the Office to remove itself as such receiver.
					(b)ClaimantsIf the Office, acting as a receiver,
			 disallows a claim against the receivership, a claimant may, within 60 days of
			 the notice of disallowance, bring an action in the United States District Court
			 for the judicial district in which the principal place of business of the
			 national insurer is located, or in the United States District Court for the
			 District of Columbia, to challenge the disallowance.
				VIInsolvency Protection
			1601.Participation in
			 guaranty associations
				(a)Participation
			 in State Guaranty Associations
					(1)National
			 insurersA national insurer
			 shall become and continue as a member of a qualified association, as provided
			 in section 1602, for each line of insurance covered in each State in which the
			 national insurer is doing business.
					(2)AssessmentsQualified associations shall be authorized
			 to levy assessments on national insurers. National insurers shall be obligated
			 to pay such assessments, to the extent that they are levied on the same terms
			 that State insurers are obligated to pay assessments to the association or fund
			 under applicable State law.
					(b)Participation
			 in National Insurance Guaranty CorporationA national insurer or a State insurer that
			 offers a line of insurance in a State that does not have a qualified
			 association for such line of insurance shall become and continue to be a member
			 of the Corporation, if such line of insurance is the subject of coverage by the
			 Corporation.
				1602.Qualified and
			 nonqualified associations
				(a)Qualified
			 associationIn this title,
			 the term qualified association means a State insurance guaranty
			 association or State insurance guaranty fund that—
					(1)admits as members both State and national
			 insurers;
					(2)in the event that a member is placed into
			 receivership, provides benefits or coverage to the policyholders of such member
			 that are not less than the benefits or coverage described in section 1604 (for
			 life and health insurance guaranty associations or funds) or section 1605 (for
			 property and casualty guaranty funds); and
					(3)has a board of directors that is—
						(A)representative of insurers on a basis that
			 does not unfairly discriminate against national insurers; and
						(B)fairly representative of insurers of
			 different sizes and lines of insurance written.
						(b)Determination,
			 election, and recertification
					(1)DeterminationBefore
			 the third anniversary of the date of enactment of this Act (referred to in this
			 section as the pre-publication period), the Commissioner
			 shall—
						(A)review all
			 existing State insurance guaranty associations and State insurance guaranty
			 funds;
						(B)publish a list of
			 those associations and funds that the Commissioner has determined to be
			 qualified associations in accordance with the requirements of subsection (a);
			 and
						(C)give the reasons
			 why any State insurance association or State insurance guaranty fund is not
			 determined to be a qualified association, in accordance with the requirements
			 of subsection (a).
						(2)Petition and
			 electionAfter the pre-publication period, any association or
			 fund—
						(A)that is not
			 identified on the list published pursuant to paragraph (1) may petition the
			 Commissioner for a determination that the association or fund is a qualified
			 association, and the Commissioner shall make such a determination if the
			 association or fund establishes to the satisfaction of the Commissioner that
			 the requirements of subsection (a) have been met; and
						(B)that is named on
			 the list published pursuant to paragraph (1) shall have an additional 1-year
			 period of time following the pre-publication period (referred to in this
			 section as the post-publication period) in which to notify the
			 Commissioner of the decision of the association or fund to be a nonqualified
			 association, as defined in subsection (d).
						(3)PreemptionAny
			 association or fund that elects to be a nonqualified association shall be
			 subject to Federal preemption according to subsections (e) and (f).
					(4)Reconsideration
						(A)Letter to
			 commissionerA State insurance guaranty association or State
			 insurance guaranty fund may seek qualification as a qualified association by
			 letter to the Commissioner, if the Commissioner—
							(i)determines that a
			 State insurance guaranty association or State insurance guaranty fund does not
			 meet the requirements of subsection (a), after the reasons for such denial have
			 been addressed; or
							(ii)revokes the
			 status of a State insurance guaranty association or State insurance guaranty
			 fund as a qualified association pursuant to subsection (c), after the reasons
			 for such revocation have been addressed.
							(B)Other
			 electionsAn association or fund may seek qualification as a
			 qualified association by letter to the Commissioner after it meets the terms of
			 the definition of a qualified association, as set forth in subsection (a), in
			 any case in which a State insurance guaranty association or State insurance
			 guaranty fund—
							(i)elects to be a
			 nonqualified association pursuant to paragraph (2)(B); or
							(ii)refuses to
			 assume responsibilities of a qualified association pursuant to subsection
			 (f).
							(c)RevocationThe Commissioner shall revoke a
			 determination that an association or fund is a qualified association, if, at
			 any time, the Commissioner determines that the association or fund fails to
			 satisfy the terms of the definition of a qualified association, as set forth in
			 subsection (a). In such event, the Commissioner shall provide a written notice
			 of the revocation to the affected association or fund, and the relevant State
			 insurance regulator, and the association or fund or the State insurance
			 regulator may seek a review of the revocation under the terms of section
			 1706.
				(d)Nonqualified
			 associationFor purposes of
			 this title, any State insurance guaranty association or State insurance
			 guaranty fund that is not a qualified association shall be a nonqualified
			 association.
				(e)Preemption
					(1)Conservation,
			 rehabilitation, or liquidationExcept as provided in paragraph
			 (2) and in subsection (f), a nonqualified association may not levy an
			 assessment upon a national insurer or State insurer to pay claims for a member
			 insurer that is subject to an order of conservation, rehabilitation, or
			 liquidation.
					(2)ExceptionIn
			 the event that a conservation, rehabilitation, or liquidation of a national
			 insurer or State insurer referred to in paragraph (1) commences at a time when
			 a State insurance guaranty association or State insurance guaranty fund is a
			 qualified association, but such association or fund subsequently becomes a
			 nonqualified association, such association or fund shall be entitled to levy
			 assessments in respect of such pending conservation, rehabilitation, or
			 liquidation on all companies doing business in the State where the association
			 or fund resides as if the association or fund remained a qualified association,
			 unless the Commissioner finds that such association or fund has failed to
			 provide protection to consumers in accordance with State law or is unfairly
			 discriminating in coverage or assessments between national insurers and State
			 insurers (in which case the Commissioner may, by order, transfer all coverage
			 responsibilities and assessment powers of the association or fund to the
			 Corporation).
					(3)Corporation
			 authorityThe Corporation may contract with a nonqualified
			 association described in paragraph (2) for the purpose of assuming the
			 responsibilities of such nonqualified association. The Corporation also may
			 contract with a State insurance guaranty association or State insurance
			 guaranty fund that has been determined to be a qualified association pursuant
			 to subsection (b)(4) for the purpose of permitting such association or fund to
			 assume the responsibilities of the Corporation in a State where the association
			 or fund resides in respect to a conservation, rehabilitation, or liquidation
			 that commenced at a time when such association or fund was a nonqualified
			 association.
					(f)Temporary
			 period
					(1)In
			 generalExcept as provided in paragraph (2), in the event of a
			 conservation, rehabilitation, or liquidation of a State insurer or national
			 insurer during the temporary period, a State insurance guaranty association or
			 State insurance guaranty fund, in addition to its existing powers under State
			 law, may—
						(A)assess national
			 insurers in an insolvency of a State insurer; and
						(B)assess State
			 insurers and national insurers in an insolvency of a national insurer.
						(2)ExceptionAssessments
			 may not be made under paragraph (1) if, not later than 6 months after the date
			 of enactment of this Act or on the date of levying any such assessment,
			 whichever occurs first, the State association or fund provides notice to the
			 Commissioner that it does not intend to levy such assessments or provide
			 coverage or benefits to persons holding insurance policies issued by national
			 insurers. If a State association or fund provides such notice and does not
			 withdraw the notice during the temporary period, the Corporation shall provide
			 coverage or benefits in respect to any conservation, rehabilitation, or
			 liquidation that would have otherwise been the responsibility of the State
			 association or fund during the temporary period.
					(3)DefinitionIn
			 this subsection, the term temporary period means the 4-year period
			 beginning on the date of enactment of this Act.
					1603.Establishment of
			 the National Insurance Guaranty Corporation
				(a)Establishment
			 of the Corporation
					(1)In
			 generalIn the event that the list published under section
			 1602(b)(1) indicates that in any State, the principal life and health or
			 property and casualty guaranty association or fund (or both) in such State has
			 not been determined to be a qualified association, and if the Commissioner has
			 not granted any petition to reconsider any such determination before the end of
			 the 4-year period beginning on the date of enactment of this Act, the
			 Commissioner shall establish the National Insurance Guaranty Corporation (in
			 this section referred to as the Corporation), in accordance with
			 this section.
					(2)Nonprofit and
			 successionThe Corporation
			 shall be a nonprofit corporation and shall have succession until dissolved by
			 an Act of Congress.
					(3)Application of
			 district of columbia nonprofit corporation actThe Corporation shall, except as otherwise
			 provided in this title, be subject to, and have all the powers conferred upon a
			 nonprofit corporation by the District of Columbia Nonprofit Corporation Act (D.C. Code,
			 29–301.01 et seq., or any successor thereto).
					(b)Membership of
			 the Corporation
					(1)In
			 generalThe membership of the
			 Corporation shall consist of member insurers.
					(2)DefinitionIn this title, the term member
			 insurer—
						(A)means any national insurer or a State
			 insurer that operates in a State that does not have a qualified association for
			 the line of insurance offered by such national insurer or State insurer in such
			 State, if such line of insurance is the subject of coverage by the Corporation;
			 and
						(B)does not
			 include—
							(i)a hospital or
			 medical service organization, whether for profit or not-for-profit;
							(ii)a
			 health maintenance organization;
							(iii)a
			 fraternal benefit society;
							(iv)a
			 mandatory or voluntary State pooling plan;
							(v)a
			 mutual assessment company or other person that operates on an assessment
			 basis;
							(vi)a
			 surplus lines carrier, a risk retention group, or a State insurer writing
			 business on a non-admitted or unlicensed basis;
							(vii)an organization
			 whose lines of business include only charitable gift annuities; or
							(viii)an entity
			 similar to any entity described in any of clauses (i) through (vii).
							(c)Corporate
			 Governance
					(1)Governing
			 bodyThe board of directors
			 of the Corporation shall be the governing body of the Corporation and shall be
			 vested with all powers necessary for the management and administration of the
			 affairs of the Corporation and the promotion of the purposes of the
			 Corporation, as authorized by this Act. The authority of the board of directors
			 shall be specified in the bylaws of the Corporation.
					(2)Election or
			 appointmentThe initial board
			 of directors of the Corporation shall be elected by the membership of the
			 Corporation, provided that if the membership fails to elect the initial board
			 of the Corporation on or before the end of the 4-year period specified in
			 section 1602(f), then the initial board shall be appointed from among the
			 membership by the Commissioner. Membership on the board of directors shall be
			 fairly representative of members of differing size and lines of business
			 written.
					(3)Initial bylaws
			 and rulesThe Commissioner
			 shall prescribe the initial bylaws and rules governing the Corporation, which
			 shall set forth the composition of the board of directors, the term of board
			 members, filling of board vacancies, board compensation, election of officers
			 and procedures to call board meetings, and all matters necessary for the
			 governance of the Corporation not addressed by the District of
			 Columbia Nonprofit Corporation Act
			 (D.C. Code, 29–301.01 et seq.).
					(4)Amendments to
			 bylaws and rulesAn amendment
			 to the bylaws and rules of the Corporation following the establishment of the
			 initial bylaws and rules as provided in paragraph (3) shall be adopted by the
			 board of directors of the Corporation following the approval of the amendment
			 by the Commissioner.
					(d)Relationship of
			 Corporation to the Federal Government
					(1)Supervision and
			 oversightThe Corporation
			 shall be subject to supervision and oversight by the Commissioner.
					(2)Not an agency
			 or instrumentality of the Federal GovernmentThe Corporation shall not be an agency or
			 instrumentality of the United States Government.
					(3)Full faith and
			 creditThe obligations of the
			 Corporation shall not be backed, directly or indirectly, by the full faith and
			 credit of the United States. The Corporation shall receive no financial
			 assistance from or have any authority to borrow from the United States.
					(4)Funds not
			 included in the Federal budgetFunds held by or due to the Corporation
			 shall not be included in the budget of the United States, nor may the United
			 States borrow or pledge such funds.
					(e)Contracting
			 With Person To Administer BenefitsThe Corporation may contract, with the
			 approval of the Commissioner, with another person to administer the benefits to
			 be provided by the Corporation, or otherwise as necessary to fulfill the
			 responsibilities of the Corporation under this title.
				(f)Accounts for
			 administration and assessmentsFor purposes of administration and
			 assessments, the Corporation shall establish and separately maintain 6 accounts
			 as follows:
					(1)A life insurance account.
					(2)An annuity account.
					(3)A health account.
					(4)A workers’ compensation account.
					(5)An automobile insurance account.
					(6)An account for all other lines of
			 property/casualty insurance to which this title applies.
					1604.Benefits for
			 policyholders of national life insurers
				(a)In
			 generalIf a national life
			 insurer or State life insurer is doing business in a State that does not have a
			 qualified association, as defined in section 1602, for the line of insurance
			 offered by such national life insurer or State life insurer in such State (and
			 if such line of insurance is covered by the Corporation), and such national
			 life insurer or State life insurer is placed into receivership for purposes of
			 liquidation, the Corporation shall provide benefits as specified in subsections
			 (b) and (c).
				(b)Covered
			 personsBenefits shall be
			 made available as follows:
					(1)To persons who, regardless of where the
			 persons reside, are the beneficiaries, assignees, or payees of the persons
			 covered under paragraph (2).
					(2)To persons who are owners of or certificate
			 holders under the insurance policies, and in each case who are residents of the
			 State in which the nonqualified association is located.
					(3)This title shall
			 not provide coverage to a person who is a payee (or beneficiary) of a policy
			 owner, if the payee (or beneficiary) is afforded any coverage by a qualified
			 association.
					(4)This title is
			 intended to provide coverage to persons who are residents of States in which
			 nonqualified associations are located and, in special circumstances, to persons
			 who are not residents of such States. In order to avoid duplicate coverage, if
			 a person who would otherwise receive coverage under this title is provided
			 coverage under the laws of any State other than the State in which the
			 nonqualified association is located, the person shall not be provided coverage
			 under this title. In determining the application of the provisions of this
			 paragraph in situations where a person could be covered by the association of
			 more than 1 State, whether as a policy owner, payee, beneficiary, or assignee,
			 this title shall be construed in conjunction with the laws of such States to
			 result in coverage by only 1 association or by the Corporation.
					(c)Insurance
			 policies covered and coverage limits
					(1)RegulationThe
			 Commissioner shall establish, by regulation, the lines of insurance covered,
			 the scope of coverage, defenses, exclusions, and the coverage limits on
			 benefits for policyholders.
					(2)NAIC
			 modelThe regulations described in paragraph (1) shall be
			 substantially similar to the Life and Health Insurance Guaranty
			 Association Model Act of the NAIC in effect on May 24, 2007, subject to
			 the exclusions and benefits described in paragraphs (3) and (4),
			 respectively.
					(3)Exclusions from
			 coverageThere shall be excluded from coverage under this
			 title—
						(A)any portion of a
			 policy or contract not guaranteed by the insurer, or under which the risk is
			 borne by the policy or contract owner;
						(B)any policy or
			 contract of reinsurance, unless assumption certificates have been issued
			 pursuant to the reinsurance policy or contract;
						(C)any portion of a
			 policy or contract, to the extent that the rate of interest on which it is
			 based—
							(i)averaged over the
			 period of 4 years prior to the date on which the Corporation becomes obligated
			 with respect to the policy or contract, exceeds a rate of interest determined
			 by subtracting 2 percentage points from the average corporate bond yield, as
			 determined by the Commissioner, averaged for that same 4-year period or for
			 such lesser period, if the policy or contract was issued less than 4 years
			 before the Corporation became so obligated; and
							(ii)on
			 and after the date on which the Corporation becomes obligated with respect to
			 the policy or contract, exceeds the rate of interest determined by subtracting
			 3 percentage points from the average corporate bond yield, as most recently
			 available, as determined by the Commissioner;
							(D)any portion of a
			 policy or contract issued to a plan or program of an employer, association, or
			 other person to provide life, health, or annuity benefits to its employees,
			 members, or others, to the extent that the plan or program is self-funded or
			 uninsured, including benefits payable by an employer, association, or other
			 person under—
							(i)a
			 multiple employer welfare arrangement, as defined in section 514 of the
			 Employee Retirement Income Security Act of 1974;
							(ii)a
			 minimum premium group insurance plan;
							(iii)a
			 stop-loss group insurance plan; or
							(iv)an
			 administrative services only contract;
							(E)any portion of a
			 policy or contract, to the extent that it provides for—
							(i)dividends or
			 experience rating credits;
							(ii)voting rights;
			 or
							(iii)payment of any
			 fees or allowances to any person, including the policy or contract owner, in
			 connection with the service to or administration of the policy or
			 contract;
							(F)any portion of a
			 policy or contract, to the extent that the assessments required by section 1608
			 with respect to the policy or contract are preempted by Federal or State
			 law;
						(G)any obligation
			 that does not arise under the express written terms of the policy or contract
			 issued by the insurer to the contract owner or policy owner, including—
							(i)claims based on
			 marketing materials;
							(ii)claims based on
			 side letters, riders, or other documents that were issued by the insurer
			 without meeting applicable policy form filing or approval requirements;
							(iii)misrepresentations
			 of or regarding policy benefits;
							(iv)extra-contractual
			 claims; or
							(v)a
			 claim for penalties or consequential or incidental damages;
							(H)any contractual
			 agreement that establishes the obligations of the member insurer to provide a
			 book value accounting guaranty for defined contribution benefit plan
			 participants by reference to a portfolio of assets that is owned by the benefit
			 plan or its trustee, which in each case is not an affiliate of the member
			 insurer;
						(I)any unallocated
			 annuity contract; and
						(J)any funding
			 agreement.
						(4)Coverage
			 benefitsThe benefits provided under this title shall in no event
			 exceed the lesser of—
						(A)the contractual
			 obligations for which the insurer is liable, or would have been liable if it
			 were not an impaired or insolvent insurer; or
						(B)with respect
			 to—
							(i)1
			 life, regardless of the number of insurance policies—
								(I)$300,000 in life
			 insurance death benefits, but not more than $100,000 in net cash surrender and
			 net cash withdrawal values for life insurance;
								(II)in health
			 insurance benefits—
									(aa)$100,000 for
			 long-term care; or
									(bb)$300,000 for
			 disability insurance; or
									(III)$100,000 in the
			 present value of annuity benefits, including net cash surrender and net cash
			 withdrawal values; and
								(ii)each payee of a
			 structured settlement annuity (or beneficiary or beneficiaries of the payee if
			 deceased), $100,000 in present value annuity benefits, in the aggregate,
			 including net cash surrender and net cash withdrawal values, if any, except
			 that, in no event shall benefits exceed—
								(I)an aggregate of
			 $300,000 in benefits with respect to any 1 life under clause (i) and this
			 clause; or
								(II)with respect to
			 1 policy owner of multiple nongroup insurance policies of life insurance, or 1
			 policy owner of 1 or more group insurance policies of life insurance insuring
			 the lives of multiple insureds, where the policy owner (or any benefit plan,
			 trust, or other entity sponsored or controlled by the policy owner) is also the
			 beneficiary, whether the policy owner is an individual, firm, corporation, or
			 other person, and whether the individuals insured are officers, managers,
			 employees, or other individuals, more than $5,000,000 in benefits, regardless
			 of the number of such policies held by the policy owner.
								(5)Rule of
			 constructionThe limitations set forth in this subsection are
			 limitations on benefits under this title before taking into account either the
			 subrogation and assignment rights or the extent to which those benefits could
			 be provided out of the assets of the impaired or insolvent insurer attributable
			 to covered policies.
					(6)Use of
			 assetsThe obligations for benefits under this title may be met
			 by the use of assets attributable to covered policies or reimbursed to the
			 Corporation pursuant to the subrogation and assignment rights in section
			 1607.
					(d)Other
			 exclusionsThe Corporation shall not be required to guarantee,
			 assume, reinsure, or perform or cause to be guaranteed, assumed, reinsured, or
			 performed, the contractual obligations of the insolvent or impaired insurer
			 under a covered policy that do not materially affect the economic values or
			 economic benefits of the covered policy.
				1605.Claims
			 covered for policyholders of national property/casualty insurers
				(a)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)AssociationThe
			 term Association means any property/casualty insurance guaranty
			 association created under the laws of the relevant State, no matter how
			 denominated, which performs the role of an association or fund paying certain
			 property/casualty claims made under policies of an insolvent insurer to or on
			 behalf of policyholders residing in the State.
					(2)ClaimantThe
			 term claimant means any insured making a first party claim or any
			 person instituting a liability claim, except that no person who is an affiliate
			 of the insolvent insurer may be a claimant.
					(3)Covered
			 claimThe term covered claim—
						(A)means an unpaid
			 claim, including one for unearned premiums, submitted by a claimant, which
			 arises out of and is within the coverage and is subject to the applicable
			 limits of an insurance policy to which this title applies issued by a member
			 insurer, if—
							(i)such member
			 insurer becomes an insolvent insurer after the effective date of this title;
			 and
							(ii)either—
								(I)the claimant or
			 insured is a resident of a State that does not have a qualified association
			 covering the type of risk insured at the time of the insured event (for which
			 purpose, in the case of an entity other than an individual, the residence of a
			 claimant, insured, or policyholder is the State in which its principal place of
			 business is located at the time of the insured event); or
								(II)the claim is a
			 first party claim for damage to property with a permanent location in the
			 State; and
								(B)does not
			 include—
							(i)any
			 amount awarded as punitive or exemplary damages;
							(ii)any amount
			 sought as a return of premium under any retrospective rating plan;
							(iii)any amount due
			 any reinsurer, insurer, insurance pool, underwriting association, health
			 maintenance organization, hospital plan corporation, professional health
			 service corporation, or self-insurer as subrogation recoveries, reinsurance
			 recoveries, contribution, indemnification, or otherwise, and no such claim for
			 any amount due any reinsurer, insurer, insurance pool, underwriting
			 association, health maintenance organization, hospital plan corporation, or
			 self-insurer may be asserted against a person insured under a policy issued by
			 an insolvent insurer, other than to the extent that such claim exceeds the
			 obligation limitations of the Corporation set forth in this Act;
							(iv)any first party
			 claim by an insured whose net worth exceeds $25,000,000 on December 31 of the
			 year prior to the year in which the member insurer becomes an insolvent insurer
			 (for which purpose, the net worth of the insured on that date shall be deemed
			 to include the aggregate net worth of the insured and all of its affiliates and
			 subsidiaries, as calculated on a consolidated basis); or
							(v)any
			 first party claim by an insured which is an affiliate of the insolvent
			 insurer.
							(4)Insolvent
			 insurerThe term insolvent insurer means an insurer
			 with a line of business covered by the Corporation and doing business in a
			 State without a qualified association, covering the type of risk insured, and
			 against whom a final order of liquidation with a finding of insolvency has been
			 issued pursuant to title V and the regulations promulgated thereunder.
					(b)In
			 generalIf a national property and casualty insurer or a State
			 property and casualty insurer is doing business in a State that does not have a
			 qualified association for the line of insurance offered by such insurer in such
			 State (and if such line of insurance is covered by the Corporation), and such
			 insurer is placed into receivership for purposes of liquidation, the
			 Corporation shall provide benefits as specified in this section.
				(c)Insurance lines
			 includedThis title shall provide coverage for covered claims on
			 all lines of direct insurance (other than those specified in subsection
			 (d))—
					(1)existing prior to
			 the order of liquidation;
					(2)arising not later
			 than 30 days after the order of liquidation;
					(3)arising before
			 the insurance policy expiration date, if earlier than 30 days after the order
			 or liquidation; or
					(4)arising before
			 the insured replaces the insurance policy or causes its cancellation, if the
			 insured does so not later than 30 days after the order of liquidation.
					(d)Insurance lines
			 excludedThis title shall not provide coverage on claims
			 for—
					(1)life, annuity,
			 health, or disability insurance (except as provided in section 1604);
					(2)mortgage
			 guaranty, financial guaranty, or other forms of insurance offering protection
			 against investment risks;
					(3)fidelity or
			 surety bonds, or any other bonding obligations;
					(4)credit insurance,
			 vendors single interest insurance, or collateral protection insurance or any
			 similar insurance protecting the interests of the creditor arising out of a
			 creditor-debtor transaction;
					(5)insurance of
			 warranties or service contracts including insurance that provides for the
			 repair, replacement, or service of goods or property, indemnification for
			 repair, replacement, or service for the operational or structural failure of
			 the goods or property due to a defect in materials, workmanship, or normal wear
			 and tear, or provides reimbursement for the liability incurred by the issuer of
			 agreements or service contracts that provide such benefits;
					(6)title
			 insurance;
					(7)ocean marine
			 insurance;
					(8)any transaction
			 or combination of transactions between a person (including affiliates of such
			 person) and an insurer (including affiliates of such insurer) which involves
			 the transfer of investment or credit risk unaccompanied by transfer of
			 insurance risk; or
					(9)any insurance
			 provided by or guaranteed by any State or the Federal Government.
					(e)Coverage
			 limitations
					(1)In
			 generalThe obligation to a claimant under this section shall be
			 satisfied by paying to the claimant—
						(A)the full amount
			 of a covered claim for the benefits under a workers’ compensation insurance
			 coverage;
						(B)an amount not
			 exceeding $10,000 per policy for a covered claim for return of unearned
			 premiums, less a deductible of $100; and
						(C)an amount not
			 exceeding $300,000 per claim for all other covered claims, except that for
			 purposes of such limitation, all claims of any kind whatsoever arising out of,
			 or related to, bodily injury or death to any 1 person shall constitute a single
			 claim, regardless of the number of insurance policies issued by the insolvent
			 insurer, the number of claims made, or the number of claimants.
						(2)LimitationIn
			 no event shall a claimant be entitled to an amount in excess of the obligation
			 of the insolvent insurer under the policy or coverage from which the claim
			 arises.
					(3)ExclusionsNotwithstanding
			 any other provisions of this title, for purposes of this subsection, a covered
			 claim shall not include—
						(A)a claim filed
			 more than 18 months after the entry of the order of liquidation or the final
			 date set for the filing of claims against the liquidator or receiver of the
			 insolvent insurer pursuant to title V and the regulations promulgated
			 thereunder, whichever date occurs first; or
						(B)any claim filed
			 with the Corporation or the receiver for losses incurred but not reported under
			 the policy of the insured.
						(f)Exhaustion of
			 other coverage
					(1)In
			 generalAny person having a claim under an insurance policy,
			 whether or not it is a policy issued by a member insurer, and the claim under
			 such other policy arises from the same facts, injury, or loss that gave rise to
			 a covered claim against the Corporation, shall be required first to exhaust all
			 coverage provided by any such policy.
					(2)ReductionsAny
			 amount payable on a covered claim under this title shall be reduced by the full
			 applicable limits stated in such other insurance policy, and the Corporation
			 shall receive a full credit for such stated limits, or, where there are no
			 applicable stated limits, the claim shall be reduced by the total
			 recovery.
					(3)LimitationNotwithstanding
			 paragraphs (1) and (2)—
						(A)no person shall
			 be required to exhaust any right under the policy of an insolvent
			 insurer;
						(B)a claim under a
			 policy providing liability coverage to a person who may be jointly and
			 severally liable with or a joint tortfeasor with the person covered under the
			 policy of the insolvent insurer that gives rise to the covered claim shall be
			 considered to be a claim arising from the same facts, injury, or loss that gave
			 rise to the covered claim against the Corporation;
						(C)a claim under an
			 insurance policy shall also include, for purposes of this section—
							(i)a
			 claim against a health maintenance organization, a hospital plan corporation,
			 or a professional health service corporation; and
							(ii)any amount
			 payable by or on behalf of a self-insurer; and
							(D)to the extent
			 that the obligation of the Corporation is reduced by the application of this
			 section, the liability of the person insured by the policy of the insolvent
			 insurer for the claim shall be reduced in the same amount.
						(4)Order of
			 recoveryAny person having a claim which may be recovered under
			 more than 1 qualified association shall seek recovery first, from the qualified
			 association of the place of residence of the insured (or the Corporation, if
			 the place of residence is a State that does not have a qualified association),
			 except that if it is a first party claim for damage to property with a
			 permanent location, the person shall seek recovery first from the qualified
			 association (or the Corporation, if applicable) of the location of the
			 property, and if it is a workers’ compensation claim, the person shall seek
			 recovery first from the qualified association (or the Corporation, if
			 applicable) of the residence of the claimant. Any recovery under this Act shall
			 be reduced by the amount of recovery from any other insurance guaranty
			 association or its equivalent.
					(g)Right to
			 recoverThe Corporation shall have the right to recover all
			 amounts paid the Corporation on behalf of a person, whether for indemnity,
			 defense, or otherwise, in the case of—
					(1)any insured whose
			 net worth on December 31 of the year immediately preceding the date on which
			 the insurer becomes an insolvent insurer exceeds $25,000,000 (and for such
			 purpose, the net worth of an insured on such date shall be deemed to include
			 the aggregate net worth of the insured and all of its subsidiaries and
			 affiliates, as calculated on a consolidated basis); and
					(2)any person who is
			 an affiliate of the insolvent insurer.
					(h)Payment of
			 claimsPayment of claims under this title by the Corporation
			 shall be made from the appropriate property and casualty account established
			 pursuant to section 1603.
				1606.Powers and
			 duties of the Corporation
				(a)Powers and
			 duties related to certain national life insurers and State life
			 insurers
					(1)National life
			 insurers and State life insurers who are member insurers subject to
			 rehabilitationSubject to the provisions of this title, if a
			 national life insurer or a State life insurer is a member insurer placed into
			 receivership for purposes of rehabilitation, the Corporation may, in its
			 discretion, and subject to any conditions imposed by the Corporation that do
			 not impair the contractual obligations of the national life insurer or State
			 life insurer, and that are approved by the Commissioner—
						(A)guarantee,
			 assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or
			 all of the insurance policies of the national life insurer or State life
			 insurer; or
						(B)provide such
			 monies, pledges, loans, notes, guarantees, or other means as are proper to
			 effectuate subparagraph (A) and assure payment of the contractual obligations
			 of the national life insurer or State life insurer, pending action under
			 subparagraph (A).
						(2)National life
			 insurers and State life insurers who are member insurers subject to
			 liquidation
						(A)In
			 generalSubject to the provisions of this title, if a national
			 life insurer or a State life insurer is a member insurer placed into
			 receivership for purposes of liquidation, the Corporation shall, in its
			 discretion, take either the actions specified in subparagraph (B) or the
			 actions specified in subparagraph (C).
						(B)Assumption of
			 obligations of national life insurer or State life insurer who is a member
			 insurerThe Corporation—
							(i)shall—
								(I)guarantee,
			 assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the
			 insurance policies of the national life insurer or State life insurer;
			 or
								(II)assure payment
			 of the contractual obligations of the national life insurer or State life
			 insurer; and
								(ii)shall provide
			 monies, pledges, loans, notes, guarantees, or other means reasonably necessary
			 to discharge the duties imposed by this section.
							(C)Provision of
			 benefits to policyholdersThe Corporation—
							(i)with respect to
			 life insurance policies and annuities, shall assure payment of benefits for
			 premiums identical to the premiums and benefits (except for terms of conversion
			 and renewability) that would have been payable under the insurance policies of
			 the national life insurer or State life insurer who is a member insurer, for
			 claims incurred—
								(I)with respect to
			 group insurance policies, not later than the earlier of the next renewal date
			 under those insurance policies or 45 days, but not less than 30 days, after the
			 date on which the Corporation becomes obligated under this section with respect
			 to such policies; and
								(II)with respect to
			 nongroup insurance policies, not later than the earlier of the next renewal
			 date (if any) under the insurance policies or 1 year, but not less than 30
			 days, from the date on which the Corporation becomes obligated under this
			 section with respect to such policies;
								(ii)shall make
			 diligent efforts to provide all known insureds or annuitants (for nongroup
			 insurance policies), or group policyholders with respect to group insurance
			 policies, 30 days advance notice of the termination (pursuant to clause (i)) of
			 the benefits provided;
							(iii)with respect to
			 nongroup insurance policies covered by this title, shall make available to each
			 known insured or annuitant and to each individual formerly insured or formerly
			 an annuitant under a group policy who is not eligible for replacement group
			 coverage, substitute coverage on an individual basis in accordance with the
			 provisions of clause (iv), if the insured or annuitants had a right under law
			 or the terminated policy or annuity to convert coverage to individual coverage
			 or to continue an individual policy or annuity in force until a specified age
			 or for a specified time, during which the national life insurer or State life
			 insurer had no right unilaterally to make changes in any provision of the
			 policy or had a right only to make changes in premium by class;
							(iv)in
			 providing the substitute coverage required under clause (iii), may offer either
			 to reissue the terminated coverage or to issue an alternative policy, which
			 alternative or reissued insurance policies—
								(I)shall be offered
			 without requiring evidence of insurability;
								(II)may not provide
			 for any waiting period or exclusion that would not have applied under the
			 terminated policy; and
								(III)may be
			 reinsured by the Corporation; and
								(v)shall obtain the
			 approval of the Commissioner of all alternative policies adopted or issued by
			 the Corporation under this paragraph.
							(D)Termination of
			 benefitsBenefits under this title with respect to coverage under
			 any policy of an insolvent national life insurer or under any reissued or
			 alternative policy shall cease on the date on which the coverage or policy is
			 replaced by another similar policy by the policyholder, the insured, or the
			 Corporation.
						(3)Treatment of
			 premiums
						(A)Nonpayment of
			 premiumsThe nonpayment of premiums within 31 days after the date
			 required under the terms of any guaranteed, assumed, alternative, or reissued
			 policy or substitute coverage provided pursuant to paragraphs (1) or (2) shall
			 terminate benefits under this title with respect to the policy, except with
			 respect to any claims incurred or any net cash surrender value that may be due
			 in accordance with the provisions of this title.
						(B)Premiums due
			 after liquidation initiatedPremiums due for coverage under
			 covered policies after the Commissioner has initiated the liquidation of a
			 national life insurer or a State life insurer who is a member insurer shall
			 belong to and be payable at the direction of the Corporation, and the
			 Corporation shall be liable for unearned premiums due to the policyholders
			 under the covered policies.
						(4)Permanent and
			 temporary liensIn carrying out the duties under paragraph (2),
			 the Corporation may, subject to the approval of the Commissioner—
						(A)impose permanent
			 policy liens in connection with a guarantee, assumption, or reinsurance
			 contract, if the Corporation finds that the amounts which can be assessed under
			 this title are less than the amounts needed to assure full and prompt
			 performance of the protections provided under this title, or that the economic
			 or financial conditions as they affect the insurance industry are sufficiently
			 adverse to render the imposition of such permanent policy liens to be in the
			 public interest; or
						(B)impose temporary
			 moratoriums or liens on payments of cash values and policy loans, or any other
			 right to withdraw funds on payments of cash values and policy loans, or any
			 other right to withdraw funds held in conjunction with insurance policies, in
			 addition to any contractual provisions for deferral of cash or policy loan
			 value.
						(5)Indexed
			 insurance policies
						(A)In
			 generalIn carrying out its duties in connection with paragraphs
			 (1) or (2), the Corporation may, subject to the approval of the Commissioner,
			 issue substitute coverage for an insurance policy that provides an interest
			 rate, crediting rate, or similar factor determined by use of an index or other
			 external reference stated in the insurance policy employed in calculating
			 returns or changes in value by issuing an alternative insurance policy in
			 accordance with subparagraph (B).
						(B)ApplicabilitySubparagraph
			 (A) shall apply in any case in which—
							(i)in
			 lieu of the index or other external reference provided for in the original
			 insurance policy, the alternative insurance policy provides for—
								(I)a fixed interest
			 rate;
								(II)payment of
			 dividends with minimum guarantees; or
								(III)a different
			 method for calculating interest or changes in value;
								(ii)there is no
			 requirement for evidence of insurability, waiting period, or other exclusion
			 that would not have applied under the replaced insurance policy; and
							(iii)the alternative
			 insurance policy is substantially similar to the replaced insurance policy in
			 all other material terms.
							(b)Powers and
			 duties related to national property/casualty insurers and State
			 property/casualty insurers who are member insurers with respect to covered
			 claims
					(1)In
			 generalSubject to the terms of this title, when a national
			 property/casualty insurer or a State property/casualty insurer is a member
			 insurer placed into receivership for purposes of liquidation, the Corporation
			 shall exercise the powers and duties specified in this subsection.
					(2)Assumption of
			 obligationsThe Corporation shall be deemed the insurer to the
			 extent of its obligation on covered claims and to that extent, shall have all
			 rights, duties, and obligations of the insolvent national property/casualty
			 insurer or State property/casualty insurer, as if such insurer had not become
			 insolvent, including the right to pursue and retain salvage and subrogation
			 recoverable on covered claims obligations to the extent paid by the
			 Corporation.
					(3)Investigation
			 and payment of claimsThe Corporation shall investigate claims
			 brought against the Corporation and adjust, compromise, settle, and pay covered
			 claims, to the extent of the obligations of the Corporation. The Corporation
			 shall pay claims in any order that it determines reasonable, including the
			 payment of claims as they are received from the claimants or in groups or
			 categories of claims. The Corporation may review settlements, releases, and
			 adjustments to which the insolvent national property/casualty insurer or State
			 property/casualty insurer or its insured were parties to determine the extent
			 to which the settlements, releases, and judgments may be properly contested.
			 The Corporation shall have the right to appoint or substitute and to direct
			 legal counsel retained under liability insurance policies for the defense of
			 covered claims.
					(c)Other
			 corporation powersIn addition to the rights and powers provided
			 elsewhere in this title, the Corporation may—
					(1)enter into such
			 contracts as are necessary or proper to carry out the provisions and purposes
			 of this title;
					(2)sue or be sued,
			 including taking any legal actions necessary or proper to recover any unpaid
			 assessments under section 1608 and to settle claims or potential claims against
			 the Corporation;
					(3)borrow money to
			 effect the purposes of this title (and any notes or other evidence of
			 indebtedness of the Corporation not in default shall be legal investments for
			 national insurers and may be carried as assets);
					(4)employ or retain
			 such persons as are necessary or appropriate to handle the financial
			 transactions of the Corporation and to perform such other functions as become
			 necessary or proper under this title;
					(5)take such legal
			 action as may be necessary or appropriate to avoid or recover payment of
			 improper claims;
					(6)exercise, for the
			 purposes of this title and to the extent approved by the Commissioner, the
			 powers of a national insurer, except that the Corporation may not issue
			 insurance policies or annuity contracts other than those issued to provide the
			 protections under this title;
					(7)request
			 information from a person seeking protection under this title in order to aid
			 the Corporation in determining its obligations under this title with respect to
			 the person, which person shall promptly comply with the request; and
					(8)take other
			 necessary or appropriate action to discharge the duties and obligations of the
			 Corporation under this title or to exercise the powers of the Corporation under
			 this title.
					1607.Subrogation
				(a)In
			 generalPersons receiving benefits or payments for claims under
			 this title shall be deemed to have assigned their rights under, and any causes
			 of action against any person for losses arising under, resulting from, or
			 otherwise relating to, their covered policies to the Corporation, and the
			 Corporation shall have a claim by way of subrogation to the rights of such
			 persons against the assets of the insolvent insurer, to the extent of the
			 benefits received or claims paid because of this title. The Corporation shall
			 also have the right to require an assignment to the Corporation of such rights
			 and cause of action by any payee, policyowner, beneficiary, insured, or
			 annuitant as a condition precedent to the receipt of any right or benefits
			 conferred by this title upon the person.
				(b)Common law
			 rightsIn addition to subsection (a), the Corporation shall have
			 all common law rights of subrogation and any other equitable or legal remedy
			 that would have been available to the national insurer or policyowner,
			 beneficiary, or payee of an insurance policy with respect to the policy.
				(c)PriorityThe
			 priority of the subrogation rights of the Corporation against the assets of a
			 national insurer shall be governed by the regulations issued by the
			 Commissioner pursuant to section 1504.
				(d)Result if found
			 invalid or ineffectiveIf any other provision of this section is
			 held to be invalid or ineffective with respect to any person or claim for any
			 reason, the amount payable under this title with respect to the related
			 benefits or payments under this title shall be reduced by the amount realized
			 by any other person with respect to the person or claim that is attributable to
			 the insurance policies (or portion of the insurance policies) covered by this
			 title.
				(e)Payment of
			 portionIf benefits or payments have been provided under this
			 title with respect to a covered obligation and a person recovers amounts as to
			 which the Corporation has rights, as described in this section, the person
			 shall pay to the Corporation the portion of the recovery attributable to the
			 insurance policies (or portion of the insurance policies) covered by this
			 title.
				1608.Assessments
				(a)Assessments by
			 corporation authorizedFor the purpose of providing the funds
			 necessary to provide the benefits or payments under this title, the Corporation
			 shall be authorized to assess member insurers separately for each account, at
			 such time and for such amounts as the board of directors of the Corporation
			 finds necessary, in accordance with this section.
				(b)Classes of
			 assessments
					(1)In
			 generalThe Corporation shall impose 3 classes of assessments in
			 accordance with paragraphs (2) through (4).
					(2)General
			 administrative assessments
						(A)In
			 generalEach member insurer shall be assessed an amount necessary
			 to cover the general administrative and legal costs of the Corporation, other
			 than the costs specified in paragraphs (3) and (4).
						(B)AmountIn
			 setting the amount of the assessment under subparagraph (A), the Corporation
			 shall divide such administrative and legal expenses equally among all member
			 insurers.
						(C)DepositThe
			 amount collected pursuant to this paragraph shall be deposited, in equal
			 amounts, in the accounts established pursuant to section 1603(f).
						(3)Property/casualty
			 assessments
						(A)In
			 generalThe Corporation shall—
							(i)allocate claims
			 paid and expenses incurred among the workers' compensation account, the
			 automobile insurance account, or the other property/casualty account;
			 and
							(ii)assess member
			 insurers doing business in States without qualified associations covering the
			 types of risks insured that are licensed to sell property/casualty insurance
			 separately for each account described in clause (i) the amounts necessary to
			 pay the obligations of the Corporation under section 1605 and the expenses of
			 handling such claims.
							(B)AmountThe
			 assessment established under subparagraph (A)(ii) shall equal an amount that
			 bears the same ratio to the total amount of claims and expenses allocated to an
			 account pursuant to subparagraph (A)(i) as the premiums received by such member
			 insurer in States without qualified associations on the kind of insurance in
			 the account during the calendar year preceding the assessment bears to the
			 premiums received by all assessed member insurers in States without qualified
			 associations on the kind of insurance in the account during the year preceding
			 the assessment.
						(C)DepositThe
			 assessments received pursuant to this paragraph shall be deposited in the
			 workers' compensation account, the automobile insurance account, or the other
			 property/casualty account, as appropriate.
						(4)Life and
			 annuity assessments
						(A)In
			 generalThe Corporation shall—
							(i)allocate benefits
			 paid and expenses incurred among the life insurance account, the annuity
			 account, and the health account; and
							(ii)assess member
			 insurers doing business in States without qualified associations that are
			 licensed to sell life insurance separately for each account described in clause
			 (i) the amounts necessary to pay the obligations of the Corporation under
			 section 1604 and the expenses of providing such benefits.
							(B)AmountThe
			 assessment established under subparagraph (A)(ii) shall equal an amount that
			 bears the same ratio to the total of benefits and expenses allocated to an
			 account pursuant to subparagraph (A)(i) as the premiums received by such member
			 insurer in States without qualified associations on the kind of insurance in
			 the account during the calendar year preceding the assessment bears to the
			 premiums received by all assessed member insurers in States without qualified
			 associations on the kind of insurance in the account during the year preceding
			 the assessment.
						(C)DepositThe
			 assessments received pursuant to this paragraph shall be deposited in the life
			 insurance account, the annuity account, or the health account, as
			 appropriate.
						(c)Notice and
			 imposition of assessments
					(1)Written notice
			 requiredThe Corporation shall provide each member insurer a
			 written notice of an assessment, and assessments shall be payable not earlier
			 than 30 days after the date of receipt of such notice.
					(2)Late
			 paymentMember insurers that fail to pay an assessment when due
			 shall be subject to an interest charge on the assessment, as set by the
			 Corporation.
					(3)Assessments not
			 imposed until neededThe Corporation shall not impose an
			 assessment described in paragraph (3) or (4) of subsection (b) until such funds
			 are needed.
					(4)Maximum
			 assessment
						(A)In
			 generalThe Corporation may not assess a member insurer doing
			 business in States without qualified associations in any year on any account in
			 an amount greater than 2 percent of the net direct written premiums of the
			 insurer for the calendar year preceding the assessment on the kind of insurance
			 in the account.
						(B)Insufficient
			 amount in life insurance account, annuity account, or health account
							(i)Insufficient
			 amount in life insurance accountIf the maximum assessment in any
			 year does not provide an amount sufficient to make all necessary payments from
			 the life insurance account, the Corporation may assess the annuity account, the
			 health account, or both, for the necessary additional amount, except that in
			 each subsequent year, for so long as necessary, the Corporation shall assess up
			 to the maximum on the life insurance account, in order to—
								(I)make all
			 necessary payments from the life insurance account; and
								(II)reimburse the
			 annuity account or the health account, or both, for the amounts assessed on
			 behalf of the life insurance account.
								(ii)Insufficient
			 amount in annuity accountIf the maximum assessment in any year
			 does not provide an amount sufficient to make all necessary payments from the
			 annuity account, the Corporation may assess the life insurance account, the
			 health account, or both, for the necessary additional amount, except that, in
			 each subsequent year, for so long as necessary, the Corporation shall assess up
			 to the maximum on the annuity account, in order to—
								(I)make all
			 necessary payments from the annuity account; and
								(II)reimburse the
			 life insurance account, the health account, or both, for the amounts assessed
			 on behalf of the annuity account.
								(iii)Insufficient
			 amount in health accountIf the maximum assessment in any year
			 does not provide an amount sufficient to make all necessary payments from the
			 health account, the Corporation may assess the life insurance account, the
			 annuity account, or both, for the necessary additional amount, except that, in
			 each subsequent year, for so long as necessary, the Corporation shall assess up
			 to the maximum on the health account, in order to—
								(I)make all
			 necessary payments from the health account; and
								(II)reimburse the
			 life insurance account, the annuity account, or both, for the amounts assessed
			 on behalf of the health account.
								(C)Insufficient
			 amount in workers' compensation account, automobile insurance account, or other
			 property/casualty insurance account
							(i)Insufficient
			 amount in workers' compensation accountIf the maximum assessment
			 in any year does not provide an amount sufficient to make all necessary
			 payments from the workers' compensation account, the Corporation may assess the
			 automobile insurance account, other property/casualty insurance account, or
			 both, for the necessary additional amount, except that, in each subsequent
			 year, for as long as necessary, the Corporation shall assess up to the maximum
			 on the workers compensation account, in order to—
								(I)make all
			 necessary payments from the workers' compensation account; and
								(II)reimburse the
			 automobile insurance account, the other property/casualty insurance account, or
			 both, for the amounts assessed on behalf of the workers' compensation
			 account.
								(ii)Insufficient
			 amount in automobile insurance accountIf the maximum assessment
			 in any year does not provide an amount sufficient to make all necessary
			 payments from the automobile insurance account, the Corporation may assess the
			 workers' compensation account, the other property/casualty insurance account,
			 or both, for the necessary additional amount, except that, in each subsequent
			 year, for so long as necessary, the Corporation shall assess up to the maximum
			 on the automobile insurance account, in order to—
								(I)make all
			 necessary payments from the automobile insurance account; and
								(II)reimburse the
			 workers' compensation account, the other property/casualty insurance account,
			 or both, for the amounts assessed on behalf of the automobile insurance
			 account.
								(iii)Insufficient
			 amount in other property/casualty insurance accountIf the
			 maximum assessment in any year does not provide an amount sufficient to make
			 all necessary payments from the other property/casualty insurance account, the
			 Corporation may assess the workers' compensation account, the automobile
			 insurance account, or both, for the necessary additional amount, except that,
			 in each subsequent year for so long as necessary, the Corporation shall assess
			 up to the maximum on the other property/casualty insurance account, in order
			 to—
								(I)make all
			 necessary payments from the other property/casualty insurance account;
			 and
								(II)reimburse the
			 automobile insurance account, the workers' compensation account, or both, for
			 the amounts assessed on behalf of the other property casualty insurance
			 account.
								(d)Abated or
			 deferred assessments
					(1)Authority of
			 corporationThe board of directors of the Corporation may abate
			 or defer, in whole or in part, an assessment imposed on a member insurer under
			 this title if, in the opinion of the board, payment of the assessment would
			 endanger the ability of the member insurer to fulfill its contractual
			 obligations.
					(2)Shared
			 burdenIn the event an assessment against a member insurer is
			 abated or deferred, in whole or in part, the amount by which the assessment is
			 abated or deferred may be assessed against the other member insurers doing
			 business in States without qualified associations, in a manner consistent with
			 the basis for assessments set forth in this section. Once the conditions that
			 caused action under this subsection have been removed or rectified, the member
			 insurer shall pay all assessments that were deferred pursuant to a repayment
			 plan approved by the board of directors of the Corporation.
					(e)RefundsThe
			 board of directors of the Corporation may, by an equitable method, as
			 established by its operating rules, refund to member insurers, in proportion to
			 the contribution of each insurer to that account, the amount by which the
			 assets of the account exceed the amount that the board finds is necessary to
			 carry out during the coming year the obligations of this title with regard to
			 that account, including assets accruing from assignment, subrogation, net
			 realized gains, and income from investments. A reasonable amount may be
			 retained in any account to provide funds for the continuing expenses of the
			 Corporation, and for future claims.
				(f)Assessment
			 protests
					(1)In
			 generalA member insurer that wishes to protest all or part of an
			 assessment under this title shall pay when due the full amount of the
			 assessment, as set forth in the notice provided by the Corporation. The payment
			 shall be available to meet obligations under this title during the pendency of
			 the protest or any subsequent appeal. Payment shall be accompanied by a
			 statement in writing that the payment is made under protest and setting forth a
			 brief statement of the grounds for the protest.
					(2)Notification of
			 determinationNot later than 60 days after the date of payment of
			 an assessment under protest by a member insurer, the Corporation shall notify
			 the member insurer in writing of the determination of the Corporation with
			 respect to the protest, unless the Corporation notifies the insurer that
			 additional time is required to resolve the issues raised by the protest.
					(3)Final
			 decisionNot later than 30 days after a final decision has been
			 made, the Corporation shall notify the protesting member insurer in writing of
			 the final decision. Not later than 60 days after the date of receipt of notice
			 of the final decision, the protesting member insurer may appeal that final
			 action to the Commissioner.
					(4)ReferralIn
			 the alternative to rendering a final decision with respect to a protest based
			 on a question regarding the assessment base, the Corporation may refer protests
			 to the Commissioner for a final decision, with or without a recommendation from
			 the Corporation.
					(5)Protest or
			 appeal upheldIf the protest or appeal on the assessment is
			 upheld, the amount paid in error or excess shall be returned to the member
			 insurer. Interest on a refund due a protesting member insurer shall be paid at
			 the rate actually earned by the Corporation.
					(g)Transitional
			 responsibilitiesIn the event that the conservation,
			 rehabilitation, or liquidation of a national insurer or State insurer commences
			 at a time when a State insurance guaranty association or State insurance
			 guaranty fund is a nonqualified association, but such association or fund
			 subsequently becomes a qualified association, the Corporation shall continue to
			 be responsible for such conservation, rehabilitation, or liquidation, unless
			 and until the Corporation shall contract with such association or fund pursuant
			 to section 1602(e)(3). The Corporation shall continue to be entitled to levy
			 assessments in respect of such pending conservation, rehabilitation, or
			 liquidation on all companies doing business in the State where the association
			 or fund resides, as if the association or fund remained a nonqualified
			 association.
				(h)Information
			 requestsThe Corporation may request information of member
			 insurers doing business in States without qualified associations in order to
			 aid in carrying out its duties under this section, and such member insurers
			 shall promptly comply with such a request.
				1609.RegulationsIn addition to the duties and powers
			 enumerated elsewhere in this title, the Commissioner shall issue such
			 regulations as the Commissioner determines necessary to facilitate the
			 operations of the Corporation and implement the terms of this title.
			1610.State
			 taxationNo State shall have
			 the power to impose its premium tax, franchise tax, income tax, retaliatory
			 tax, or other primary tax applicable to insurance companies, on any national
			 insurer, unless such State allows the national insurer to recoup Corporation
			 assessments allocable to such State—
				(1)in the same
			 manner and to the same extent that a State insurer is allowed to recoup State
			 insurance guaranty association or State insurance guaranty fund assessments in
			 such State; or
				(2)through the rates
			 or a policyholder surcharge, at the election of the national insurer, in any
			 State that allows State insurers to recoup State insurance guaranty association
			 or State insurance guaranty fund assessments only through the rates.
				1611.Examination
			 of the Corporation; annual reportThe Corporation shall be subject to
			 examination and regulation by the Commissioner. The Corporation shall submit to
			 the Commissioner, and each State insurance commissioner in any State without a
			 qualified association, a financial report in a form approved by the
			 Commissioner and a report of the activities of the Corporation during the
			 preceding fiscal year, as the activities relate to its duties and functions
			 carried out under this title.
			1612.ImmunityThere shall be no liability on the part of,
			 and no cause of action of any nature shall arise against, any of the following
			 persons for any action or omission by them in the performance of their powers
			 and duties under the State insurance guaranty association or fund or provisions
			 of State insurance guaranty association or fund law or under this title:
				(1)A member insurer
			 and its directors, officers, employees, and agents.
				(2)Any State
			 insurance guaranty association or State insurance guaranty fund and its
			 respective directors, officers, employees, or agents.
				(3)The Corporation
			 and its directors, officers, employees, and agents.
				(4)The Commissioner
			 and the representatives thereof.
				(5)Any State
			 insurance commissioner and representatives thereof.
				VIIConforming Amendments and Miscellaneous
			 Provisions
			1701.NondiscriminationNo State may, by statute, regulation, order,
			 interpretation, or otherwise, discriminate, in any manner, against—
				(1)any State insurer because such insurer or
			 any affiliate has applied to become, or has declared its intention to become, a
			 national insurer chartered under this Act;
				(2)any State-licensed insurance producer
			 because such insurance producer or an affiliate has applied to become, or has
			 declared its intention to become, a national agency chartered under this Act or
			 a federally licensed insurance producer licensed under this Act;
				(3)any affiliate of a national insurer,
			 national agency, or a federally licensed insurance producer because the
			 affiliate is so affiliated;
				(4)any policyholder, insured, claimant,
			 State-licensed insurance producer, or any person engaged in the acts described
			 in section 1304(b) because of any dealing with a national insurer, national
			 agency, a federally licensed insurance producer, or an affiliate of a national
			 insurer, national agency, or a federally licensed insurance producer; or
				(5)any State-licensed insurance producer
			 (including with respect to such producer’s sales, solicitation, or negotiation
			 of any insurance policy written or sold by a State insurer) because it sells,
			 solicits, or negotiates an insurance policy written or sold by a national
			 insurer.
				1702.Application of the
			 Federal antitrust laws to national insurers, national agencies, and federally
			 licensed insurance producers
				(a)ApplicationExcept as provided in subsection (b), the
			 Sherman Act (15 U.S.C. 1 et seq.),
			 the Clayton Act (15 U.S.C. 12 et
			 seq.), the Federal Trade Commission
			 Act (15 U.S.C. 41 et seq.), and the Act of June 19, 1936 (49 Stat.
			 1526) (commonly known as the Robinson-Patman Antidiscrimination Act), shall be
			 applicable to national insurers, national agencies, and federally licensed
			 insurance producers to the same extent as other businesses are subject to such
			 laws, except as follows:
					(1)Such laws shall not apply to the
			 development, dissemination, or use of standard insurance policy forms
			 (including standard endorsements, addendums, and policy language), or to
			 activities incidental thereto, by national insurers, national agencies, and
			 federally licensed insurance producers.
					(2)Section 3 of the Act of March 9, 1945 (59
			 Stat. 33; 15 U.S.C. 1013), shall apply to national insurers, national agencies,
			 and federally licensed insurance producers to the extent that such insurers and
			 producers are subject to State law.
					(b)ExceptionSection 5 of the
			 Federal Trade Commission Act (15
			 U.S.C. 45) shall not apply to national insurers, national agencies, and
			 federally licensed insurance producers.
				1703.Application of
			 State law and regulation to national insurers, national agencies, and federally
			 licensed insurance producersExcept to the extent expressly provided in
			 this Act, national insurers, national agencies, and federally licensed
			 insurance producers shall not be subject under State law to any form of
			 licensing, examination, reporting, regulation, or other supervision relating to
			 the sale, solicitation, or negotiation of insurance, to the underwriting of
			 insurance, or to any other insurance operations.
			1704.Federal court
			 jurisdictionChapter 85 of
			 part IV of title 28, United States Code, is amended by adding at the end the
			 following:
				
					1370.National insurer as
				partyThe district courts
				shall have original jurisdiction of any civil action—
						(1)commenced by the United States, or by
				direction of any officers thereof, against any national insurer, national
				agency, or any federally licensed insurance producer;
						(2)to enjoin the Commissioner of National
				Insurance in the Commissioner’s capacity as head of the Office of National
				Insurance or as the receiver of a national
				insurer.
						.
			1705.Federal court
			 venueChapter 87 of part IV of
			 title 28, United States Code, is amended by adding at the end the
			 following:
				
					1414.National insurer or
				national agency action against Commissioner of National InsuranceAny civil action by a national insurer or a
				national agency to enjoin the Commissioner of National Insurance, under the
				provisions of any Act of Congress relating to such insurers or agencies, may be
				prosecuted in the judicial district where such insurer or agency is
				located.
					.
			1706.Judicial
			 reviewExcept as otherwise
			 expressly provided in this Act, any party aggrieved by an order of the
			 Commissioner under this Act may obtain a review of such order in the United
			 States Court of Appeals within any circuit wherein such party has its main
			 office, or in the Court of Appeals for the District of Columbia, by filing in
			 the court, within 30 days after the entry of the Commissioner’s order, a
			 petition praying that the order of the Commissioner be set aside, modified, or
			 terminated. A copy of such petition shall be forthwith transmitted to the
			 Commissioner by the clerk of the court, and thereupon the Commissioner shall
			 file in the court the record made before the Commissioner, as provided in
			 section 2112 of title 28, United States Code. Upon the filing of such petition,
			 the court shall have jurisdiction to affirm, set aside, modify, or terminate
			 the order of the Commissioner and to require the Commissioner to take such
			 action with regard to the matter under review as the court determines proper.
			 Review of an order under this section shall be had as provided in chapter 7 of
			 part I of title 5, United States Code. The judgment and decree of the court
			 shall be final, except that the same shall be subject to review by the Supreme
			 Court upon certiorari, as provided in section 1254 of title 28, United States
			 Code.
			1707.Amendment to the
			 Freedom of Information ActSection 552(b)(8) of title 5, United States
			 Code, is amended by inserting (including national insurers, national
			 agencies, and federally licensed insurance producers) after
			 financial institutions.
			1708.Amendments to the
			 Federal securities laws
				(a)Securities Act of 1933The Securities Act of 1933 (15 U.S.C. 77a et seq.)
			 is amended—
					(1)in section 2(a)(13), by inserting
			 the Commissioner of National Insurance or after subject
			 to supervision by;
					(2)in section 2(a)(14), by inserting
			 the United States or after the laws of;
					(3)in section 3(a)(8), by inserting the
			 Commissioner of National Insurance or after subject to the
			 supervision of; and
					(4)in section 4(5)(A)(ii), by inserting
			 the Commissioner of National Insurance or after subject
			 to the supervision of.
					(b)Securities Exchange Act of 1934The Securities Exchange Act of 1934 (15 U.S.C. 78a
			 et seq.) is amended—
					(1)in section 10A(i)(1)(A) (15 U.S.C.
			 78j–l(i)(1)(A)), by inserting or Federal after purposes
			 of State;
					(2)in section
			 15(b)(4)(H) (15 U.S.C. 78o(b)(4)(H))—
						(A)by striking
			 or the National and inserting the National;
			 and
						(B)by inserting,
			 or the Commissioner of National Insurance after Union
			 Administration.
						(3)in section 17(i)(3)(C)(iii), by inserting
			 or by the Commissioner of National Insurance after
			 appropriate State insurance regulator; and
					(4)in section 17(i)(4)—
						(A)in subparagraph (A), by striking
			 and after the semicolon;
						(B)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(D)the Commissioner of National Insurance with
				regard to all interpretations of, and the enforcement of, the National
				Insurance Act of 2007 relating to the activities, conduct, and operations of
				national insurers, national agencies, and federally licensed insurance
				producers.
								.
						(c)Amendments to
			 Investment Company Act of
			 1940The
			 Investment Company Act of 1940 (15
			 U.S.C. 80a–1 et seq.) is amended—
					(1)in section 2(a)(17), by inserting
			 the Commissioner of National Insurance or after subject
			 to supervision by;
					(2)in section 2(a)(37), by inserting
			 the United States or after the laws of;
					(3)in section 12(g)—
						(A)by inserting the Commissioner of
			 National Insurance or after affect or derogate from the powers
			 of; and
						(B)by inserting Federal or
			 after affect the right under;
						(4)in section 26(f)(2)(B)(ii), by inserting
			 or, in the case of a national insurer chartered under the National
			 Insurance Act of 2007, files with the Commissioner of National
			 Insurance, after files with the insurance regulatory authority
			 of the State which is the domiciliary State of the insurance company,;
			 and
					(5)in section 26(f)(2)(B)(iii), by inserting
			 or, in the case of a national insurer chartered under the National
			 Insurance Act of 2007, the Commissioner of National Insurance after
			 insurance authority of such State.
					(d)Investment
			 Advisers Act of 1940Section 203(e)(9) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–3(e)(9)) is amended—
					(1)by striking
			 or the National and inserting the National;
			 and
					(2)by inserting
			 , or the Commissioner of National Insurance after Union
			 Administration.
					1709.Amendments to the
			 Employee Retirement Income Security Act of
			 1974The
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1001 et seq.) is amended—
				(1)in section 401(b)(2)(A), by inserting
			 or licensed as a national insurer after qualified to do
			 business in a State; and
				(2)in section 733(b)(2), by inserting
			 or which is licensed as a national insurer and which is subject to the
			 authority of the Commissioner of National Insurance after
			 (within the meaning of section 514(b)(2)).
				1710.Amendments to the
			 Gramm-Leach-Bliley Act
				(a)Interagency
			 Consultation
					(1)AmendmentsSection 307 of the Gramm-Leach-Bliley Act
			 (15 U.S.C. 6716) is amended by adding at the end the following:
						
							(g)Office of
				National InsuranceIn this
				section, the terms State insurance regulator, State
				insurance regulators, and insurance regulator of any State
				shall include the Office of National
				Insurance.
							.
					(2)No
			 waiverThe provision of
			 information or material by the Office of National Insurance to a Federal
			 banking agency (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813))
			 shall not constitute a waiver of, or otherwise affect, any privilege or other
			 form of legal protection or exemption from public disclosure to which such
			 information or material is otherwise subject.
					(b)PrivacyThe Gramm-Leach-Bliley Act (Public Law
			 106–102; 113 Stat. 1338) is amended—
					(1)in section 504(a)(1), by inserting
			 the Commissioner of National Insurance, after Federal
			 banking agencies,;
					(2)in section 504(a)(3), by inserting ,
			 except that, in the case of the Commissioner of National Insurance, such
			 regulations shall be issued in final form not later than 12 months after the
			 date of enactment of the National Insurance Act of 2007 after
			 enactment of this Act;
					(3)in section 505(a)(6), by inserting
			 (other than a person subject to the jurisdiction of the Office of
			 National Insurance under paragraph (8)) after providing
			 insurance;
					(4)in section 505(a)—
						(A)by redesignating paragraph (7) as paragraph
			 (8); and
						(B)by inserting after paragraph (6) the
			 following:
							
								(7)Under subtitle C of title I of the National
				Insurance Act of 2007, by the Commissioner of National Insurance with respect
				to any national insurer or national agency, any subsidiaries of such an entity
				(except any financial institution or other person subject to the jurisdiction
				of any agency or authority under paragraphs (1) through (6)), and any federally
				licensed insurance
				producer.
								;
						(5)in section 505(a)(8), as redesignated by
			 paragraph (4) of this section, by striking through (6) and
			 inserting through (7);
					(6)in section 505(b)(2), by striking
			 and (7) and inserting (7), and (8);
					(7)in section 509(2)—
						(A)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (F) and (G), respectively; and
						(B)by inserting after subparagraph (D) the
			 following:
							
								(E)the Commissioner of National
				Insurance;
								;
						(8)in section 521(e), by inserting or
			 Federal after such institution under State;
					(9)in section 522(b)(1)—
						(A)in subparagraph (A)(iv), by striking
			 and after the semicolon;
						(B)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
						(C)by inserting after subparagraph (B) the
			 following:
							
								(C)subtitle C of title I of the National
				Insurance Act of 2007, by the Commissioner of National Insurance with respect
				to any national insurer or national agency and any federally licensed insurance
				producer.
								;
				and
						(10)in section 525, by inserting the
			 Commissioner of National Insurance, after National Credit Union
			 Administration,.
					(c)Other
			 Conforming AmendmentsThe
			 Gramm-Leach-Bliley Act (Public Law 106–102; 113 Stat. 1338) is amended—
					(1)in section 104(b), by inserting , or
			 as required by the Commissioner of National Insurance in accordance with the
			 National Insurance Act of 2007 after subject to subsections (c),
			 (d), and (e);
					(2)in section 104(f)—
						(A)by striking Subsections (c) and
			 (d) and inserting the following:
							
								(1)In
				generalSubsections (c) and
				(d)
								;
						(B)by striking (1) the
			 jurisdiction and inserting the following: (A) the
			 jurisdiction;
						(C)by striking (A) to
			 investigate and inserting the following: (i) to
			 investigate;
						(D)by striking (B) to require
			 and inserting the following: (ii) to require;
						(E)by striking (2) State laws
			 and inserting the following: (B) State laws; and
						(F)by adding at the end the following:
							
								(2)OtherNotwithstanding any provision of subsection
				(d), paragraphs (2) and (3) of subsection (d) and subsection (e) shall not
				apply to any person to the extent that such person is engaged in the business
				of insurance or other insurance operations pursuant to authority provided under
				the National Insurance Act of
				2007.
								;
						(3)in section 104(g)(4), by striking
			 business of insurance. and inserting business of
			 insurance, but only to the extent that such person is doing so pursuant to a
			 license issued under the authority of State law.;
					(4)in section 112, by inserting in the heading
			 commissioner of national
			 insurance after authority of state insurance
			 regulator;
					(5)in section 301, by inserting ,
			 except that the insurance activities of a national insurer, national agency,
			 and a federally licensed insurance producer shall be functionally regulated by
			 the Office of National Insurance after subject to section
			 104; and
					(6)in section 311, by inserting at the end the
			 following: This subtitle shall not apply to a national insurer in mutual
			 form that is reorganizing into a mutual holding company..
					1711.Amendments to the
			 Federal Deposit Insurance
			 ActThe
			 Federal Deposit Insurance Act (12
			 U.S.C. 1811 et seq.) is amended—
				(1)in section 45, by inserting in the section
			 heading  , commissioner of
			 office of national insurance, after
			 state insurance
			 regulator; and
				(2)in section 47(g)(1)—
					(A)in subparagraph (A), by striking
			 or after the semicolon;
					(B)in subparagraph (B), by striking the period
			 at the end and inserting ; or; and
					(C)by adding at the end the following:
						
							(C)any authority of the Commissioner of
				National Insurance under the National Insurance Act of
				2007.
							.
					1712.Amendments to the
			 Bank Holding Company Act of
			 1956The
			 Bank Holding Company Act of 1956 (12
			 U.S.C. 1841 et seq.) is amended—
				(1)in section 4(k)(4)(I)(iii), by inserting
			 or Federal after relevant State;
				(2)in section 5(c)(2)(E)(iii), by inserting
			 or by or on behalf of the Commissioner of National Insurance
			 after for the supervision of insurance companies;
				(3)in section 5(c)(3)(A)(ii)(I), by inserting
			 or the Office of National Insurance after Securities and
			 Exchange Commission;
				(4)in section 5(c)(4)(B), by inserting
			 or the Commissioner of National Insurance after a State
			 insurance authority;
				(5)in section 5(c)(5)(B)(iv), by inserting
			 or by the Commissioner of National Insurance after State
			 insurance regulator;
				(6)in section 5(g), by inserting in the
			 heading , commissioner of
			 national insurance after state insurance
			 regulator;
				(7)in section 5(g)(1)(B), by inserting
			 or the Commissioner of National Insurance after State
			 insurance authority;
				(8)in section 5(g)(2)—
					(A)in the heading, by inserting ,
			 commissioner of national
			 insurance, after state insurance
			 authority; and
					(B)by inserting or the Commissioner of
			 National Insurance after the Board shall promptly notify the
			 State insurance authority; and
					(9)in section 5(g)(3), by inserting ,
			 the Commissioner of National Insurance, after If the Board
			 receives a notice described in paragraph (1)(B) from a State insurance
			 authority.
				1713.Amendments to title
			 18 (crimes and criminal procedure)
				(a)Amendments to
			 title 18Section 1033(b) of title 18, United States
			 Code, is amended—
					(1)in paragraph (1)—
						(A)by inserting removes, conceals,
			 alters, destroys, after willfully embezzles, abstracts,
			 purloins,; and
						(B)by inserting assets, after
			 moneys, funds, premiums, credits,; and
						(2)in paragraph (2)—
						(A)in the first sentence, by inserting
			 removal, concealment, alteration, destruction, after
			 embezzlement, abstraction, purloining,; and
						(B)in the second sentence, by inserting
			 removed, concealed, altered, destroyed, after embezzled,
			 abstracted, purloined,.
						(b)Insurance
			 fraudTitle 18, United States
			 Code, is amended by inserting after section 1037 the following:
					
						1037A.Insurance
				fraud
							(a)Whoever commits a fraudulent insurance act
				or whoever knowingly and intentionally interferes with the enforcement of the
				provisions of subtitle D of title I of the National Insurance Act of 2007 or
				investigations of suspected or actual violations of this section shall be
				punished as provided in subsection (b).
							(b)(1)Except as provided in paragraph (2), the
				punishment for an offense under subsection (a) is a fine as provided under this
				title or imprisonment for not more than 10 years, or both.
								(2)Where the person committing an offense
				under subsection (a) is a national insurer, national agency, insurer-affiliated
				party, or a federally licensed insurance producer, punishment for an offense
				under subsection (a) shall be a fine, the maximum of which is the greater
				of—
									(A)$1,000,000 per violation; or
									(B)a
				fine as provided under this title, or imprisonment for not more than 10 years,
				or both.
									(3)If the fraudulent insurance act involved an
				amount or value not exceeding $5,000, whoever violates subsection (a) shall be
				fined as provided in this title or imprisoned not more than 1 year, or
				both.
								(4)The punishment in this subsection shall be
				in addition to any other penalties under the National Insurance Act of
				2007.
								(5)Any person convicted of an offense
				under subsection (a) shall be ordered to make monetary restitution for any
				financial loss or damage sustained by any other person as a result of such
				offense. Such restitution shall be the exclusive monetary remedy available to
				the victim at law or in equity after entry of judgment. However, nothing in
				this paragraph shall preclude the maintenance of an action pursuant to section
				1163 of the National Insurance Act of 2007, absent a conviction. If the person
				convicted of an offense under subsection (a) holds an occupational license
				under any provision of State or Federal law, the court shall notify the
				appropriate licensing authority of the conviction.
								(c)(1)Any individual who has been convicted of
				any criminal felony involving dishonesty or breach of trust, and who
				participates in the business of insurance, shall be fined as provided in this
				title or imprisoned not more than 5 years, or both.
								(2)Any insurance person who is engaged in the
				business of insurance who knowingly and intentionally permits the participation
				described in paragraph (1) shall be fined as provided in this title or
				imprisoned not more than 5 years, or both.
								(3)A
				person described in paragraph (1) or (2) may participate in the business of
				insurance or permit such participation, as the case may be, if such person has
				the written consent of the Commissioner of National Insurance.
								(d)In this section—
								(1)the terms
				Commissioner,insurance policy,insurance
				producer,insurer-affiliated party,national
				agency,national insurer,person, and
				policy of insurance have the meanings given to the terms in
				section 3 of the National Insurance Act of 2007;
								(2)the term business of insurance
				has the meaning given to the term in section 1033(f)(1);
								(3)the term fraudulent insurance
				act means an act or omission committed by a person who, knowingly and
				with intent to defraud, and for the purpose of depriving another of property or
				for pecuniary gain, commits, participates in, or aids, abets, or conspires to
				commit or solicits another person to commit, or permits its employees or its
				agents to commit, 1 or more of the following—
									(A)presenting, causing to be presented or
				preparing with knowledge or belief that it will be presented to or by a
				national insurer, national agency, or an insurance producer acting with respect
				to a policy of insurance written by a national insurer, false information as
				part of, in support of or concerning a fact material to 1 or more of the
				following—
										(i)an application for a new or renewal of an
				insurance policy or reinsurance contract;
										(ii)the rating of a national insurer that
				writes an insurance policy or enters into a reinsurance contract;
										(iii)a claim for payment or benefit pursuant to
				an insurance policy or reinsurance contract;
										(iv)premiums paid on an insurance policy or
				reinsurance contract;
										(v)payments made in accordance with the terms
				of an insurance policy or reinsurance contract;
										(vi)a document filed with the
				Commissioner;
										(vii)the financial condition of a national
				insurer;
										(viii)the formation, acquisition, merger,
				consolidation, dissolution, or withdrawal from 1 or more lines of insurance or
				reinsurance by a national insurer;
										(ix)the issuance of evidence of insurance,
				whether in writing, electronic form, or otherwise; or
										(x)the reinstatement of an insurance
				policy;
										(B)solicitation or acceptance of new or
				renewal insurance risks on behalf of a national insurer, national agency, or
				other persons engaged in the business of insurance by a person who knows or
				should know that the national insurer or other person responsible for the risk
				is insolvent at the time of the transaction;
									(C)removal, concealment, alteration, or
				destruction of the records of a national insurer, national agency, or other
				person engaged in the business of insurance;
									(D)transaction of the business of insurance in
				violation of laws requiring a license therefore under the National Insurance
				Act of 2007; or
									(E)attempting to commit, aiding or abetting in
				the commission of, or conspiracy to commit the acts or omissions specified in,
				this paragraph; and
									(4)the term insurance person
				means officers, directors, agents, or employees of national insurers or
				national agencies, or other persons authorized to act on behalf of national
				insurers or national
				agencies.
								.
				1714.Amendments to the
			 Americans with Disabilities Act of 1990Section 501(c) of the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12201(c)) is amended—
				(1)in paragraph (1), by inserting or
			 Federal after based on or not inconsistent with
			 State;
				(2)in paragraph (2), by inserting or
			 Federal after based on or not inconsistent with State;
			 and
				(3)in paragraph (3), by inserting or
			 Federal after subject to State.
				1715.Amendment to the
			 Age Discrimination in Employment ActSection 12(c)(2) of the Age Discrimination
			 in Employment Act of 1967 (29 U.S.C. 631(c)(2)) is amended by inserting
			 and the Commissioner of National Insurance after after
			 consultation with the Secretary of the Treasury.
			1716.Amendments to the
			 Fair Credit Reporting
			 ActSection 621 of
			 the Fair Credit Reporting Act (15
			 U.S.C. 1681s) is amended—
				(1)in subsection (b)—
					(A)in paragraph (5), by striking
			 and after the semicolon;
					(B)in paragraph (6), by striking the period at
			 the end and inserting ; and;
					(C)by inserting after paragraph (6) the
			 following:
						
							(7)subtitle C of title I of the National
				Insurance Act of 2007, by the Commissioner of National Insurance with respect
				to any national insurer, national agency, and any federally licensed insurance
				producer.
							;
				and
					(D)by adding at the end of the undesignated
			 matter at the end the following: The terms used in paragraph (7) that
			 are not defined in this title shall have the meaning given to them in section 3
			 of the National Insurance Act of 2007.; and
					(2)in subsection (e), by adding at the end the
			 following:
					
						(3)The Commissioner of National Insurance
				shall prescribe such regulations as are necessary to carry out the purpose of
				this title with respect to any persons identified in subsection
				(b)(7).
						.
				
